                    Case 20-10755-BLS             Doc 195          Filed 05/12/20           Page 1 of 238




                         IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


 In re:                                                                Chapter 11

 RAVN AIR GROUP, INC. et al.,1                                         Case No. 20-10755 (BLS)

                         Debtors.                                      (Jointly Administered)


                               SCHEDULES OF ASSETS AND LIABILITIES FOR
                                  PENINSULA AVIATION SERVICES, INC.
                                          (CASE NO. 20-10762)




_______________________________________
1
      The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation
Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and Hageland Aviation Services, Inc.
(2754). The notice address for all of the Debtors is 4700 Old International Airport Road, Anchorage, AK 99502.
             Case 20-10755-BLS        Doc 195      Filed 05/12/20     Page 2 of 238




                      GENERAL NOTES AND STATEMENT OF
                LIMITATIONS, METHODOLOGY, AND DISCLAIMERS
                REGARDING DEBTORS’ SCHEDULES OF ASSETS AND
              LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

On April 5, 2020 (the “Petition Date”), Ravn Air Group, Inc. (“Ravn”) and its seven affiliated
debtors in the above-referenced chapter 11 cases, as debtors and debtors in possession
(collectively, the “Debtors”), commenced cases under title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). The Debtors are authorized to operate their businesses as debtors in
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors’ chapter
11 cases have been consolidated under case number 20-10755 (BLS) for procedural purposes only
and are being jointly administered pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”).

OVERVIEW OF GENERAL NOTES
Each of the Debtors has herewith filed separate Schedules of Assets and Liabilities (“Schedules”)
and Statements of Financial Affairs (“Statements”). These General Notes and Statement of
Limitations, Methodology, and Disclaimers Regarding Debtors’ Schedules and Statements (the
“General Notes”) relate to each of the Debtors’ Schedules and Statements and set forth the basis
upon which the Schedules and Statements are presented. These General Notes comprise an
integral part of the Schedules and Statements and should be referred to and considered in
connection with any review of the Schedules and Statements. The General Notes are in addition
to any specific notes contained in any Debtor’s Schedules or Statements. The General Notes are
presented for each individual Debtor, however, each provision contained in the General Notes may
not apply to all Debtors. Nothing contained in the Schedules and Statements shall constitute a
waiver of any rights or claims of the Debtors against any third party, or in or with respect to any
aspect of these chapter 11 cases.

The Schedules, Statements, and General Notes should not be relied upon by any person for
information relating to the current or future financial conditions, events, or performance of
any of the Debtors.
The Schedules and Statements have been prepared, pursuant to section 521 of the Bankruptcy
Code and Bankruptcy Rule 1007, by the Debtors with the assistance of their advisors. Financial
information for the period between January 1, 2019 and April 5, 2020, is presented on an unaudited
basis. While management has made reasonable efforts to ensure that the Schedules and Statements
are accurate and complete based on information that was available to them at the time of
preparation, subsequent information or discovery may result in material changes to the Schedules
and Statements, and inadvertent errors or omissions may exist. Moreover, the Schedules and
Statements contain unaudited information, which is subject to further review and potential
adjustment. Nothing contained in the Schedules and Statements shall constitute a waiver of any of
the Debtors’ rights with respect to the chapter 11 cases, including with respect to any issues
involving substantive consolidation, recharacterization, equitable subordination, and/or causes of
             Case 20-10755-BLS          Doc 195      Filed 05/12/20      Page 3 of 238




action arising under the provisions of chapter 5 of the Bankruptcy Code and other relevant non-
bankruptcy laws to recover assets or avoid transfers.


Ravn Air Group: Schedules and Statements Global Notes


1. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome and an
inefficient use of estate assets for the Debtors to obtain current market valuations for all of their
assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and Statements reflect net
book values as of March 31, 2020. Furthermore, assets that have fully depreciated or were
expensed for accounting purposes may not appear in these Schedules and Statements as they have
no net book value.

2. Basis of Presentation. For financial reporting purposes, the Debtors prepare consolidated
financial statements that are audited annually. Unlike the consolidated financial statements, these
Schedules and Statements reflect the separate assets and liabilities of each individual Debtor.
These Schedules and Statements do not purport to represent financial statements prepared in
accordance with Generally Accepted Accounting Principles in the United States (“GAAP”).

3. Amendment. Reasonable efforts have been made to prepare and file complete and accurate
Schedules and Statements. Despite these efforts, inadvertent errors or omissions may exist. The
Debtors reserve all rights to, but are not required to, amend or supplement, or both, the Schedules
and Statements from time to time as is necessary and appropriate.

4. Recharacterization. The Debtors have made reasonable efforts to correctly characterize, classify,
categorize, and designate assets, liabilities, executory contracts, unexpired leases, and other items
reported in the Schedules and Statements. However, due to the complexity and size of the Debtors’
business and operations, the Debtors may have improperly characterized, classified, categorized,
or designated certain items. The Debtors thus reserve all of their rights to recharacterize, reclassify,
recategorize, or redesignate items reported in the Schedules and Statements as necessary or
appropriate as additional information becomes available, including, without limitation, whether
contracts or leases listed herein were deemed executory or unexpired as of the Petition Date and
remain executory and unexpired postpetition.

5. Confidentiality. In certain instances in the Schedules and Statements, the Debtors have deemed
it necessary and appropriate to redact from the public record addresses of individuals because of
concerns for the privacy of, or otherwise to preserve the confidentiality of, personally identifiable
information.

6. Summary of Significant Reporting Policies. The Debtors use a consolidated cash management
system through which the Debtors collect substantially all receipts and pay liabilities and expenses.
As a result, certain payments in the Schedules and Statements may have been made prepetition by
one entity on behalf of another entity through the operation of the consolidated cash management
system. A description of the Debtors’ prepetition cash management system is in the Motion of the
Debtors for Interim and Final Orders (I) Approving Continued Use of the Debtors’ Cash
             Case 20-10755-BLS          Doc 195     Filed 05/12/20      Page 4 of 238




Management System, Bank Accounts, and Business Forms; (II) Granting the Debtors Authority to
Open and Close Bank Accounts; and (III) Authorizing Banks to Honor Certain Prepetition
Transfers dated April 5, 2020 [Docket No. 6].

7. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

8. Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient use of
estate assets for the Debtors to obtain current market valuations of all of their assets. Accordingly,
unless otherwise indicated, the Schedules and Statements reflect net book values as March 31,
2020. Certain other assets are listed at undetermined amounts, as the net book values may differ
materially from fair market values or the amounts ultimately realized. In addition, certain
depreciable assets with a net book value of zero may be included for completeness. The Debtors
do not intend to amend these Schedules and Statements to reflect actual values.

9. Inventories. Consumable and expendable parts and maintenance supplies related to flight
equipment are scheduled as machinery, equipment and vehicles. Spare parts and supplies are
recorded as inventory when purchased and charged to expense as used. A fleet retirement reserve
for spare parts expected to be on hand at the date the aircraft are retired from service is provided
over the remaining estimated useful life of the related aircraft equipment. An allowance for spare
parts currently identified as obsolete or excess is also provided. Additionally, all inventories and
plant and equipment are presented without consideration of any statutory or consensual liens.

10. Property and Equipment. Unless otherwise indicated, owned property and equipment are stated
at net book value. The Debtors may lease furniture, fixtures, and equipment from certain third
party lessors. Such leases are in the Schedules and Statements, subject to the reservation of rights
set forth in paragraph 11 herein.

11. Leases. The Debtors have not included in the Schedules and Statements the future obligations
of any leases. Nothing herein or in the Schedules or Statements shall be construed as a concession,
admission or evidence as to the determination of the legal status of any leases identified in the
Schedules or Statements, including whether such leases: (i) constitute an executory contract within
the meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve all
of their rights.

12. Causes of Action. Despite their reasonable efforts to identify all known assets, the
Debtors may not have listed all of their causes of action or potential causes of action against third
parties as assets in their Schedules and Statements, including, without limitation, avoidance actions
arising under chapter 5 of the Bankruptcy Code and actions under other relevant non-bankruptcy
laws to recover assets. The Debtors reserve all of their rights with respect to any claims, causes of
action or avoidance actions they may have, and neither these Global Notes nor the Schedules and
Statements shall be deemed a waiver of any such claims, causes of action, or avoidance actions or
in any way prejudice or impair the assertion of such claims.

13. Taxes. Claims listed on the Debtors’ Schedule E include claims owing to various taxing
authorities to which the Debtors may potentially be liable. However, certain of such claims may
             Case 20-10755-BLS          Doc 195     Filed 05/12/20      Page 5 of 238




be subject to on-going audits and the Debtors are otherwise unable to determine with certainty the
amount of many, if not all, of the claims listed on Schedule E. Therefore, the Debtors have listed
estimated claim amounts, where possible, or alternatively listed such claims as undetermined in
amount and marked the claims as unliquidated, pending final resolution of ongoing audits or other
outstanding issues. The Debtors reserve their right to dispute or challenge whether such claims are
entitled to priority.

14. Future Aircraft and Aircraft Engine Purchases. To the extent applicable, the Debtors have not
included in the Schedules and Statements any future purchase commitments or the related amounts
to be paid in connection with the purchase of aircraft or aircraft engines.

15. Employee Claims. The Bankruptcy Court entered first day orders granting the authority, but
not the obligation, to the Debtors to pay certain prepetition employee wages, salaries, severance,
benefits and other obligations in the ordinary course. Accordingly, only employee related claims
for prepetition amounts due that have not been paid as of the time that the Schedules and
Statements were prepared by the Debtors, including employee-related claims for items not
authorized to be paid by order of the Bankruptcy Court, have been included in the Schedules and
Statements.

16. Clearinghouse Agreements. The Bankruptcy Court entered first day orders granting the
authority, but not the obligation, to the Debtors to make certain payments of prepetition obligations
relating to certain clearinghouse agreements. Accordingly, related liabilities that have been paid
or otherwise satisfied as of the Petition Date have been excluded from Schedule F, although the
agreements may be listed on Schedule G.

17. Other Claims Paid Pursuant to Court Orders. Pursuant to certain orders of the
Bankruptcy Court entered in the Debtors’ chapter 11 cases, the Debtors were authorized (but not
directed) to pay, among other things, certain prepetition claims. Accordingly, these liabilities may
have been or may be satisfied in accordance with those orders, and therefore may not be listed in
the Schedules and Statements.

18. Insiders. The Debtors have included all payments and awards made to executive officers and
the members of the board of directors during the twelve months preceding the Petition Date.
Included in the value reflected are cash payments to or for the benefit of the insider (inclusive of
payroll, bonus and other employee benefits paid in cash). Persons have been included in the
Statements for informational purposes only, and the listing of an individual as an insider is not
intended to be and should not be construed as a legal characterization of that person as an insider
and does not act as an admission of any fact, claim, right or defense, and all such rights, claims
and defenses are reserved. Further the Debtors do not take any position concerning (a) the person’s
influence over the control of the Debtors, (b) the person’s management responsibilities and
functions, (c) the person’s decision-making or corporate authority, or (d) whether the person could
successfully argue that he or she is not an insider under applicable law, including federal securities
law, or any theories of liability or for any other purpose.

19. Excluded Assets and Liabilities. The Debtors may have excluded from the Schedules certain
of the following items, which may be included in their GAAP financial statements: intercompany
              Case 20-10755-BLS           Doc 195      Filed 05/12/20      Page 6 of 238




receivables, investments in subsidiaries, certain accrued liabilities, including, without limitation,
accrued salaries, employee benefit accruals, and certain other accruals, capitalized interest, debt
acquisition costs, restricted cash, goodwill, financial instruments, air traffic liabilities, certain other
assets, and deferred revenues and gains. Other non-material assets and liabilities may also have
been excluded. The Debtors have reflected intercompany balances as of March 31, 2020 on
Schedules B and F for the relevant debtor.

20. Intercompany Claims. Claims among the Debtor and its affiliated Debtors, as reflected in the
applicable entities’ balance sheet accounts (each an “Intercompany Receivable” or “Intercompany
Payable” and, collectively, the “Intercompany Claims”), are reported on Schedules B and F, as
applicable. The Intercompany Claims primarily result from: provision of management services,
operating expenses, aircraft and equipment leasing, and, as a result of the Debtors’ cash
management practices, one Debtor satisfying the obligations of another Debtor.

21. Litigation. Certain litigation actions reflected as claims against one Debtor may relate to any
of the other Debtors. The Debtors have made commercially reasonable efforts to record these
actions in the Schedules and Statements of the Debtor that is party to the action. In addition, the
Debtors have excluded details relating to federal and state agency discrimination charges, labor
arbitration and grievance claims, and government investigations and civil penalty actions.
Discrimination charges have been excluded to protect the privacy interests of the charging parties
and because the majority of such claims generally will not result in actual litigation. Labor
arbitration and grievance claims are omitted to protect the privacy interests of the grieving party.
Government investigations and notices civil penalty actions were excluded due to confidentiality
and privacy concerns or because the majority of such claims are for de minimis amounts, have
been promptly remediated or will not ultimately give rise to a civil penalty.

22. Claim Description. Any failure to designate a claim in the Schedules and Statements as
“contingent,” “unliquidated,” or “disputed” does not constitute an admission that such claim or
amount is not “contingent,” unliquidated,” or “disputed.” The Debtors reserve all of their rights to
dispute, or to assert offsets or defenses to, any claim reflected on these Schedules on any grounds,
including, without limitation, amount, liability, priority, status, or classification, or to otherwise
subsequently designate any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the
Debtors reserve all of their rights to, but are not required to, amend their Schedules and Statements
as necessary and appropriate, including modifying claims descriptions and designations.

23. Debt Representatives. Claims relating to the repayment of principal, interest and other fees and
expenses under agreements governing any syndicated credit facility or debt security issued by or
for the benefit of the Debtors pursuant to an indenture where the identities of the lenders or other
parties in interest are not known with certainty are scheduled listing the administrative agent under
the applicable credit facility or the indenture trustee on behalf of the lenders or other parties in
interest.

24. Unliquidated Claim Amounts. Claim amounts that could not be readily quantified by the
Debtors are scheduled as “unliquidated.” To the extent the Debtors are able to ascertain or estimate
all or a portion of the claim amounts, they may have listed the known or estimated claim amount
             Case 20-10755-BLS          Doc 195      Filed 05/12/20      Page 7 of 238




and marked the claims as unliquidated, pending final resolution of outstanding issues necessary to
determine the total claim amount with certainty.

25. Liabilities. The Debtors have sought to allocate liabilities between prepetition and postpetition
periods based on the information and research that was conducted in connection with the
preparation of the Schedules and Statements. As additional information becomes available and
further research is conducted, the allocation of liabilities between prepetition and postpetition
periods may change. The Debtors reserve their right to, but are not required to, amend the
Schedules and Statements as they deem appropriate to reflect this.

26. Guarantees and Other Second Liability Claims. The Debtors have used commercially
reasonable efforts to locate and identify guarantees and other secondary liability claims
(collectively, the “Guarantees”) in their executory contracts, unexpired leases, secured financings,
debt instruments, and other such agreements. Where Guarantees have been identified, they have
been included in the relevant Schedules F and H for the affected Debtor or Debtors. Guarantees
have generally been included in Schedules of the guarantor Debtor as “contingent” unless
otherwise specified. Certain Guarantees embedded in the Debtors’ executory contracts, unexpired
leases, secured financings, debt instruments, and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve all of their rights to, but are not required to, amend
the Schedules if additional Guarantees are identified.

27. Intellectual Property Rights. Exclusion of certain intellectual property shall not be construed
to be an admission that those intellectual property rights have been sold, abandoned, or terminated,
or otherwise have expired by their terms, or have been assigned or otherwise transferred pursuant
to a sale, acquisition, or other transaction. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
abandoned, have not been terminated, or otherwise have not expired by their terms, or have not
been assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction.
Accordingly, the Debtors reserve all of their rights as to the legal status of all intellectual property
rights.

28. Totals. All totals that are included in the Schedules and Statements represent totals of all the
known amounts included in the Schedules and Statements and exclude items identified as
“undetermined” or “unliquidated.” To the extent that there are undetermined or unliquidated
amounts, the actual totals may be materially different from the listed totals.

29. Self-Insured. The Debtors are self-insured for medical, dental, and vision plans. To the extent
such plans are administered, the administrators of the plans have been listed on Schedule G.
             Case 20-10755-BLS         Doc 195      Filed 05/12/20     Page 8 of 238




Specific Disclosures with Respect to the Debtors’ Schedules


30. Schedule A/B – Bank Balances. Bank account balances are as of the March 31, 2020. Details
with respect to the Debtors’ cash management system and bank accounts are provided in the
Motion of the Debtors for Interim and Final Orders (I) Approving Continued Use of the Debtors’
Cash Management System, Bank Accounts, and Business Forms; (II) Granting the Debtors
Authority to Open and Close Bank Accounts; and (III) Authorizing Banks to Honor Certain
Prepetition Transfers dated April 5, 2020 [Docket No. 6].

31. Schedule D: Creditors Holding Secured Claims. Except as otherwise agreed pursuant to a
stipulation or agreed order or general order entered by the Bankruptcy Court, the Debtors reserve
their rights to dispute or challenge the validity, perfection or immunity from avoidance of any lien
purported to be granted or perfected in any specific asset to a secured creditor listed on Schedule
D of any Debtor. Certain claims are listed on Schedule D as “unliquidated” because the value of
the collateral securing such claims is unknown. Moreover, although the Debtors may have
scheduled claims of various creditors as secured claims, the Debtors reserve all rights to dispute
or challenge the secured nature of any such creditor’s claim or the characterization of the structure
of any such transaction or any document or instrument (including without limitation, any
intercompany agreement) related to such creditor’s claim. In certain instances, a Debtor may be a
co-obligor, co-mortgagor or guarantor with respect to scheduled claims of other Debtors, and no
claim set forth on Schedule D of any Debtor is intended to acknowledge claims of creditors that
are otherwise satisfied or discharged by other entities. The descriptions provided in Schedule D
are intended only to be a summary. Reference to the applicable loan agreements and related
documents is necessary for a complete description of the collateral and the nature, extent and
priority of any liens. Nothing in the Global Notes or the Schedules and Statements shall be deemed
a modification or interpretation of the terms of such agreements.
The amounts listed in Schedule D for loans related to aircraft purchases are principal amounts due
as of the Petition Date. In certain instances, both prepetition and postpetition interest, as well as
scheduled principal payments, has been paid to creditors since the Petition Date. Further payments
of interest and principal are expected to be made pursuant to elections made by the Debtors, or
stipulations entered into by the Debtors and certain aircraft financiers or related parties, pursuant
to section 1110 of the Bankruptcy Code.
32. Schedule E: Creditors Holding Priority Claims. Listing a claim on Schedule E as priority does
not constitute an admission by the Debtors of the claimant’s legal rights or a waiver of the
Debtors’ right to recharacterize or reclassify the claim or contract. The Bankruptcy Court entered
a number of first day orders granting authority to pay certain prepetition priority claims.
Accordingly, only claims against Debtors for prepetition amounts that have not been paid as of the
Petition Date have been included in Schedule E. The Debtors reserve their rights to object to any
listed claims on the ground that, among other things, they have already been satisfied.

The Debtors have included total amounts for air traffic liabilities on Schedule E. Due to consumer
privacy laws, these amounts have not been allocated to specific customers. The Debtors reserve
             Case 20-10755-BLS          Doc 195      Filed 05/12/20     Page 9 of 238




their right to, but believe they are not required to, amend the Schedules to reflect those allocations
to individual customers at a later date.

33. Schedule F: Creditors Holding Unsecured Non-Priority Claims. Schedule F does not include
certain deferred charges, deferred liabilities or general reserves. Such amounts are general
estimates of liabilities and do not represent specific claims as of the Petition Date; however, they
are reflected on the Debtors’ books and records as required in accordance with GAAP. The claims
listed in Schedule F arose or were incurred on various dates. In certain instances, the date on which
a claim arose is an open issue of fact. While commercially reasonable efforts have been made,
determining the date upon which each claim in Schedule F was incurred or arose would be, in
certain cases, unduly burdensome and cost prohibitive and, therefore, the Debtors have not listed
a date for each claim listed on Schedule F. Schedule F may contain information regarding potential,
pending and closed litigation involving the Debtors. In certain instances, the Debtor that is the
subject of the litigation is unclear or undetermined. However, to the extent that litigation involving
a particular Debtor has been identified, such information is contained in the Schedule for that
Debtor. The inclusion of any litigation in these Schedules and Statements does not constitute an
admission by any Debtor of liability, the validity of any action, the availability of insurance
coverage, or the amount or treatment of any claims, defenses, counterclaims, or cross-claims or
the amount or treatment of any potential claim resulting from any current or future litigation. The
Debtors have generally excluded internal grievance claims to protect the privacy interests of the
grieving party and because the majority of such claims generally will not result in actual litigation.
In addition, certain litigation or claims covered by insurance policies maintained by the Debtors
may be excluded from Schedule F. The claims of individual creditors are generally listed at the
amounts recorded on the Debtors’ books and records and may not reflect credits or allowances due
from the creditor. The Debtors reserve all of their rights concerning credits or allowances. The
Bankruptcy Court entered first day orders granting authority to the Debtors to pay certain
prepetition obligations in the ordinary course of business. Accordingly, only claims against the
Debtors for prepetition amounts that have not been paid as of the Petition Date have been included
in Schedule F. The Debtors reserve their rights to object to any listed claims on the ground that,
among other things, they have already been satisfied.

34. Schedule G: Executory Contracts and Unexpired Leases. The businesses of the Debtors are
complex. While commercially reasonable efforts have been made to ensure the accuracy of
Schedule G, inadvertent errors, omissions or over-inclusions may have occurred. The Debtors
hereby reserve all of their rights to dispute the validity, status, or enforceability of any contracts,
agreements or leases set forth in Schedule G and to amend or supplement such Schedule as
necessary. The contracts, agreements and leases listed on Schedule G may not have taken effect
or be binding on any party and may have expired or been modified, amended, or supplemented
from time to time by various amendments, restatements, waivers, estoppel certificates, letter and
other documents, instruments and agreements which may not be listed therein. Certain of the real
property leases and contracts listed on Schedule G may contain renewal options, guarantees of
payments, options to purchase, rights of first refusal, rights to lease additional space and other
miscellaneous rights. Such rights, powers, duties and obligations are not set forth on Schedule G.
Nothing herein shall be construed as a concession or evidence that any of the contracts, agreements
or leases identified on Schedule G: (i) constitute an executory contract within the meaning of
section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired or been
            Case 20-10755-BLS         Doc 195     Filed 05/12/20      Page 10 of 238




terminated or otherwise are not current in full force and effect. The Debtors reserve all of their
rights, claims and causes of action with respect to the contracts and agreements listed on the
Schedule, including the right to dispute or challenge the characterization or the structure of any
transaction, document, or instrument. Certain of these contracts or leases may have been modified,
amended or supplemented by various documents, instruments or agreements that may not be listed,
but are nonetheless incorporated by this reference. Certain executory agreements may not have
been memorialized in writing and could be subject to dispute. Schedule G generally does not
include stand-alone equipment purchase orders. Certain of the contracts, agreements and leases
listed on Schedule G may have been entered into by more than one of the Debtors. Such contracts,
agreements and leases are listed on Schedule G of each such Debtor.

35. Schedule H: Co-Debtors. In the ordinary course of their businesses, the Debtors are involved
in pending or threatened litigation and claims arising out of the conduct of their businesses. These
matters may involve multiple plaintiffs and defendants, some or all of whom may assert cross-
claims and counter-claims against other parties. Because such claims are listed elsewhere in the
Schedules and Statements, they have not been set forth individually on Schedule H. Schedule H
also reflects guarantees by various Debtors. The Debtors may not have identified certain
guarantees that are embedded in the Debtors’ executory contracts, unexpired leases, secured
financings, debt instruments and other such agreements. Further, the Debtors believe that certain
of the guarantees reflected on Schedule H may have expired or are no longer enforceable. Thus,
the Debtors reserve their right to amend the Schedules to the extent that additional guarantees are
identified or such guarantees are discovered to have expired or are unenforceable. Schedule H is
furnished for informational purposes only to apprise parties in interest of co-debtor relationships
of the Debtors as of the Petition Date and is derived from documents in the possession of the
Debtors. It is not an admission or recognition that any co-debtor liability exists or existed.
            Case 20-10755-BLS         Doc 195      Filed 05/12/20     Page 11 of 238




Specific Disclosures with Respect to the Debtors’ Statements
36. Question 3: Payments or Transfers within 90 Days of the Petition Date. This includes any
disbursement or other transfer made by the Debtors within 90 days before the Petition Date. The
Debtors have excluded, without limitation, payroll and related taxes, insider payments disclosed
in Question 4, and intercompany transfers. Additionally, these payments are based on the Debtors’
book transactions.

37. Question : Payments or Transfers to Insiders within 1 Year of the Petition Date. Corvus
Airlines, Inc.made payments to BlackBird, LLC for the lease of an aircraft. BlackBird, LLC is an
entity owned or controlled by Robert Hajdukovich, a Director of the Ravn Air Group, Inc.

38. Question 6: Setoffs. The Debtors routinely incur setoffs from third parties during the ordinary
course of business. Setoffs in the ordinary course can result from various routine transactions,
including intercompany transactions, counterparty settlements (in particular, interline ticketing
setoffs with other carriers), pricing discrepancies, and other disputes between the Debtors and third
parties. Certain of these constitute normal setoffs consistent with the ordinary course of business
in the Debtors’ industry. In such instances, such ordinary course setoffs are excluded from the
Debtors’ responses to Question 6 of the Statements. The Debtors reserve all rights to enforce or
challenge, as the case may be, any setoffs that have been or may be asserted.

39. Question 23: Other Transfers. The Debtors have excluded any de minimis asset sales made in
the ordinary course of business.

40. Question 26(d): Financial Statements. In the regular course of business, the Debtors have
provided consolidated financial information to banks, customers, suppliers, rating agencies,
aircraft lessors and other various interested parties. In light of the number of recipients and the
possibility that such information may have also been shared with parties without the Debtors’
knowledge or consent, the Debtors have not disclosed specific individuals or entities.

41. Question 28: Parties in Control. Certain of the Debtors’ employees have the title director and
are not listed here. Each such director reports to an executive within the company.
                                  Case 20-10755-BLS                  Doc 195          Filed 05/12/20   Page 12 of 238

 Fill in this information to identify the case:

 Debtor name: Peninsula Aviation Services, Inc.

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                        Check if this is an
 Case number: 20-10762
                                                                                                                        amended ling


O cial Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

 1. Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B)
  1a. Real property:                                                                                                       $2,392,500.00
          Copy line 88 from Schedule A/B
  1b. Total personal property:                                                                                            $25,821,405.18
          Copy line 91A from Schedule A/B
  1c. Total of all property:                                                                                              $28,213,905.18
          Copy line 92 from Schedule A/B


 2. Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)                                          $92,257,994.74
 Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D

 3. Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)
  3a. Total claim amounts of priority unsecured claims:                                                                       $20,697.59
          Copy the total claims from Part 1 from line 5a of Schedule E/F
  3b. Total amount of claims of nonpriority amount of unsecured claims:                                                   $13,241,035.56
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F


 4. Total Liabilities                                                                                                    $105,519,727.89
 Lines 2 + 3a + 3b
                                      Case 20-10755-BLS                 Doc 195           Filed 05/12/20              Page 13 of 238

   Fill in this information to identify the case:

   Debtor name: Peninsula Aviation Services, Inc.

   United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                         Check if this is an
   Case number: 20-10762
                                                                                                                                                         amended ling


 O cial Form 206A/B
 Schedule A/B: Assets — Real and Personal Property 12/15
  Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which the
  debtor holds rights and powers exercisable for the debtor's own bene t. Also include assets and properties which have no book value, such as fully depreciated assets
  or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired
  Leases (O cial Form 206G).
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and case
  number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts from the
  attachment in the total for the pertinent part.
  For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a xed asset schedule or depreciation
  schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
  claims. See the instructions to understand the terms used in this form.

 Part 1:     Cash and Cash Equivalents

1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.

       Yes. Fill in the information below.



  All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of debtor’s interest

 2. Cash on hand

 2.1                                                                                                                                                                    $0.00




 3. Checking, savings, money market, or nancial brokerage accounts (Identify all)
 Name of institution (bank or brokerage rm)                           Type of account                    Last 4 digits of account #


 3.1       First National Bank of Alaska                                    Payroll Account              9617                                                           $0.00



 3.2       US Bank                                                          Clearing House Account       2945                                                           $0.79



 4. Other cash equivalents (Identify all)
 4.1                                                                                                                                                                    $0.00



 5. Total of Part 1
 Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                                                       $0.79



 Part 2:     Deposits and prepayments

 6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.

       Yes. Fill in the information below.
Debtor     Peninsula Aviation Services, Inc.________________________________________                    Case number (if known) 20-10762________________________________________
           Name
                                       Case 20-10755-BLS                       Doc 195         Filed 05/12/20                Page 14 of 238
                                                                                                                                               Current value of debtor’s interest
  7. Deposits, including security deposits and utility deposits
  Description, including name of holder of deposit


  7.1       Prepaid Other / Deposits                                                                                                                                 $1,504,371.62



  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
  Description, including name of holder of prepayment


  8.1       Prepaid Labor - Rolls Royce Power by the Hour                                                                                                              $701,417.22



  9. Total of Part 2
  Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                                                    $2,205,788.84



  Part 3:     Accounts receivable

  10. Does the debtor have any accounts receivable?

        No. Go to Part 4.

        Yes. Fill in the information below.



                                                                                                                                               Current value of debtor’s interest
  11. Accounts receivable
  11a.      90 days old or                             $1,362,656.88       —                                         $0.00    = ........                            $1,362,656.88
            less:
                                     face amount                                doubtful or uncollectible accounts

  11b.      Over 90 days old:                                   $0.00      —                                         $0.00    = ........                                     $0.00
                                     face amount                                doubtful or uncollectible accounts


  12. Total of Part 3
  Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                                                    $1,362,656.88



  Part 4:     Investments

  13. Does the debtor own any investments?

        No. Go to Part 5.

        Yes. Fill in the information below.



                                                                                                 Valuation method used for current             Current value of debtor’s interest
                                                                                                 value
  14. Mutual funds or publicly traded stocks not included in Part 1
  Name of fund or stock:


  14.1                                                                                                                                                                        $0.00



  15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
  partnership, or joint venture
  Name of entity:                                           % of ownership:


  15.1                                                                                                                                                                        $0.00
Debtor     Peninsula Aviation Services, Inc.________________________________________              Case number (if known) 20-10762________________________________________
           Name
                                    Case 20-10755-BLS                     Doc 195         Filed 05/12/20            Page 15 of 238
  16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
  Describe:


  16.1                                                                                                                                                                $0.00



  17. Total of Part 4
  Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                                     $0.00



  Part 5:      Inventory, excluding agriculture assets

  18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.

     Yes. Fill in the information below.



   General description                                        Date of        Net book value of            Valuation method used        Current value of debtor’s interest
                                                              the last       debtor's interest            for current value
                                                              physical       (Where available)
                                                              inventory
  19. Raw materials
  19.1                                                                                           $                                                                    $0.00



  20. Work in progress
  20.1                                                                                           $                                                                    $0.00



  21. Finished goods, including goods held for resale
  21.1                                                                                           $                                                                    $0.00



  22. Other inventory or supplies
  22.1                                                                                           $                                                                    $0.00



  23. Total of Part 5
  Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                                                     $0.00



  24. Is any of the property listed in Part 5 perishable?

     No

     Yes


  25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was led?

         No
                    Book value                          $         Valuation method                                         Current value                                    $
         Yes


  26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

     No

     Yes
Debtor     Peninsula Aviation Services, Inc.________________________________________              Case number (if known) 20-10762________________________________________
           Name
                                      Case 20-10755-BLS                    Doc 195        Filed 05/12/20            Page 16 of 238
  Part 6:      Farming and shing-related assets (other than titled motor vehicles and land)

  27. Does the debtor own or lease any farming and shing-related assets (other than titled motor vehicles and land)?

     No. Go to Part 7.

     Yes. Fill in the information below.



   General description                                                        Net book value of           Valuation method used       Current value of debtor’s interest
                                                                              debtor's interest           for current value
                                                                              (Where available)
  28. Crops—either planted or harvested
  28.1                                                                                            $                                                                  $0.00



  29. Farm animals Examples: Livestock, poultry, farm-raised sh
  29.1                                                                                            $                                                                  $0.00



  30. Farm machinery and equipment (Other than titled motor vehicles)
  30.1                                                                                            $                                                                  $0.00



  31. Farm and shing supplies, chemicals, and feed
  31.1                                                                                            $                                                                  $0.00



  32. Other farming and shing-related property not already listed in Part 6
  32.1                                                                                            $                                                                  $0.00



  33. Total of Part 6
  Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                                                    $0.00



  34. Is the debtor a member of an agricultural cooperative?

         No

         Yes. Is any of the debtor’s property stored at the cooperative?

                        No

                        Yes


  35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was led?

         No
                   Book value                           $          Valuation method                                      Current value                                     $
         Yes


  36. Is a depreciation schedule available for any of the property listed in Part 6?

     No

     Yes


  37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

     No

     Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________                          Case number (if known) 20-10762________________________________________
          Name
                                        Case 20-10755-BLS                        Doc 195            Filed 05/12/20                 Page 17 of 238
  Part 7:    O ce furniture, xtures, and equipment; and collectibles

  38. Does the debtor own or lease any o ce furniture, xtures, equipment, or collectibles?

     No. Go to Part 8.

     Yes. Fill in the information below.



   General description                                                               Net book value of                Valuation method used            Current value of debtor’s interest
                                                                                     debtor's interest                for current value
                                                                                     (Where available)
  39. O ce furniture
  39.1      ANC MXNT LIBRARY/OFFICE 6100                                                                $0.00        Net Book Value                                                       $0.00



  39.2      ANC OFFICE RMDL-3RD FLR TRAIN                                                               $0.00        Net Book Value                                                       $0.00



  39.3      ANC TRAINING OFFICES                                                                        $0.00        Net Book Value                                                       $0.00



  39.4      OFFICE FURNITURE                                                                            $0.00        Net Book Value                                                       $0.00




  40. O ce xtures
  40.1      ANC 3RD FLOOR OFFICES (3)                                                                $141.20         Net Book Value                                                    $141.20



  40.2      ANC STAT OFFICE REMODEL                                                                  $202.20         Net Book Value                                                    $202.20



  40.3      ANC CORPORATE OFFICE REMODEL                                                             $737.09         Net Book Value                                                    $737.09




  41. O ce equipment, including all computer equipment and communication systems equipment and software
  41.1      FLIGHT DATA SYSTEM                                                                   $36,282.19          Net Book Value                                                 $36,282.19




  42. Collectibles Examples: Antiques and gurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections; other
  collections, memorabilia, or collectibles

  42.1                                                                                                      $                                                                             $0.00




  43. Total of Part 7
  Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                                                                  $37,362.68



  44. Is a depreciation schedule available for any of the property listed in Part 7?

     No

     Yes


  45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

     No

     Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________                   Case number (if known) 20-10762________________________________________
          Name
                                     Case 20-10755-BLS                     Doc 195            Filed 05/12/20              Page 18 of 238
  Part 8:    Machinery, equipment, and vehicles

  46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.

     Yes. Fill in the information below.



   General description                                                          Net book value of              Valuation method used          Current value of debtor’s interest
   Include year, make, model, and identi cation numbers (i.e., VIN,             debtor's interest              for current value
   HIN, or N-number)                                                            (Where available)
  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
  47.1                                                                                     $53,760.67         Net Book Value                                           $53,760.67
  See Schedule 47 Attachment



  48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, oating homes, personal watercraft, and shing vessels
  48.1                                                                                               $                                                                          $0.00




  49. Aircraft and accessories
  49.1                                                                                    $828,957.95         Net Book Value                                          $828,957.95
  See Schedule 49 Attachment



  50. Other machinery, xtures, and equipment (excluding farm machinery and equipment)
  50.1                                                                                  $3,365,187.56         Net Book Value                                        $3,365,187.56
  See Schedule 50 Attachment



  51. Total of Part 8.
  Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                                                   $4,247,906.18



  52. Is a depreciation schedule available for any of the property listed in Part 8?

     No

     Yes


  53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

     No

     Yes


  Part 9:    Real Property

  54. Does the debtor own or lease any real property?

     No. Go to Part 10.

     Yes. Fill in the information below.


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
   Description and location of property                         Nature and extent of           Net book value of               Valuation method used        Current value of
   Include street address or other description such as          debtor’s interest in           debtor's interest               for current value            debtor’s interest
   Assessor Parcel Number (APN), and type of property           property                       (Where available)
   (for example, acreage, factory, warehouse,
   apartment or o ce building), if available.

  55.1      See Schedule 55 Attachment                                                                   $2,392,500.00       Net Book Value                         $2,392,500.00
Debtor    Peninsula Aviation Services, Inc.________________________________________                  Case number (if known) 20-10762________________________________________
          Name
                                    Case 20-10755-BLS                      Doc 195           Filed 05/12/20              Page 19 of 238
  56. Total of Part 9.
  Add the current value of all lines in question 55 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                                              $2,392,500.00



  57. Is a depreciation schedule available for any of the property listed in Part 9?

     No

     Yes


  58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

     No

     Yes


  Part 10:       Intangibles and intellectual property

  59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.

     Yes. Fill in the information below.



   General description                                                         Net book value of             Valuation method used       Current value of debtor’s interest
                                                                               debtor's interest             for current value
                                                                               (Where available)
  60. Patents, copyrights, trademarks, and trade secrets
  60.1                                                                                              $                                                                   $0.00




  61. Internet domain names and websites
  61.1                                                                                              $                                                                   $0.00




  62. Licenses, franchises, and royalties
  62.1                                                                                              $       None                                                        $0.00




  63. Customer lists, mailing lists, or other compilations
  63.1       Customer List                                                             Undetermined         None                                               Undetermined



  64. Other intangibles, or intellectual property
  64.1       Intangible Assets                                                         $6,620,309.67        None                                              Undetermined




  65. Goodwill
  65.1                                                                                              $                                                                   $0.00




  66. Total of Part 10.
  Add lines 60 through 65. Copy the total to line 89.                                                                                                            Undetermined



  67. Do your lists or records include personally identi able information of customers (as de ned in 11 U.S.C. §§ 101(41A) and 107)?

     No

     Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________                 Case number (if known) 20-10762________________________________________
          Name
                                        Case 20-10755-BLS                  Doc 195         Filed 05/12/20                 Page 20 of 238
  68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

     No

     Yes


  69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

     No

     Yes


  Part 11:       All other assets

  70. Does the debtor own any other assets that have not yet been reported on this form?
  Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.

     Yes. Fill in the information below.



                                                                                                                                        Current value of debtor’s interest
  71. Notes receivable
  Description (include name of obligor)
  71.1       Notes Receivable - Grant                      $1,060,060.27                                          $0.00    =                                 $1,060,060.27
             Aviation                                                                  -
                                               total face amount                           doubtful or uncollectible
                                                                                           amount



  72. Tax refunds and unused net operating losses (NOLs)
  Description (for example, federal, state, local)
  72.1                                                                                              Tax year                                                           $0.00




  73. Interests in insurance policies or annuities
  73.1                                                                                                                                                                 $0.00




  74. Causes of action against third parties (whether or not a lawsuit has been led)
  74.1                                                                                                                                                                 $0.00

  Nature of Claim

  Amount requested                                                                                $



  75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set off claims
  75.1                                                                                                                                                                 $0.00

  Nature of Claim

  Amount requested                                                                                $



  76. Trusts, equitable or future interests in property
  76.1                                                                                                                                                                 $0.00




  77. Other property of any kind not already listed Examples: Season tickets, country club membership
  77.1       Intercompany Due from Corvus                                                                                                                     $8,749,826.55



  77.2       Intercompany Due from Ravn Air Group                                                                                                             $8,157,802.99
Debtor    Peninsula Aviation Services, Inc.________________________________________              Case number (if known) 20-10762________________________________________
          Name
                                    Case 20-10755-BLS                   Doc 195           Filed 05/12/20           Page 21 of 238
  78. Total of Part 11.
  Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                                        $17,967,689.81



  79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

     No

     Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________                  Case number (if known) 20-10762________________________________________
          Name
                                         Case 20-10755-BLS                    Doc 195       Filed 05/12/20              Page 22 of 238
  Part 12:       Summary

    In Part 12 copy all of the totals from the earlier parts of the form.

   Type of property                                                             Current value of             Current value of real
                                                                                personal property            property

  80. Cash, cash equivalents, and nancial assets. Copy line 5, Part 1.                         $0.79


  81. Deposits and prepayments. Copy line 9, Part 2.                                   $2,205,788.84


  82. Accounts receivable. Copy line 12, Part 3.                                       $1,362,656.88


  83. Investments. Copy line 17, Part 4.                                                       $0.00


  84. Inventory. Copy line 23, Part 5.                                                         $0.00


  85. Farming and shing-related assets. Copy line 33, Part 6.                                  $0.00


  86. O ce furniture, xtures, and equipment; and collectibles. Copy                      $37,362.68
  line 43, Part 7.


  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                        $4,247,906.18


  88. Real property. Copy line 56, Part 9.                                                                         $2,392,500.00


  89. Intangibles and intellectual property.. Copy line 66, Part 10.                  Undetermined


  90. All other assets. Copy line 78, Part 11.                                       $17,967,689.81


  91. Total. Add lines 80 through 90 for each column                   91a.                                              91b.
                                                                                    $25,821,405.18                                                 $2,392,500.00



  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.
                                                                                                                                                            $28,213,905.18
                                  Case 20-10755-BLS          Doc 195      Filed 05/12/20     Page 23 of 238
                                                        SCHEDULE 47 ATTACHMENT
                                    Automobiles, Vans, Trucks, Motorcycles, Trailers, and Titled Farm Vehicles

                                General Description                   Net Book Value Valuation Method Current Value
  47.1   A/C HEATER FVO-400 W/TRAILER HT-09                                  $814.53  Net Book Value        $814.53
  47.2   A/C HEATER FVO-400 W/ TRAILER                                       $814.53  Net Book Value        $814.53
  47.3   AKN 2004 FORD FREESTAR VAN                                          $925.30  Net Book Value        $925.30
  47.4   AKN 95 FORD/DTS JET FUEL TRK                                           $0.00 Net Book Value           $0.00
  47.5   AKN 97 FORD DEFUEL TRUCK                                               $0.00 Net Book Value           $0.00
  47.6   AKN FORKLIFT 07 CYCLONE 6000LB                                         $0.00 Net Book Value           $0.00
  47.7   AKN FORKLIFT 08 CLYCONE CY7030                                         $0.00 Net Book Value           $0.00
  47.8   AKN FUEL TRUCK 1998 INTL 3000 GALLON TANK                          $5,036.47 Net Book Value      $5,036.47
  47.9   AKN IZUZU BOX TRUCK                                                    $0.00 Net Book Value           $0.00
 47.10   ANC 2006 ISUZU BOX TRUCK                                               $0.00 Net Book Value           $0.00
 47.11   ANC FORD E350 2009 PASSENGER VAN                                       $0.00 Net Book Value           $0.00
 47.12   ANC FORKLIFT MISTSUBISHI FG18NQ3-LP                                    $0.00 Net Book Value           $0.00
 47.13   ANC PUSHBACK TRACTOR EAGLE TT4-8D 1999 PBT-05                      $3,030.99 Net Book Value      $3,030.99
 47.14   BOS 1986 EQUITEC B250 PUSHBACK TRACTOR                                 $0.00 Net Book Value           $0.00
 47.15   BOS 1988 BELTLOADER 660-114 FORD 300                                   $0.00 Net Book Value           $0.00
 47.16   BOS 1988 BELTLOADER 660-114 FORD 300                                   $0.00 Net Book Value           $0.00
 47.17   BOS JBT B250 2015 TOW TRACTOR                                      $7,003.14 Net Book Value      $7,003.14
 47.18   BOS VX 2014 PUSHBACK TRACTOR T1200                                 $8,162.38 Net Book Value      $8,162.38
 47.19   CAT FORKLIFT GC40KS1                                                $725.05  Net Book Value        $725.05
 47.20   CDB FORKLIFT                                                           $0.00 Net Book Value           $0.00
 47.21   CDB FORKLIFT D32S-3 DOOSAN                                             $0.00 Net Book Value           $0.00
 47.22   CDB FUEL TRUCK INTERNATIONAL 2002 3000 TANK                        $5,631.59 Net Book Value      $5,631.59
 47.23   CDB VAN                                                                $0.00 Net Book Value           $0.00
 47.24   DEN 2006 FORD EXPEDITION                                               $0.00 Net Book Value           $0.00
 47.25   DEN BAGGAGE TUG MA-50 FORD 2010 TUG-61                             $2,202.53 Net Book Value      $2,202.53
 47.26   DEN BELT LOADER FORD 300 1992 BL-45                                $2,516.10 Net Book Value      $2,516.10
 47.27   DLG 05 ISUZU BOX TRUCK                                                 $0.00 Net Book Value           $0.00
 47.28   DLG 2008 FORD E350 VAN                                                 $0.00 Net Book Value           $0.00
 47.29   DLG 98 CARGO FORKLIFT,6000LB                                           $0.00 Net Book Value           $0.00
 47.30   DLG FORKLIFT GP30K-LP 42"FORKS                                         $0.00 Net Book Value           $0.00
 47.31   DLG FORKLIFT MITSUBISHI                                                $0.00 Net Book Value           $0.00
 47.32   DUT 01 GARSITE FUEL TRUCK                                              $0.00 Net Book Value           $0.00
 47.33   DUT 2006 ISUZU BOX TRUCK                                               $0.00 Net Book Value           $0.00
 47.34   DUT 2011 CHEVY VAN 2500                                                $0.00 Net Book Value           $0.00
 47.35   DUT 90 FORD FUEL TRUCK                                                 $0.00 Net Book Value           $0.00
 47.36   DUT FORKLIFT 2007 CAT DP40K-D                                      $1,371.99 Net Book Value      $1,371.99
 47.37   EAGLE TT-5 PUSHBACK TRACTOR                                        $2,319.79 Net Book Value      $2,319.79
 47.38   FLAT BED TRAILER                                                       $0.00 Net Book Value           $0.00
 47.39   FORD E350 STEP VAN 2006 VA-16                                      $2,292.35 Net Book Value      $2,292.35
 47.40   FTG PUSH BACK TRACTOR EAGLE TT-8D 2004 (REFURBISHED) PBT-06        $2,448.41 Net Book Value      $2,448.41
 47.41   HAND PALLETT TRUCK                                                     $0.00 Net Book Value           $0.00
 47.42   JEEP LIBERTY 2012                                                      $0.00 Net Book Value           $0.00
 47.43   LBL TUG FORD GAS                      TUG-57                       $1,953.70 Net Book Value      $1,953.70
 47.44   LMT A/C HEATER FVO-400 W/TRAILER                                    $813.69  Net Book Value        $813.69
 47.45   NISSAN QUEST                                                        $302.64  Net Book Value        $302.64
 47.46   PBG BAGGAGE TRACTOR 1998                                               $0.00 Net Book Value           $0.00
 47.47   PBG FORKLIFT & MANBASKET                                            $473.29  Net Book Value        $473.29
 47.48   PBG GSE BAGGAGE TRACTOR TUG-03                                         $0.00 Net Book Value           $0.00
 47.49   PDX 2015 NISSAN CREW VAN                                           $1,379.42 Net Book Value      $1,379.42
 47.50   PDX FORD 2005 ESCAPE                                                   $0.00 Net Book Value           $0.00
 47.51   PDX FORD E-350 2002 VAN                                                $0.00 Net Book Value           $0.00
 47.52   PQI 2005 CHEVY AVALANCHE WHITE                                         $0.00 Net Book Value           $0.00
 47.53   SDP 2000 CHEVY BOX TRUCK                                               $0.00 Net Book Value           $0.00
 47.54   SDP 2009 FORD RANGER W/CANOPY                                          $0.00 Net Book Value           $0.00
 47.55   SDP FORKLIFT DATSUN                                                    $0.00 Net Book Value           $0.00
 47.56   SNP 03 CHEVY EXP VAN (WAS DUT)                                         $0.00 Net Book Value           $0.00
 47.57   STG 2003 CHEVY BOX TRUCK                                               $0.00 Net Book Value           $0.00
 47.58   TOW TRACTOR TIGER TIG50 2002                                           $0.00 Net Book Value           $0.00
 47.59   TUG FORD GAS                                                       $1,062.83 Net Book Value      $1,062.83
 47.60   TUG FORD GAS                                                       $2,479.95 Net Book Value      $2,479.95
 47.61   TUG MA50 CARGO TRACTOR                                                 $0.00 Net Book Value           $0.00
 47.62   TUG MA50 CARGO TRACTOR                                                 $0.00 Net Book Value           $0.00
                                                               TOTAL:      $53,760.67           TOTAL:   $53,760.67




In re: Peninsula Aviation Services, Inc.
Case No. 20-10762                                                                                                Page 1 of 1
                   Case 20-10755-BLS          Doc 195   Filed 05/12/20   Page 24 of 238
                                           SCHEDULE 49 ATTACHMENT
                                             Aircraft and Accessories


                         General Description       Net Book Value Valuation Method Current Value
          49.1   3/1-3/31/19 RENTAL                      $3,028.64 Net Book Value      $3,028.64
          49.2   AUGUST CC - NEED TO VERIFY             $13,715.99 Net Book Value     $13,715.99
          49.3   BRAKE ASSY-MLG                         $54,542.24 Net Book Value     $54,542.24
          49.4   EXCITER                                $14,437.50 Net Book Value     $14,437.50
          49.5   GPS-400S, RECEIVER                     $55,927.08 Net Book Value     $55,927.08
          49.6   P/N 5171-1-2                            $5,208.37 Net Book Value      $5,208.37
          49.7   PUMP-BOOST FUEL, APU                    $1,827.28 Net Book Value      $1,827.28
          49.8   ROTABLES - GENERAL                      $1,937.50 Net Book Value      $1,937.50
          49.9   SAAB 340B                             $678,333.33 Net Book Value    $678,333.33
                                            TOTAL:     $828,957.95          TOTAL:   $828,957.95




In re: Peninsula Aviation Services, Inc.
Case No. 20-10762                                                                            Page 1 of 1
                             Case 20-10755-BLS      Doc 195     Filed 05/12/20        Page 25 of 238
                                                SCHEDULE 50 ATTACHMENT
                                           Other Machinery, Fixtures, and Equipment

                              General Description                           Net Book Value Valuation Method Current Value
  50.1   1 FIRE SAFE CABINET & FREIGHT                                                $0.00 Net Book Value          $0.00
  50.2   2 CABINETS W/DOORS                                                           $0.00 Net Book Value          $0.00
  50.3   2 SAAB JACKS                                                                 $0.00 Net Book Value          $0.00
  50.4   3 FIRE SAFE CABINETS                                                         $0.00 Net Book Value          $0.00
  50.5   4 FOX CARTS GPUS                                                             $0.00 Net Book Value          $0.00
  50.6   40" PROJ REM OAK                                                             $0.00 Net Book Value          $0.00
  50.7   675PA DATA RECORDER BOX                                                      $0.00 Net Book Value          $0.00
  50.8   A/C HEATER                                                               $1,916.71 Net Book Value      $1,916.71
  50.9   ACCTG PAPER SHREDDER                                                         $0.00 Net Book Value          $0.00
 50.10   ACV POWER KING GPU ELECTRIC                                                $702.36 Net Book Value        $702.36
 50.11   ANC 2005 INT'L BYPASS MAIL TRK                                               $0.00 Net Book Value          $0.00
 50.12   ANC 6100 BOEING DOOR ACCESS                                                  $0.00 Net Book Value          $0.00
 50.13   ANC 88 BELT LOADER TUG 660                                                   $0.00 Net Book Value          $0.00
 50.14   ANC AIRPORT GATE SEATING UNITS                                               $0.00 Net Book Value          $0.00
 50.15   ANC AIRSTAIR CHAIR                                                           $0.00 Net Book Value          $0.00
 50.16   ANC BAGGAGE CARTS                                                            $0.00 Net Book Value          $0.00
 50.17   ANC BARRACUDA WEB FILTER                                                     $0.00 Net Book Value          $0.00
 50.18   ANC BASE STATION RADIO                                                       $0.00 Net Book Value          $0.00
 50.19   ANC BELT LOADER                                                              $0.00 Net Book Value          $0.00
 50.20   ANC BELT LOADER                                                              $0.00 Net Book Value          $0.00
 50.21   ANC BIRD TCAS-201 TEST SET                                                   $0.00 Net Book Value          $0.00
 50.22   ANC BIZNET 2016                                                            $587.18 Net Book Value        $587.18
 50.23   ANC BOROSCOPE VIDEO PROBE                                                $2,029.93 Net Book Value      $2,029.93
 50.24   ANC BOROSCPE                                                               $849.81 Net Book Value        $849.81
 50.25   ANC CALM MAINT SOFTWARE                                                      $0.00 Net Book Value          $0.00
 50.26   ANC CARGO FREZER 20'                                                         $0.00 Net Book Value          $0.00
 50.27   ANC CARGO-BYPASS INT SEC FENCE                                               $0.00 Net Book Value          $0.00
 50.28   ANC CHRISTIE BATTERY CHARGER/CABLE                                           $0.00 Net Book Value          $0.00
 50.29   ANC COBRA PROP BALANCING KIT                                               $599.63 Net Book Value        $599.63
 50.30   ANC COBRA PROP BALANCING KIT                                               $699.26 Net Book Value        $699.26
 50.31   ANC COMPRESSOR WASHER 20160                                              $1,172.62 Net Book Value      $1,172.62
 50.32   ANC DE-ICEING TANK                                                           $0.00 Net Book Value          $0.00
 50.33   ANC DELL COMP SERVER ESX1                                                    $0.00 Net Book Value          $0.00
 50.34   ANC DELL COMP SERVER ESX2                                                    $0.00 Net Book Value          $0.00
 50.35   ANC DISPATCH/BREAKROOM                                                       $0.00 Net Book Value          $0.00
 50.36   ANC DME TESTER                                                               $0.00 Net Book Value          $0.00
 50.37   ANC DOWTY PROPELLER                                                          $0.00 Net Book Value          $0.00
 50.38   ANC ENGINE STAND                                                             $0.00 Net Book Value          $0.00
 50.39   ANC EREV REVENUE SYSTEM                                                  $4,203.30 Net Book Value      $4,203.30
 50.40   ANC ETRIP TRADER CREW SCHED                                                  $0.00 Net Book Value          $0.00
 50.41   ANC GPU HOBART 14G006U GPU-600                                               $0.00 Net Book Value          $0.00
 50.42   ANC GPU HOBART 14G009U                                                       $0.00 Net Book Value          $0.00
 50.43   ANC GPU HOBART 600 S/N-10691                                                 $0.00 Net Book Value          $0.00
 50.44   ANC GPU HOBART 600 S/N-11134                                                 $0.00 Net Book Value          $0.00
 50.45   ANC GPU JET-EX5D DIESEL 28.5V                                                $0.00 Net Book Value          $0.00
 50.46   ANC GPU JET-EX5D DIESL WAS CDB                                               $0.00 Net Book Value          $0.00
 50.47   ANC GPU MX POWER KING 2016                        GPU-39                   $800.44 Net Book Value        $800.44
 50.48   ANC H20 TANK WASH                                                            $0.00 Net Book Value          $0.00
 50.49   ANC HAND BRAKE                                                               $0.00 Net Book Value          $0.00
 50.50   ANC HEATCON DUAL ZONE HOT BOND                                               $0.00 Net Book Value          $0.00
 50.51   ANC HOBART SAAB AC PWR TESTER                                                $0.00 Net Book Value          $0.00
 50.52   ANC HOISE NANCEL MOUNTED                                                     $0.00 Net Book Value          $0.00
 50.53   ANC HYDRAULIC MULE                                                           $0.00 Net Book Value          $0.00
 50.54   ANC ICE MAKER                                                                $0.00 Net Book Value          $0.00
 50.55   ANC ICE MAKER                                                                $0.00 Net Book Value          $0.00
 50.56   ANC IFR ATC-601 TEST SET                                                     $0.00 Net Book Value          $0.00
 50.57   ANC JACK 12TON SAAB 2000                                                     $0.00 Net Book Value          $0.00
 50.58   ANC JACK 12TON SAAB 2000                                                     $0.00 Net Book Value          $0.00
 50.59   ANC JACK 12-TON SAAB 2000                                                    $0.00 Net Book Value          $0.00
 50.60   ANC JETGO GPU DIESEL                                                     $3,070.23 Net Book Value      $3,070.23
 50.61   ANC LIGHT POLE                                                               $0.00 Net Book Value          $0.00
 50.62   ANC MAS 100 ERP ACCOUNTING SYSTEM                                        $5,349.36 Net Book Value      $5,349.36


In re: Peninsula Aviation Services, Inc.
Case No. 20-10762                                                                                              Page 1 of 5
                             Case 20-10755-BLS     Doc 195      Filed 05/12/20        Page 26 of 238
                                                SCHEDULE 50 ATTACHMENT
                                           Other Machinery, Fixtures, and Equipment

                              General Description                           Net Book Value Valuation Method Current Value
 50.63    ANC MAZDA MZ5 SW                                                            $0.00 Net Book Value          $0.00
 50.64    ANC MX PAINT BOOTH                                                          $0.00 Net Book Value          $0.00
 50.65    ANC MX PORTABLE HEATER                                                      $0.00 Net Book Value          $0.00
 50.66    ANC MX RAMP TEST SET                                                    $1,878.88 Net Book Value      $1,878.88
 50.67    ANC MX SHEET METAL TOOL                                                     $0.00 Net Book Value          $0.00
 50.68    ANC MXNT CLEAN COMPOSITE RM                                                 $0.00 Net Book Value          $0.00
 50.69    ANC MXNT DIRTY COMPOSITE RM                                                 $0.00 Net Book Value          $0.00
 50.70    ANC MXNT FALL PROTECTION SYSTM                                              $0.00 Net Book Value          $0.00
 50.71    ANC MXNT FDR DOWNLD UNIT,DBASE                                              $0.00 Net Book Value          $0.00
 50.72    ANC MXNT HANGAR FLOOR SCRUBBER                                              $0.00 Net Book Value          $0.00
 50.73    ANC MXNT OXYGEN BOOSTER OB-30                                               $0.00 Net Book Value          $0.00
 50.74    ANC MXNT SAAB ENG/GEAR STAND                                                $0.00 Net Book Value          $0.00
 50.75    ANC NAVTECH DISPATCH SYSTEM                                                 $0.00 Net Book Value          $0.00
 50.76    ANC PENAIR MANUALS                                                     $53,677.85 Net Book Value     $53,677.85
 50.77    ANC PHONE CABLING                                                           $0.00 Net Book Value          $0.00
 50.78    ANC PROP BALANCE INDICATOR                                                  $0.00 Net Book Value          $0.00
 50.79    ANC PROP BALANCE VIBREX 2000+                                               $0.00 Net Book Value          $0.00
 50.80    ANC PROP BALANCER                                                           $0.00 Net Book Value          $0.00
 50.81    ANC PROP TOOL 2000S                                                     $3,362.64 Net Book Value      $3,362.64
 50.82    ANC PROPELLER LIFTING TACKLE                                            $1,587.30 Net Book Value      $1,587.30
 50.83    ANC SAAB 2000 FLIGHTLINK DATA SYSTEM ENGINNERING                        $4,287.37 Net Book Value      $4,287.37
 50.84    ANC SAAB 2000 NAV TESTING EQUIP IFR 6000                                $1,479.13 Net Book Value      $1,479.13
 50.85    ANC SAAB 340 PROP STND+TRNSPRT                                              $0.00 Net Book Value          $0.00
 50.86    ANC SAAB 340 SPARE DOWTY PROP R389/4-123-F/25                               $0.00 Net Book Value          $0.00
 50.87    ANC SAAB BUSHING CHNG TOOL KIT                                              $0.00 Net Book Value          $0.00
 50.88    ANC SAAB BUSHING CHNG TOOL KIT                                              $0.00 Net Book Value          $0.00
 50.89    ANC SAAB DUCT GRND TEST UNIT                                                $0.00 Net Book Value          $0.00
 50.90    ANC SAAB TOOL KIT                                                           $0.00 Net Book Value          $0.00
 50.91    ANC SABRE SYSTEM                                                            $0.00 Net Book Value          $0.00
 50.92    ANC SAN COMP NETWORK FILE STOR                                              $0.00 Net Book Value          $0.00
 50.93    ANC SB STALL WARNING N403XJ                                             $3,496.17 Net Book Value      $3,496.17
 50.94    ANC SB STALL WARNING N404XJ                                             $3,391.29 Net Book Value      $3,391.29
 50.95    ANC SB STALL WARNING N665PA                                             $3,772.85 Net Book Value      $3,772.85
 50.96    ANC SB STALL WARNING N675PA                                             $1,968.02 Net Book Value      $1,968.02
 50.97    ANC SCISSOR LIFT MODEL 1                                                    $0.00 Net Book Value          $0.00
 50.98    ANC SECURITY CAMERA SYSTEM                                                  $0.00 Net Book Value          $0.00
 50.99    ANC SERVER UPGRADE                                                      $7,461.54 Net Book Value      $7,461.54
 50.100   ANC SNOW BLOWER                                                             $0.00 Net Book Value          $0.00
 50.101   ANC STORAGE                                                                 $0.00 Net Book Value          $0.00
 50.102   ANC SUPERSEDER III BATTERY CHARGER                                          $0.00 Net Book Value          $0.00
 50.103   ANC TABLE & BENCH                                                           $0.00 Net Book Value          $0.00
 50.104   ANC TAMDAR UNIT N680PA                                                  $2,345.44 Net Book Value      $2,345.44
 50.105   ANC TAMDAR UNIT N681PA                                                  $2,345.44 Net Book Value      $2,345.44
 50.106   ANC TAMDAR UNIT N682PA                                                  $2,345.44 Net Book Value      $2,345.44
 50.107   ANC TAMDAR UNIT N686PA                                                  $2,345.44 Net Book Value      $2,345.44
 50.108   ANC TAMDAR UNIT N687PA                                                  $2,345.44 Net Book Value      $2,345.44
 50.109   ANC TEST SET                                                                $0.00 Net Book Value          $0.00
 50.110   ANC TUG                                                                     $0.00 Net Book Value          $0.00
 50.111   ANC TUG 660 BELT LOADER                                                     $0.00 Net Book Value          $0.00
 50.112   ANC TUG 660 BELT LOADER                                                     $0.00 Net Book Value          $0.00
 50.113   ANC TUG EAGLE TT-8GW                                                        $0.00 Net Book Value          $0.00
 50.114   ANC TUG ENGINE                                                              $0.00 Net Book Value          $0.00
 50.115   ANC VEHICLE MOUNT RADIO                                                     $0.00 Net Book Value          $0.00
 50.116   ANC VIDEO PROBE 300 SYSTEM                                                  $0.00 Net Book Value          $0.00
 50.117   ANC VIDEO PROBE BORESCOPE                                                   $0.00 Net Book Value          $0.00
 50.118   ANC WEBSITE REDESIGN                                                        $0.00 Net Book Value          $0.00
 50.119   ANC WIRING CONNECTIVITY TOOL KIT                                        $1,269.30 Net Book Value      $1,269.30
 50.120   ANI DEICER                                                                  $0.00 Net Book Value          $0.00
 50.121   BAGGAGE TUG CBT50-G                                                         $0.00 Net Book Value          $0.00
 50.122   BAGGAGE TUG-135 ELECTRIC TUG-54                                         $2,629.59 Net Book Value      $2,629.59
 50.123   BASE STATION - DLG                                                          $0.00 Net Book Value          $0.00
 50.124   BELTLOADER WASP A204477D BL-46                                          $1,049.99 Net Book Value      $1,049.99


In re: Peninsula Aviation Services, Inc.
Case No. 20-10762                                                                                              Page 2 of 5
                             Case 20-10755-BLS     Doc 195      Filed 05/12/20        Page 27 of 238
                                                SCHEDULE 50 ATTACHMENT
                                           Other Machinery, Fixtures, and Equipment

                               General Description                          Net Book Value Valuation Method Current Value
 50.125   BOARDING RAMP                                                           $1,866.27 Net Book Value      $1,866.27
 50.126   BORESCOPE                                                                   $0.00 Net Book Value          $0.00
 50.127   BOS 1994 TOYOTA BAGGAGE TUG MA-50                                           $0.00 Net Book Value          $0.00
 50.128   BOS 2008 WASP BELTLOADER                                                    $0.00 Net Book Value          $0.00
 50.129   BOS AIRSTARTA BOTTLE TLD ACE 500                                            $0.00 Net Book Value          $0.00
 50.130   BOS FIBER OPTIC CABLE+INSTALL                                               $0.00 Net Book Value          $0.00
 50.131   BOS GPU 2015 TLD 409 E CUP 90 KVA FOR AS/VX CONTRACT                    $3,631.66 Net Book Value      $3,631.66
 50.132   BOS LAV CART 2016                                                       $1,079.68 Net Book Value      $1,079.68
 50.133   BOS MA-50 1989 BAGGAGE TUG - 5883                                           $0.00 Net Book Value          $0.00
 50.134   BOS MA-50 1995 BAGGAGE TUG - 1083                                           $0.00 Net Book Value          $0.00
 50.135   BOS MA-50 1996 BAGGAGE TUG - 3501                                           $0.00 Net Book Value          $0.00
 50.136   BOS MA-50 1997 BAGGAGE TUG - 11202                                          $0.00 Net Book Value          $0.00
 50.137   BOS MA-50 1998 BAGGAGE TUG - 9104                                           $0.00 Net Book Value          $0.00
 50.138   BOS PASSENGER STAIRS                                                    $3,666.96 Net Book Value      $3,666.96
 50.139   BOS TRAINING FACILITY REWIRE                                                $0.00 Net Book Value          $0.00
 50.140   BOS TUG HARLAN HTAG-30 1998                                             $1,260.99 Net Book Value      $1,260.99
 50.141   BOS TUG HARLAN HTAG-30 1998                                             $1,260.99 Net Book Value      $1,260.99
 50.142   BOS VX BELTLOADER TLD 4269-2522                    BL-43                $2,097.45 Net Book Value      $2,097.45
 50.143   BOS VX BELTLOADER WOLLARD TC 8661                 BL-44                 $2,097.45 Net Book Value      $2,097.45
 50.144   BOS VX TOWBAR                                                             $420.33 Net Book Value        $420.33
 50.145   BOS VX TOWBAR                                                             $420.33 Net Book Value        $420.33
 50.146   BOS VX TUG EQUITECH MA-30                TUG-65                         $1,462.75 Net Book Value      $1,462.75
 50.147   BOS VX TUG EQUITECH MA-30       TUG-66                                  $1,462.75 Net Book Value      $1,462.75
 50.148   BOS VX TUG NMC 100           TUG 64                                     $1,462.75 Net Book Value      $1,462.75
 50.149   BOS VX TUG NMC 100 1997                 TUG 67                          $1,462.75 Net Book Value      $1,462.75
 50.150   BOS WASP 2008 BELTLOADER - 192614                                           $0.00 Net Book Value          $0.00
 50.151   BOS WASP 2008 BELTLOADER - 193325                                           $0.00 Net Book Value          $0.00
 50.152   BOS WOLLLARD SPEED TUG 1995           BB-06                                 $0.00 Net Book Value          $0.00
 50.153   BOTTLE CART NITROGEN                                                      $506.68 Net Book Value        $506.68
 50.154   C2 GATE CONSTRUCTION                                                        $0.00 Net Book Value          $0.00
 50.155   CABLE TENSIONMETER                                                          $0.00 Net Book Value          $0.00
 50.156   CAGE - DUTCH CARGO                                                          $0.00 Net Book Value          $0.00
 50.157   CARGO SCALE - DUT                                                           $0.00 Net Book Value          $0.00
 50.158   CARGO SEATS DLG                                                             $0.00 Net Book Value          $0.00
 50.159   CDB 2000 CHVY EXT CAB TRK SDP                                               $0.00 Net Book Value          $0.00
 50.160   CDB ELECTRIC MODS FOR GPUS                                                  $0.00 Net Book Value          $0.00
 50.161   CDB FUEL PUMP                                                               $0.00 Net Book Value          $0.00
 50.162   CDB FURN, FREEZ & FRT                                                       $0.00 Net Book Value          $0.00
 50.163   CDB FURNITURE                                                               $0.00 Net Book Value          $0.00
 50.164   CDB FURNITURE                                                               $0.00 Net Book Value          $0.00
 50.165   CDB GPU HOBART ELECTRIC                                                     $0.00 Net Book Value          $0.00
 50.166   CDB POWER TOW                                                               $0.00 Net Book Value          $0.00
 50.167   CHARGING STATION                                                          $610.86 Net Book Value        $610.86
 50.168   CHARGING STATION                                                          $610.86 Net Book Value        $610.86
 50.169   COMPOSITE ROOM REMODEL                                                      $0.00 Net Book Value          $0.00
 50.170   CONF ROOM FURNITURE                                                         $0.00 Net Book Value          $0.00
 50.171   CREDENZA & FILE                                                             $0.00 Net Book Value          $0.00
 50.172   DE ICER AKN                                                                 $0.00 Net Book Value          $0.00
 50.173   DEN BEL LOADER NORDCO 4096D ISUZU DIELSEL 1989     BL-41                $2,544.68 Net Book Value      $2,544.68
 50.174   DEN BELT LOADER 1989 NORDCO 4009                                        $1,292.94 Net Book Value      $1,292.94
 50.175   DEN GPU JETGO 800AL-RJ2016                                              $2,870.22 Net Book Value      $2,870.22
 50.176   DEN VIDEO BOROSPOPE                                                     $2,026.46 Net Book Value      $2,026.46
 50.177   DILLINGHAM IMPROVEMENTS                                                     $0.00 Net Book Value          $0.00
 50.178   DLG BELT LOADER                                                             $0.00 Net Book Value          $0.00
 50.179   DLG CARGO FREEZER                                                           $0.00 Net Book Value          $0.00
 50.180   DLG FLOOR SCALE+INDICATOR                                                   $0.00 Net Book Value          $0.00
 50.181   DLG FUEL METERS (2)                                                         $0.00 Net Book Value          $0.00
 50.182   DLG RAMP ELECTRICAL MODS                                                    $0.00 Net Book Value          $0.00
 50.183   DLG VHF RADIO                                                               $0.00 Net Book Value          $0.00
 50.184   DUT 91 BELT LOADER                                                          $0.00 Net Book Value          $0.00
 50.185   DUT BELTLOADER                                                              $0.00 Net Book Value          $0.00
 50.186   DUT DEICER 300 GAL                                                          $0.00 Net Book Value          $0.00


In re: Peninsula Aviation Services, Inc.
Case No. 20-10762                                                                                              Page 3 of 5
                             Case 20-10755-BLS     Doc 195      Filed 05/12/20        Page 28 of 238
                                                SCHEDULE 50 ATTACHMENT
                                           Other Machinery, Fixtures, and Equipment

                               General Description                          Net Book Value Valuation Method Current Value
 50.187   EAR BAGGAGE TUG MA-50                            TUG-60                 $1,807.42 Net Book Value      $1,807.42
 50.188   EAR BELT LOADER WASP                            BL-39                   $1,413.99 Net Book Value      $1,413.99
 50.189   EAR GPU JET GO                         GPU -47                          $2,890.39 Net Book Value      $2,890.39
 50.190   ESX6 POWEREDGE R720 SERVER                                                  $0.00 Net Book Value          $0.00
 50.191   FENCING ANC HANGAR                                                          $0.00 Net Book Value          $0.00
 50.192   FH-44 DECK SCALE                                                            $0.00 Net Book Value          $0.00
 50.193   FORTINET FORTIGATE 200D                                                     $0.00 Net Book Value          $0.00
 50.194   FORTINET FORTIGATE 200D ROUTER                                              $0.00 Net Book Value          $0.00
 50.195   FREIGHT CART                                                                $0.00 Net Book Value          $0.00
 50.196   FTG BARFIELD AIR DATA TEST SET                                          $1,323.60 Net Book Value      $1,323.60
 50.197   FTG PRESSURE WASHER                                                       $597.74 Net Book Value        $597.74
 50.198   FULLY DEPRECIATED ITEMS                                                     $0.00 Net Book Value          $0.00
 50.199   FURNITURE - DUT CARGO                                                       $0.00 Net Book Value          $0.00
 50.200   FURNITURE-DANNY (ANC)                                                       $0.00 Net Book Value          $0.00
 50.201   GENERAL EQUIPMENT & SPARE PARTS - INVENTORY                        $3,175,582.94 Net Book Value $3,175,582.94
 50.202   GPU JETGO 800AL-RJ GPU-46                                               $2,870.22 Net Book Value      $2,870.22
 50.203   GPU POWER KING 3-OHASE 28V                                                $763.42 Net Book Value        $763.42
 50.204   HERMAN NELSON HEATER                                                        $0.00 Net Book Value          $0.00
 50.205   ICE FROST HEATER                                                            $0.00 Net Book Value          $0.00
 50.206   INVENT/MAINT PROGRAM                                                        $0.00 Net Book Value          $0.00
 50.207   KCG FUEL TANK                                                               $0.00 Net Book Value          $0.00
 50.208   LATERAL FILES                                                               $0.00 Net Book Value          $0.00
 50.209   LAV CART LC100E 2016                                                      $551.57 Net Book Value        $551.57
 50.210   LMT BAGGAGE TUG TIG-50                                                  $1,601.86 Net Book Value      $1,601.86
 50.211   LMT BELT LOADER WASP A017715D 2000                  BL-40               $1,469.48 Net Book Value      $1,469.48
 50.212   LMT FUEL SERVICE CART 600 GALS                                          $1,277.57 Net Book Value      $1,277.57
 50.213   LMT LAV CART                                   LAV-10                     $551.51 Net Book Value        $551.51
 50.214   LOAD BANK LB-02                                                           $426.89 Net Book Value        $426.89
 50.215   LOAD BANK LB-03                                                           $427.53 Net Book Value        $427.53
 50.216   LOADING DOCK REPAIRS                                                        $0.00 Net Book Value          $0.00
 50.217   LOBBY ARTWORK                                                               $0.00 Net Book Value          $0.00
 50.218   LOCKABLE SOCKETS (ANC HANGER)                                               $0.00 Net Book Value          $0.00
 50.219   MA50 BAGGAGE TUG                                                            $0.00 Net Book Value          $0.00
 50.220   MILLER THUNDERBOLT AC/DC                                                    $0.00 Net Book Value          $0.00
 50.221   MISC OFC FURNITURE                                                          $0.00 Net Book Value          $0.00
 50.222   MX ACES PROP BALANCER                                                       $0.00 Net Book Value          $0.00
 50.223   N404XJ FUEL TANK SVC BLTN+INST                                              $0.00 Net Book Value          $0.00
 50.224   N675PA SAAB UPGRADES                                                        $0.00 Net Book Value          $0.00
 50.225   NAV/COM TEST SET                                                            $0.00 Net Book Value          $0.00
 50.226   OXYGEN 3-BOTTLE CART                                                    $1,112.73 Net Book Value      $1,112.73
 50.227   OXYGEN BOTTLE CART                                                        $449.52 Net Book Value        $449.52
 50.228   PALLET JACK                                                                 $0.00 Net Book Value          $0.00
 50.229   PBG BELT LOADER 2003 DIESEL                                                 $0.00 Net Book Value          $0.00
 50.230   PBG MX AIRCRAFT BATTERY CHGR                                                $0.00 Net Book Value          $0.00
 50.231   PBG GPU-600 W/INPUT CABLE                                                   $0.00 Net Book Value          $0.00
 50.232   PBG GSE AIRCRAFT TOW/PUSHBACK                                               $0.00 Net Book Value          $0.00
 50.233   PBG GSE BELTLOADER TUG 660-11                                               $0.00 Net Book Value          $0.00
 50.234   PBG LAVATORY CART LC100                                                     $0.00 Net Book Value          $0.00
 50.235   PDX AERO LC100E LAV CART                                                    $0.00 Net Book Value          $0.00
 50.236   PDX GPU JETGO 800AL-RJ DIESEL                                           $2,845.84 Net Book Value      $2,845.84
 50.237   PDX JETGO 800AL-RJ GPU DIESEL                                               $0.00 Net Book Value          $0.00
 50.238   PDX JETGO 80AL-RJ GPU DIESEL                                                $0.00 Net Book Value          $0.00
 50.239   PDX JETGO DIESEL GPU                                                    $2,935.72 Net Book Value      $2,935.72
 50.240   PDX PASSENGER BOARDING RAMP                                             $1,609.87 Net Book Value      $1,609.87
 50.241   PHONE SYSTEM                                                              $499.15 Net Book Value        $499.15
 50.242   POWERTOW                                                                    $0.00 Net Book Value          $0.00
 50.243   PQI GSE BELTLOADER 660-11                                                   $0.00 Net Book Value          $0.00
 50.244   PROP LIFTER                                                                 $0.00 Net Book Value          $0.00
 50.245   PROPELLER ASSEMBLY                                                          $0.00 Net Book Value          $0.00
 50.246   RADIOS & INSTALL STG                                                        $0.00 Net Book Value          $0.00
 50.247   RAIN GUTTERS & INSTALL                                                      $0.00 Net Book Value          $0.00
 50.248   REPLACEMENT STEPS 6200 BOEING AVE                                         $125.76 Net Book Value        $125.76


In re: Peninsula Aviation Services, Inc.
Case No. 20-10762                                                                                              Page 4 of 5
                             Case 20-10755-BLS     Doc 195      Filed 05/12/20        Page 29 of 238
                                                SCHEDULE 50 ATTACHMENT
                                           Other Machinery, Fixtures, and Equipment

                              General Description                        Net Book Value Valuation Method Current Value
 50.249   S SAAB COLD WEATHER KITS                                                 $0.00 Net Book Value          $0.00
 50.250   SAAB 19SEAT SVC BLLTIN                                                   $0.00 Net Book Value          $0.00
 50.251   SAAB 340 SPARE DOWTY PROPELLER 1303/85                                   $0.00 Net Book Value          $0.00
 50.252   SAAB N403XJ CARGO MOD+INSTALL                                            $0.00 Net Book Value          $0.00
 50.253   SAAB N403XJ GPS KLN900 SYSTEM                                            $0.00 Net Book Value          $0.00
 50.254   SAAB N403XJ SVCBLTN FUEL REWIR                                           $0.00 Net Book Value          $0.00
 50.255   SAAB N404XJ CARGO MODIFICATION                                           $0.00 Net Book Value          $0.00
 50.256   SAAB N404XJ GPS KLN900                                                   $0.00 Net Book Value          $0.00
 50.257   SAAB N675PA COCKPIT VOICE REC                                            $0.00 Net Book Value          $0.00
 50.258   SAAB N675PA FLIGHT DATA RCRDR                                            $0.00 Net Book Value          $0.00
 50.259   SAAB N675PA PAINT                                                        $0.00 Net Book Value          $0.00
 50.260   SAAB N675PA TAWS                                                         $0.00 Net Book Value          $0.00
 50.261   SAAB SPARE DOWTY PROPELLER                                               $0.00 Net Book Value          $0.00
 50.262   SAAB SPARE GEARBOX FOR PROP                                              $0.00 Net Book Value          $0.00
 50.263   SAAB SPARE MLG DRAG BRACE AYLH                                           $0.00 Net Book Value          $0.00
 50.264   SAAB SPARE MLG DRAG BRACE AYRH                                           $0.00 Net Book Value          $0.00
 50.265   SAAB SPARE MLG SHOCK STRUT                                               $0.00 Net Book Value          $0.00
 50.266   SAAB SPARE MLG SHOCK STRUT                                               $0.00 Net Book Value          $0.00
 50.267   SAAB SPARE NLG DRAG BRACE                                                $0.00 Net Book Value          $0.00
 50.268   SAAB SPARE NLG SHOCK STRUT                                               $0.00 Net Book Value          $0.00
 50.269   SAAB SPARE PROP S/NDRG/2595/85                                           $0.00 Net Book Value          $0.00
 50.270   SANDBLASTER - AKN                                                        $0.00 Net Book Value          $0.00
 50.271   SCALE - AKN                                                              $0.00 Net Book Value          $0.00
 50.272   SCALE - SNP                                                              $0.00 Net Book Value          $0.00
 50.273   SCALE CDB                                                                $0.00 Net Book Value          $0.00
 50.274   SDP FUEL TANK                                                            $0.00 Net Book Value          $0.00
 50.275   SDP FUEL TANK FENCING                                                    $0.00 Net Book Value          $0.00
 50.276   SDP FUEL TANK IMPROVEMENTS                                               $0.00 Net Book Value          $0.00
 50.277   SDP PAX TERMINAL FIXTURES                                                $0.00 Net Book Value          $0.00
 50.278   SDP PAX TERMINAL FURNISHINGS                                             $0.00 Net Book Value          $0.00
 50.279   SDP PAX TERMINAL LOT IMPRVMNT                                            $0.00 Net Book Value          $0.00
 50.280   SDP PAX TERMINAL SEATING                                                 $0.00 Net Book Value          $0.00
 50.281   SHELVING (ANC)                                                           $0.00 Net Book Value          $0.00
 50.282   SHELVING (CDB)                                                           $0.00 Net Book Value          $0.00
 50.283   SNP BASE STATION                                                         $0.00 Net Book Value          $0.00
 50.284   SNP FUEL TANK                                                            $0.00 Net Book Value          $0.00
 50.285   SNP GPU HOBART 600 S/N-10717                                             $0.00 Net Book Value          $0.00
 50.286   STG AIR TO GROUND RADIO                                                  $0.00 Net Book Value          $0.00
 50.287   STG FUEL PUMP & MOTOR                                                    $0.00 Net Book Value          $0.00
 50.288   STORAGE CABINETS                                                         $0.00 Net Book Value          $0.00
 50.289   STROBE/BLADE CABLE ASSY                                                  $0.00 Net Book Value          $0.00
 50.290   TUG CHARLATTE T-135 TUG-55                                           $2,395.88 Net Book Value      $2,395.88
 50.291   UAO HOTTY PRESSURE WASHER                                              $521.18 Net Book Value        $521.18
 50.292   VHF GRND STATION KCQ/PTH                                                 $0.00 Net Book Value          $0.00
 50.293   VHF GROUND STATION NIKOLSKI                                              $0.00 Net Book Value          $0.00
 50.294   VHF RADIO-BASE STATION AKN                                               $0.00 Net Book Value          $0.00
 50.295   WASP 2008 BELTLOADER -                                                   $0.00 Net Book Value          $0.00
 50.296   WEIGHING EQUIPMENT                                                       $0.00 Net Book Value          $0.00
                                                                   TOTAL: $3,365,187.56           TOTAL: $3,365,187.56




In re: Peninsula Aviation Services, Inc.
Case No. 20-10762                                                                                            Page 5 of 5
                                               Case 20-10755-BLS          Doc 195       Filed 05/12/20      Page 30 of 238
                                                                       SCHEDULE 55 ATTACHMENT
                                Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


                                                                                   Nature of Debtor's Interest
                Description and Location of Property                  Location            in Property          Net Book Value Valuation Method Current Value
  55.1    AKN EXTERIOR FRONT DOOR UPGRADE - LOBBY                King Salmon, AK   Owned                             $7,610.40 Net Book Value       $7,610.40
  55.2    AKN TERMINAL BUILDING                                  King Salmon, AK   Owned                           $443,459.86 Net Book Value    $443,459.86
  55.3    AKN TERMINAL REMODEL                                   King Salmon, AK   Owned                            $66,628.25 Net Book Value      $66,628.25
  55.4    AKN WINDOW UPGRADE - TERMINAL                          King Salmon, AK   Owned                             $7,301.50 Net Book Value       $7,301.50
  55.5    ARTC HSE ADAK                                          Cold Bay, AK      Owned                                 $0.00 Net Book Value           $0.00
  55.6    CDB BOILER REPLACEMENT                                 Cold Bay, AK      Owned                                 $0.00 Net Book Value           $0.00
  55.7    CDB DOUBLE DUPLEX                                      Cold Bay, AK      Owned                           $305,344.25 Net Book Value    $305,344.25
  55.8    CDB HANGER IMPROVEMENT                                 Cold Bay, AK      Owned                           $242,305.72 Net Book Value    $242,305.72
  55.9    CDB HOUSING                                            Cold Bay, AK      Owned                            $63,840.85 Net Book Value      $63,840.85
  55.10   CDB HOUSING SAFETY UPGRADES                            Cold Bay, AK      Owned                            $69,493.05 Net Book Value      $69,493.05
  55.11   CDB OFFICE                                             Cold Bay, AK      Owned                                 $0.00 Net Book Value           $0.00
  55.12   CDB ROOF & INSULATION                                  Cold Bay, AK      Owned                            $83,149.27 Net Book Value      $83,149.27
  55.13   CDB SINGLE DUPLEX IMPROVEMENTS                         Cold Bay, AK      Owned                            $51,229.93 Net Book Value      $51,229.93
  55.14   CDB TERMINAL ELECTRICAL IMPR                           Cold Bay, AK      Owned                                 $0.00 Net Book Value           $0.00
  55.15   CDB WINDOW UPGRADE - HOUSING                           Cold Bay, AK      Owned                            $63,699.92 Net Book Value      $63,699.92
  55.16   CDB WINDOW UPGRADE - TERMINAL                          Cold Bay, AK      Owned                            $53,011.95 Net Book Value      $53,011.95
  55.17   DLG ARMSTRONG HANGER                                   Dillingham, AK    Owned                           $252,179.44 Net Book Value    $252,179.44
  55.18   DLG CARGO SECTION                                      Dillingham, AK    Owned                            $19,396.55 Net Book Value      $19,396.55
  55.19   DLG EXTERIOR LIGHT UPGRADE                             Dillingham, AK    Owned                             $9,436.10 Net Book Value       $9,436.10
  55.20   DLG GIFT SHOP & REMODEL                                Dillingham, AK    Owned                                 $0.00 Net Book Value           $0.00
  55.21   DLG ROOF REPAIR                                        Dillingham, AK    Owned                            $56,296.09 Net Book Value      $56,296.09
  55.22   DLG TERMINAL FLOORING REMODEL                          Dillingham, AK    Owned                            $45,105.11 Net Book Value      $45,105.11
  55.23   DLG TERMINAL REMODEL                                   Dillingham, AK    Owned                            $55,008.18 Net Book Value      $55,008.18
  55.24   DLG WINDOW UPGRADE - TERMINAL                          Dillingham, AK    Owned                            $20,078.53 Net Book Value      $20,078.53
  55.25   DUPLEX & IMPROVEMENTS                                  Cold Bay, AK      Owned                           $115,139.72 Net Book Value    $115,139.72
  55.26   FUEL REGISTER                                          King Salmon, AK   Owned                                 $0.00 Net Book Value           $0.00
  55.27   GARAGE CDB HSG                                         Cold Bay, AK      Owned                            $10,285.33 Net Book Value      $10,285.33
  55.28   HANGAR                                                 Cold Bay, AK      Owned                                 $0.00 Net Book Value           $0.00
  55.29   HANGAR                                                 Cold Bay, AK      Owned                                 $0.00 Net Book Value           $0.00
  55.30   HANGAR                                                 Cold Bay, AK      Owned                                 $0.00 Net Book Value           $0.00
  55.31   HANGAR INSULATION                                      Cold Bay, AK      Owned                                 $0.00 Net Book Value           $0.00
  55.32   NNK TRAILER FURNACE                                    King Salmon, AK   Owned                                 $0.00 Net Book Value           $0.00
  55.33   SDP EXTERIOR TERMINAL DOOR UPGRADE                     St. Paul, AK      Owned                             $2,923.18 Net Book Value       $2,923.18
  55.34   SDP PAX TERMINAL BUILDING                              St. Paul, AK      Owned                           $278,326.82 Net Book Value    $278,326.82
  55.35   TOYO STOVE HEATER                                      King Salmon, AK   Owned                                 $0.00 Net Book Value           $0.00
  55.36   VACANT LAND NAKNEK                                     Anchorage, AK     Owned                            $71,250.00 Net Book Value      $71,250.00
                                                                                                       TOTAL:    $2,392,500.00          TOTAL: $2,392,500.00




In re: Peninsula Aviation Services, Inc.
Case No. 20-10762                                                                                                                                   Page 1 of 1
                                       Case 20-10755-BLS                        Doc 195        Filed 05/12/20          Page 31 of 238

  Fill in this information to identify the case:

  Debtor name: Peninsula Aviation Services, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                           Check if this is an
  Case number: 20-10762
                                                                                                                                                           amended ling


O cial Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

Part 1:     List Creditors Who Have Claims Secured by Property

1. Do any creditors have claims secured by debtor's property?

   No. Check this box and submit page 1 of this form to the court with debtor`s other schedules. Debtor has nothing else to report on this form.

   Yes. Fill in the information below.


2. List creditors who have secured claims.If a creditor has more than one secured claim, list the creditor
                                                                                                             Column A                             Column B
separately for each claim.
                                                                                                             Amount of Claim                      Value of collateral that
                                                                                                             Do not deduct the value of           supports this claim
                                                                                                             collateral.

  2.1                                                   Describe debtor's property that is subject to                     $92,257,994.74      Undetermined
           Creditor's name and mailing address          the lien:
                                                        All Owned Assets
              BNP Paribas
                                                        Describe the lien
              155 North Wacker Drive, Ste
                                                        Senior Secured Loan
              4450
              Chicago, IL60606                          Is the creditor an insider or related party?
                                                           No
           Date debt was incurred?
           7/31/2015                                       Yes
           Last 4 digits of account number              Is anyone else liable on this claim?
                                                           No
           Do multiple creditors have an interest
                                                           Yes. Fill out Schedule H: Codebtors(O cial
           in the same property?
               No                                      Form 206H)
                                                        As of the petition ling date, the claim is:
               Yes. Specify each creditor, including    Check all that apply.

          this creditor, and its relative priority.          Contingent

                                                             Unliquidated

                                                             Disputed




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                  $92,257,994.74
Page, if any.
Debtor   Peninsula Aviation Services, Inc.________________________________________               Case number (if known) 20-10762________________________________________
         Name
                                      Case 20-10755-BLS                 Doc 195           Filed 05/12/20             Page 32 of 238
  Part 2:   List Others to Be Noti ed for a Debt That You Already Listed

  List in alphabetical order any others who must be noti ed for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies, assignees of
  claims listed above, and attorneys for secured creditors.
  If no others need to be noti ed for the debts listed in Part 1, do not ll out or submit this page. If additional pages are needed, copy this page.
   Name and address                                                                        On which line in Part 1 did you enter       Last 4 digits of account number for
                                                                                           the related creditor?                       this entity

   3.1                                                                                    Line 2.1
                BNP Paribas
                Attn: Guillaume Charrier
                787 Seventh Ave
                New York, NY10019



   3.2                                                                                    Line 2.1
                Ashby & Geddes, P.A.
                Attn: William P. Bowden & Gregory A. Taylor
                500 Delaware Avenue, 8th Fl
                PO Box 1150
                Wilmington, DE19899-1150



   3.3                                                                                    Line 2.1
                Winston & Strawn, LLP
                Attn: David Neier
                200 Park Avenue
                New York, NY10166-4193
                                     Case 20-10755-BLS                     Doc 195           Filed 05/12/20               Page 33 of 238

  Fill in this information to identify the case:

  Debtor name: Peninsula Aviation Services, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                               Check if this is an
  Case number: 20-10762
                                                                                                                                                               amended ling


O cial Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims. List
the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and Personal
Property (O cial Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G). Number the entries in Parts 1 and 2 in the boxes
on the left. If more space is needed for Part 1 or Part 2, ll out and attach the Additional Page of that Part included in this form.

Part 1:   List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

   No. Go to Part 2.

   Yes. Go to line 2.


2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with priority unsecured
claims, ll out and attach the Additional Page of Part 1.

                                                                                                                              Total claim                    Priority amount

 2.1      Priority creditor’s name and mailing address                   As of the petition ling date, the claim is:                        $5,335.80                     $5,335.80
                                                                         Check all that apply.
          Arash Ferozepurwalla, Address on File
                                                                              Contingent
          Date or dates debt was incurred
          Undetermined                                                        Unliquidated

          Last 4 digits of account number                                     Disputed

                                                                         Basis for the claim:
          Specify Code subsection of PRIORITY unsecured                  Employee PTO Claim
          claim:                                                         Is the claim subject to offset?
          11 U.S.C. § 507(a) ( )
                                                                             No

                                                                             Yes



 2.2      Priority creditor’s name and mailing address                   As of the petition ling date, the claim is:                        $8,618.00                     $8,618.00
                                                                         Check all that apply.
          John Lily, Address on File
                                                                              Contingent
          Date or dates debt was incurred
          Undetermined                                                        Unliquidated

          Last 4 digits of account number                                     Disputed

                                                                         Basis for the claim:
          Specify Code subsection of PRIORITY unsecured                  Employee PTO Claim
          claim:                                                         Is the claim subject to offset?
          11 U.S.C. § 507(a) ( )
                                                                             No

                                                                             Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________                      Case number (if known) 20-10762________________________________________
         Name
                                     Case 20-10755-BLS                       Doc 195            Filed 05/12/20               Page 34 of 238
   2.3      Priority creditor’s name and mailing address                    As of the petition ling date, the claim is:                       $1,664.01                      $1,664.01
                                                                            Check all that apply.
            Kent Carter, Address on File
                                                                                Contingent
            Date or dates debt was incurred
            Undetermined                                                        Unliquidated

            Last 4 digits of account number                                     Disputed

                                                                            Basis for the claim:
            Specify Code subsection of PRIORITY unsecured                   Employee PTO Claim
            claim:
                                                                            Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                               No

                                                                               Yes



   2.4      Priority creditor’s name and mailing address                    As of the petition ling date, the claim is:                         $291.00                        $291.00
                                                                            Check all that apply.
            Nino Manalo, Address on File
                                                                                Contingent
            Date or dates debt was incurred
            Undetermined                                                        Unliquidated

            Last 4 digits of account number                                     Disputed

                                                                            Basis for the claim:
            Specify Code subsection of PRIORITY unsecured                   Employee PTO Claim
            claim:                                                          Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                               No

                                                                               Yes



   2.5      Priority creditor’s name and mailing address                    As of the petition ling date, the claim is:                       $4,788.78                      $4,788.78
                                                                            Check all that apply.
            Robert Dicus, Address on File
                                                                                Contingent
            Date or dates debt was incurred
            Undetermined                                                        Unliquidated

            Last 4 digits of account number                                     Disputed

                                                                            Basis for the claim:
            Specify Code subsection of PRIORITY unsecured                   Employee PTO Claim
            claim:                                                          Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                               No

                                                                               Yes



  Part 2:   List All Creditors with NONPRIORITY Unsecured Claims

  3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, ll out and attach the
  Additional Page of Part 2.

                                                                                                                                                                 Amount of claim

   3.1      Nonpriority creditor’s name and mailing address                                   As of the petition ling date, the claim is:                       Unknown
            A Cut Above Uniforms, 2150 W. 6th Ave., Broom eld, CO 80020                       Check all that apply.
            Date or dates debt was incurred                                                        Contingent
            Undetermined
                                                                                                   Unliquidated

                                                                                                   Disputed

                                                                                              Basis for the claim:
                                                                                              Trade Claim

                                                                                              Is the claim subject to offset?
                                                                                                  No

                                                                                                  Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                   Case 20-10755-BLS                       Doc 195    Filed 05/12/20              Page 35 of 238
   3.2     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
           A T & T Mobility, P.O. Box 6463, Carols Stream, IL 60197-6463             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.3     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
           AAR AIRCRAFT SERVICES, ATTN: ACCOUNTS RECEIVABLE, 6611 S.                 Check all that apply.
           MERIDIAN AVE, OKLAHOMA CITY, OK 73159                                         Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.4     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
           AAR CORP, 1100 North Wood Dale Road , Wood Dale, IL 60191                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.5     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
           AAR Supply Chain, Inc, 1100 NORTH WOOD DALE ROAD, WOOD DALE, IL           Check all that apply.
           60191                                                                         Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 36 of 238
   3.6     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
           ABM - AMERICAN BLDG MAINTENANCE INC., PO BOX 419860, Boston,              Check all that apply.
           MA 02241-9860                                                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.7     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
           ABM JANITORIAL - NORTHWEST, INC, DEPT 30874 PO BOX 60000, SAN             Check all that apply.
           FRANCISCO, CA 94160                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.8     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
           ABREU-SANCHEZ ENNY, 15 Crestview Lane, Fitchburg, MA 01420                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.9     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
           ACE Air Cargo, 5901 Lockheed Ave, Anchorage, AK 99502                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 37 of 238
   3.10     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Ace Supply Inc., 2425 East Fifth Avenue, Anchorage, AK 99501              Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.11     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ACUNA JOAQUIN, 749 SARATOGA ST., BOSTON, MA 02128                         Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.12     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ADERMAN NICK, PASI, DIRECTOR OF MAINTENANCE,                              Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.13     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Advanced Building Cleaners LLC, P.O. Box 1450, Dillingham, AK 99576       Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                    Doc 195        Filed 05/12/20              Page 38 of 238
   3.14     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Aero Instruments & Avionics inc, 7290 Nash road, North Tonawanda, NY      Check all that apply.
            14120                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.15     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Aero Law Group PC, 11120 NE 2nd Street, Suite 100, Bellevue, WA           Check all that apply.
            98004-8332                                                                    Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.16     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Aero Parts Mart, 4205 Stadium Drive, Suite 310, Fort Worth, TX 76133      Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.17     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            AeroControlex, 4223 Monticello Blvd., South Euclid, OH 44121              Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                    Case 20-10755-BLS                    Doc 195       Filed 05/12/20              Page 39 of 238
   3.18     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            AIM AIRCRAFT SPARES LLC, 449 HIGHWAY 74 SOUTH, 449 HIGHWAY                Check all that apply.
            74 SOUTH, Peachtree City, GA 30269                                            Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.19     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Air Land Transport, Inc., 11100 Calaska Circle, Anchorage, AK 99515-      Check all that apply.
            2933                                                                          Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.20     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Aircraft Performance Group Inc., 4348 Woodlands Blvd., Suite 200,         Check all that apply.
            Castle Rock, CO 80104-2814                                                    Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.21     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Airframe Innovations Inc., 3706 University Ave South, Fairbanks, AK       Check all that apply.
            99709                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                    Case 20-10755-BLS                    Doc 195       Filed 05/12/20              Page 40 of 238
   3.22     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Airgas USA, LLC, PO BOX 102289, Pasadena, CA 91189-2289                   Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.23     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            AIRGROUP DYNAMICS, INC., 4906 PATCH RD STE B, ORLANDO, FLORIDA            Check all that apply.
            32822                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.24     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Airline Service Providers Association, 16133 Ventura Blvd, Suite 880,     Check all that apply.
            Encino, CA 91436                                                              Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.25     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Airline Services, 210 Airport Drive, McGrath, Alaska 99627                Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________             Case number (if known) 20-10762________________________________________
          Name
                                    Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 41 of 238
   3.26     Nonpriority creditor’s name and mailing address                            As of the petition ling date, the claim is:               Unknown
            AIRLINE SUPPORT INC, P.O. BOX 190735, ANCHORAGE, AK 99519                  Check all that apply.
            Date or dates debt was incurred                                                Contingent
            Undetermined
                                                                                           Unliquidated

                                                                                           Disputed

                                                                                       Basis for the claim:
                                                                                       Trade Claim

                                                                                       Is the claim subject to offset?
                                                                                          No

                                                                                          Yes



   3.27     Nonpriority creditor’s name and mailing address                            As of the petition ling date, the claim is:               Unknown
            Airport Enterprises LLC, dba Contract Aircraft Technicians, PO BOX 7276,   Check all that apply.
            Kalispell, MT 59904                                                            Contingent
            Date or dates debt was incurred
                                                                                           Unliquidated
            Undetermined
                                                                                           Disputed
                                                                                       Basis for the claim:
                                                                                       Trade Claim
                                                                                       Is the claim subject to offset?
                                                                                          No

                                                                                          Yes



   3.28     Nonpriority creditor’s name and mailing address                            As of the petition ling date, the claim is:               Unknown
            AIX LLC, 8881 Golovin Street, Anchorage, AK 99507                          Check all that apply.
            Date or dates debt was incurred                                                Contingent
            Undetermined
                                                                                           Unliquidated

                                                                                           Disputed
                                                                                       Basis for the claim:
                                                                                       Trade Claim
                                                                                       Is the claim subject to offset?
                                                                                          No

                                                                                          Yes



   3.29     Nonpriority creditor’s name and mailing address                            As of the petition ling date, the claim is:               Unknown
            AKN Leasing, LLC, P.O. Box 777, King Salmon, Alaska 99613                  Check all that apply.
            Date or dates debt was incurred                                                Contingent
            Undetermined
                                                                                           Unliquidated

                                                                                           Disputed

                                                                                       Basis for the claim:
                                                                                       Trade Claim

                                                                                       Is the claim subject to offset?
                                                                                          No

                                                                                          Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                     Case 20-10755-BLS                     Doc 195     Filed 05/12/20              Page 42 of 238
   3.30     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ALASKA AEROFUEL INC, P O BOX 60669, FAIRBANKS, AK 99706-0669              Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.31     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Alaska Air Carriers Association, 2301 Merrill Field Drive Unit A3,        Check all that apply.
            ANCHORAGE, AK 99501                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.32     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                       $5,000,000.00
            Alaska Airlines                                                           Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Unsecured Loan
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.33     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ALASKA CARGO PORT LLC, 3501 Manor Road, Austin, TX 78723                  Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 43 of 238
   3.34     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Alaska CargoPort, LLC, 3501 Manor Road, Austin, Texas 78723               Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.35     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Alaska Commercial Company, 3830 Old Int'l Airport Rd, ANCHORAGE, AK       Check all that apply.
            99502                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.36     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Alaska Communication System, 600 Telephone Ave, M-S8, Anchorage,          Check all that apply.
            AK 99503                                                                      Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.37     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Alaska Industrial Hardware Inc, 2192 VIKING DRIVE, Anchorage, AK          Check all that apply.
            99501                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 44 of 238
   3.38     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Alaska King Salmon Lodge, 165 West Housing Road, King Salmon, AK          Check all that apply.
            99613                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.39     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Alaska Metrology & Calibration Services Inc, 224 EAST 54TH AVENUE,        Check all that apply.
            Anchorage, AK 99518                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.40     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ALASKA ON POINT SERVICE, 8211 E 6TH AVENUE, 8211 E 6TH AVENUE,            Check all that apply.
            Anchorage, AK 99504                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.41     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Alaska Rubber & Supply/ANC, 5811 Old Seward Highway, Anchorage, AK        Check all that apply.
            99518                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                    Doc 195        Filed 05/12/20              Page 45 of 238
   3.42     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ALASKA SERIGRAPHICS, INC, 1711 ABBOTT RD, ANCHORAGE, AK                   Check all that apply.
            99507                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.43     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Alaska Sewer & Drain, P.O Box 221914, Anchorage, AK 99522                 Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.44     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Alaska Waste, P O BOX 196097, Anchorage, AK 99519-6097                    Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.45     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ALCAN ELECTRICAL AND ENGINEERING INC, P O BOX 91499,                      Check all that apply.
            ANCHORAGE, AK 99509                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                    Case 20-10755-BLS                   Doc 195        Filed 05/12/20              Page 46 of 238
   3.46     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Alert Expeditor's Inc., 8421 Flamingo Drive, Anchorage, AK 99502          Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.47     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ALEUTIAN SERVICES INC, 17 BUCKNER RD, PO BOX 117, COLD BAY, AK            Check all that apply.
            99571                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.48     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Aleutians East Borough, P.O. Box 49, King Cove, AK 99612                  Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.49     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Alex Hotel & Suites/AKHappytime LLC, 4615 Spenard Road, Anchorage,        Check all that apply.
            AK 99517                                                                      Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 47 of 238
   3.50     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ALL-COMM TECHNOLOGIES, 5 WHITMORE ROAD, Revere, MA 2151                   Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.51     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ALSCO American Linen Division, P.O. Box 240048, Anchorage, AK 99524-      Check all that apply.
            0048                                                                          Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.52     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Alsco Aviation Inc., 1036 East 7th Avenue, Anchorage, AK 99501            Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.53     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ALVAREZ JOEL, 62 LOWELL ST APT 4, LYNN, MA 01905                          Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 48 of 238
   3.54     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Amazon Business, P.O. Box 035184, Seattle, WA 98124-5184                  Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.55     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            AMS - Anchorage Messenger Service, 5001 Arctic Blvd, Unit #2,             Check all that apply.
            Anchorage, AK 99503                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.56     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ANCHOR INN MOTEL, P.O. Box 189, SHUMAGIN CORP, Sand Point, AK             Check all that apply.
            99661                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.57     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Anchorage Daily News, 300 W. 31st Avenue, Anchorage, AK 99503             Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 49 of 238
   3.58     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Anchorage Hospitality LLC/Crowne Plaza, 109 W International Airport       Check all that apply.
            Rd, Anchorage, AK 99518                                                       Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.59     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Anchorage True Value Hardware, 9001 JEWEL LAKE ROAD BAY 5,                Check all that apply.
            ANCHORAGE, AK 99502-5354                                                      Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.60     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Anchorage Water & Wastewater Utility/ Muni, P O BOX 196626,               Check all that apply.
            Anchorage, AK 99519-6626                                                      Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.61     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Andersen Heather, HOMER CSA,                                              Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 50 of 238
   3.62     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ANDREWS HARALD, PASI INSPECTION/DQC,                                      Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.63     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ANSETT AIRCRAFT SPARES & SERVICES, P O BOX 9228, SYLMAR, CA               Check all that apply.
            91342                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.64     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ANTHONY DALLAS, DIRECTOR OF PENAIR AIRPORTS, PASI,                        Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.65     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Antlers Inn, PO Box 471, King Salmon, AK 99613                            Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 51 of 238
   3.66     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Aptel Studio Hotel, 624 Rodeo Place, Anchorage, AK 99508                  Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.67     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            APUN LLC, 2130 E DIMOND BLVD, Anchorage, AK 99507                         Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.68     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Architectural Supply Co., 3699 Springer St, Anchorage, AK 99503           Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.69     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ARCTIC OFFICE PRODUCTS, P O BOX 100083, ANCHORAGE, AK 99510               Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                    Case 20-10755-BLS                     Doc 195      Filed 05/12/20              Page 52 of 238
   3.70     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Arctic Refrigeration/Air Conditioning, 500 W Potter Dr Suite 100,         Check all that apply.
            Anchorage, AK 99518                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.71     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Arete Family Services, 3801 University Drive, Suite 301, Anchorage, AK    Check all that apply.
            99508                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.72     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Arinc, 2551 Riva Road, Annapolis, MD 21401-7465                           Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.73     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Arthur J Gallagher, Inc., 9515 Hillwood drive, Las Vegas, NV 89134        Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 53 of 238
   3.74     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Ashwell, Kendra, (Customer Service Agent H6 FAI),                         Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.75     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Aspen Suites Hotel-Anchorage, 100 East Tudor Road, Anchorage, AK          Check all that apply.
            99503                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.76     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ASPERO JIMMY, PASI, Ground Ops/Ramp, Anchorage,                           Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.77     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            ASR LLC, PO Box 243002, Anchorage, AK 99524                               Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 54 of 238
   3.78     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            AT&T BUSINESS SERVICE, CARD CARD,                                         Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.79     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            AT&T Mobility, PO BOX 6463, Carol Stream, IL 60197-6463                   Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.80     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            AV-DEC dba AVIATION DEVICES, 3215 W LOOP 820 S, 3215 W LOOP 820           Check all that apply.
            S, Fort Worth, TX 76116-5941                                                  Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.81     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Aviall Services Incorporated, 4451Aircraft Drive Suite C, ANCHORAGE,      Check all that apply.
            AK 99502                                                                      Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                    Case 20-10755-BLS                   Doc 195        Filed 05/12/20              Page 55 of 238
   3.82     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Aviation Inventory Resources, P.O. Box 1999, Mans eld, TX 76063           Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.83     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Aviation Medical Services of Alaska,LLC, 5011 Spenard Rd., Suite 205,     Check all that apply.
            Anchorage, AK 99517                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.84     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Avionics Specialists Inc, 3833 Premier Road, Memphis, TN 38118            Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.85     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            AVTECH TYEE, 6500 MERRILL CREEK PKWY, Everett, WA 98203                   Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 56 of 238
   3.86     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            BAC Transportation LLC, PO Box 243742, Anchorage, AK 99524                Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.87     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            BADGETT CHRISTIAN, 39 BULLARD ST., BOSTON, MA 02121                       Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.88     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Baker, Karam                                                              Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.89     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Bar eld, P O BOX 931565, ATLANTA, GA 31193-1565                           Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 57 of 238
   3.90     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Barrett Jason, PASI PILOT,                                                Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.91     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            BAY AREA FIRE EQUIPMENT, BOX 144, NAKNEK, AK 99633                        Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.92     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Beacon OHSS, Lock Box # 631101, PO Box 3852, Seattle, WA 98124-           Check all that apply.
            3852                                                                          Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.93     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            BEAR TRAIL CABINS, INC., 2 BEAR TRAIL RD., KING SALMON, AK 99613          Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 58 of 238
   3.94     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            BEAR TRAIL LODGE, PO BOX 221, King Salmon, AK 99613                       Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.95     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            BEARFOOT INN ALASKA, PO BOX 123, Cold Bay, AK 99571                       Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.96     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            BEAVER CREEK BED AND BREAKFAST, PO BOX 563, PO BOX 563,                   Check all that apply.
            Dillingham, AK 99576                                                          Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.97     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            Beckett, Ethan                                                            Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 59 of 238
   3.98     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            BESSIRE HANNI, 602 Morton Way, Tracy, CA 95377                            Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.99     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:               Unknown
            BEST WESTERN KODIAK INN, 236 WEST REZANOF DRIVE, KODIAK, AK               Check all that apply.
            99615                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.100 Nonpriority creditor’s name and mailing address                              As of the petition ling date, the claim is:               Unknown
         BILLINGS MATTHEW, GAL, RSA, GALENA,                                          Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.101 Nonpriority creditor’s name and mailing address                              As of the petition ling date, the claim is:               Unknown
         Blois Paula, 9133 Inwood Drive, Woburn, MA 01801                             Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 60 of 238
   3.102 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BLUE FLY B&B AND GUIDE SERVICE, PO BOX 81, King Salmon, AK 99613            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.103 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BOND BRETT, 180 FOREST ST, WEYMOUTH, MA 02190                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.104 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BOOTS SARAH, PASI PILOT, ANC,                                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.105 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BOSFUEL CORP, PO BOX 16487, Washington, DC 20041                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 61 of 238
   3.106 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BOUHAMDI MOHAMMED, 24 RUE D'HOZIER, 13002 MARSEILLE,                        Check all that apply.
         FRANCE                                                                          Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.107 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BOULTON VIRGINIA, 7H AUDIT ANC,                                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.108 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BOWERS IRIS, PO BOX 54, Dillingham, AK 99576                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.109 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BOWMAN ZACHARY, PASI PILOT,                                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 62 of 238
   3.110 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Boyd, Christian                                                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.111 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BOYNTON PRINTING, P.O. BOX 1427, BARROW, AK 99723                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.112 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BRAMLANDS AVIATION LTD, UNIT 77, MACKLEY INDUSTRIAL ESTATE,                 Check all that apply.
         HENFIELD ROAD, SMALL DOLE, HENFIELD, W. SUSSEX, BN5 9XR                         Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.113 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Branchaud, Crystal, (PLD8 7H ANC),                                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 63 of 238
   3.114 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BRASNELL QUINDELL, 150 STANDORD ST, BOSTON, MA 02114                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.115 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BRISTOL ALLIANCE FUEL LLC, PO BOX 1529, Dillingham, AK 99576                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.116 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BRISTOL BAY TELEPHONE COOPERATIVE, P.O. Box 259, King Salmon,               Check all that apply.
         AK 99613                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.117 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Brown, Jarod, 7H - ENA,                                                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 64 of 238
   3.118 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BRYANT CHRISTOPHER, GAL H6,                                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.119 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BUCKHOUT MIKHAIL, DUT MGR,                                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.120 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Buenrostro Gustavo, 303 North Shore Rd., Revere, MA 02151                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.121 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BURAND ALLISON, PO BOX 93108, ANCHORAGE, AK 99509                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 65 of 238
   3.122 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         BYRON JUSTIN, 162 CALLENDER STREET, BOSTON, MA 02124                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.123 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         C & C HEATING, PO BOX 234, NAKNEK, AK 99633                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.124 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         C & L Aerospace LLC, 40 Wyoming Avenue, BANGOR, ME 04401                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.125 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Cal Labs Inc, 2525 Santa Anna Avenue, Dallas, TX 75228                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 66 of 238
   3.126 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Callahan Aircraft Services, LLC, 1228 Lee Road 70, Camp Hill, AL 36830      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.127 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CALM SYSTEMS INC, 1935 SHERMER RD STE 250, 1935 SHERMER RD                  Check all that apply.
         STE 250, Northbrook, IL 60062-5355                                              Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.128 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Candlewood Suites I-44, 1736 E Sunshine, Suite 1011, Spring eld, MO         Check all that apply.
         65804                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.129 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Carl & Elma's Marine View B & B, P.O. Box 247, Sand Point, AK 99661         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 67 of 238
   3.130 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CARPATAIR S.A, STR. ION IONESCU DE LA BRAD, NR.15, TIMISOARA,               Check all that apply.
         TIMIS ROMANIA, SUWANEE, 300246                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.131 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Carrillo, Kaleb                                                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.132 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Carroll, Charles                                                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.133 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Cavallo Orlando, 160 Granite St, Quincy, MA 02169                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 68 of 238
   3.134 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         cbm AK Corporation, PO Box 240132, Anchorage, AK 99524-0132                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.135 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CENTRAL PLUMBING AND HEATING INC, 212 EAST INTERNATIONAL                    Check all that apply.
         AIRPORT RD, ANCHORAGE, AK 99518                                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.136 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CERALDE RONALD, DUT RAMP,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.137 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CERRATO DAVID, 501 CHESTNUT ST, LYNN, MA 01902                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 69 of 238
   3.138 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Chinook Fire Protection, 1221 E 70th Ave, Anchorage, AK 99518               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.139 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CHOUKI SADDALLAH, 236 MERIDIAN STREET #2, EAST BOSTON, MA                   Check all that apply.
         02128                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.140 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Chris Iszler, 484 BIORKA DR, DUTCH HARBOR, AK 99692                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.141 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CHRISTOPHER NICHOLAS, PO Box 1497, Dillingham, AK 99576                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 70 of 238
   3.142 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Chugach Electric Association Inc, P O BOX 196760, Anchorage, AK             Check all that apply.
         99519-6760                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.143 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CISCO SYSTEMS CAPITAL CORPORATION, 1111 OLD EAGLE SCHOOL                    Check all that apply.
         RD, 1111 OLD EAGLE SCHOOL RD, Wayne, PA 19087                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.144 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CITY OF BOSTON, OFFICE OF THE COLLECTOR-TREASURER, ONE CITY                 Check all that apply.
         HALL SQUARE, BOSTON, MA 02201                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.145 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CITY OF COLD BAY, PO BOX 10, Cold Bay, AK 99571-0010                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 71 of 238
   3.146 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         City of Dillingham, P.O. Box 889, Dillingham, AK 99576                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.147 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         City of Galena, P.O. Box 149, Galena, AK 99741                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.148 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CITY OF SAND POINT, PO BOX 249, PO BOX 249, Sand Point, `AK 99661-          Check all that apply.
         0249                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.149 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         City of St.Paul, Box 901, St. Paul, AK 99660                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 72 of 238
   3.150 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         City of Unalaska, P.O Box 610, Unalaska, Alaska 99685                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.151 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CLEARWAY PROPERTY MAINTENANCE, 1650 OXFORD DR, 1650                         Check all that apply.
         OXFORD DR, Anchorage, AK 99503                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.152 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CLINE JONATHAN, PASI PILOT,                                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.153 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Coast Gateway Hotel/North Coast Washington, LLC, 18415 International        Check all that apply.
         Boulevard, SEA TAC, WA 98188                                                    Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 73 of 238
   3.154 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Coast International Inn, 3450 Aviation Avenue Road, Anchorage, AK           Check all that apply.
         99502                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.155 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Coastal Power Contractors Inc., 217 C Street, Box 1650, Dillingham, AK      Check all that apply.
         99576                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.156 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Cobham Aerospace Communications, 6400 Wilkinson Dr., Prescott, AZ           Check all that apply.
         86301-6164                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.157 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         COBHAM AVIONICS, 4105 COUSENS, SAINT-LAURENT, QUEBEC                        Check all that apply.
         CANADA H4S 1V6                                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 74 of 238
   3.158 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Collins, Noah                                                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.159 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         COLON MIGUEL, 130 HEATH ST, APT 98, BOSTON, MA 02130                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.160 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         COMCAST HOLDINGS CORPORATION, PO BOX 70219, PHILADELPHIA,                   Check all that apply.
         PA 19176-0219                                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.161 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         COMMONWEALTH OF MASS- EZDRIVEMA, PO BOX 847840, PO BOX                      Check all that apply.
         847840, Boston, MA 02284-7840                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                    Doc 195        Filed 05/12/20              Page 75 of 238
   3.162 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CONSOLIDATED AIRCRAFT SUPPLY CO. INC., 55 RAYNOR AVE.,                      Check all that apply.
         RONKONKOMA, NY 11779                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.163 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Continental Motors                                                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.164 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Continental Services, 8600 County Rd 32, Fairhope, AL 36532                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.165 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CONYNGHAM DAVID, 132 BRISTOL AVE., PAWTUCKET, RI 02861                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 76 of 238
   3.166 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Cordova Community Med Center, 602 Chase Ave., Cordova, AK 99574             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.167 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Corp, Douglas, H6 - BET,                                                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.168 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Corporate Travel Management, Box 92310, Anchorage, AK 99509                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.169 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CORRIVEAU ROBERT, PASI MX CONTROL,                                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 77 of 238
   3.170 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         COURTYARD BY MARRIOTT, 4901 Spenard Rd, Anchorage, AK 99517                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.171 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Craig, Leopold                                                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.172 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CREATIVE COATINGS COMPANY INC, 24650 MOUND ROAD, WARREN,                    Check all that apply.
         MI 48091-2036                                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.173 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Crescent Electric Supply Company, P.O. Box 500, 7750 Dunleith Drive,        Check all that apply.
         East Dubuque, IL 61025-4420                                                     Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 78 of 238
   3.174 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Crowley Fuels LLC, 201 Arctic Slope Avenue, Anchorage, AK 99518             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.175 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CUMBERBATCH BENJAMIN, 710 North Montello St, #3, Brockton, MA               Check all that apply.
         02301                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.176 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         CYBERLINK ASP TECHNOLOGY INC, PO BOX 415000-0739, NASHVILLE,                Check all that apply.
         TN 37241-0739                                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.177 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         D & S Services/Daves Services Inc., 7601 Upper O'Malley Road,               Check all that apply.
         Anchorage, AK 99507                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 79 of 238
   3.178 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DANIEL VALDIVIA, PO BOX 920284, DUTCH HARBOR, AK 99692                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.179 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DANIELLE TOMMY, PO BOX 283, TOGIAK, AK 99678                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.180 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Daves Services Inc./D & S Services, 7601 Upper O'Malley Road,               Check all that apply.
         Anchorage, AK 99501 99507                                                       Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.181 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DAVIS LISA, AKN, MGR,                                                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 80 of 238
   3.182 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DAVIS SIERRA, AKN CSA,                                                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.183 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Davis, Jared                                                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.184 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Day, Heath                                                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.185 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         De Jesus Jorge, 10 Richardson Circle, Framingham, MA 01702                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 81 of 238
   3.186 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         De Lage Landen Financial Services, Inc., 1111 Old Eagle Road, Wayne, PA     Check all that apply.
         19087                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.187 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Deaton, Autumn                                                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.188 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DECKER AMARA, BOX 7, DILLINGHAM, AK 99576                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.189 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Delta Western Inc., 450 Alaskan Way So., Ste 707, Seattle, WA 98104         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 82 of 238
   3.190 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DENALI PRETZELS, LLC, 7741 CANAL STREET, ANCHORAGE, AK 99502                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.191 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DENNY BRENDA, PASI FA,                                                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.192 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DeRemer Heather, PASI PILOT,                                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.193 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Desser Tire & Rubber Company Inc., 6900 ACCO STREET, Montebello, CA         Check all that apply.
         90640                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 83 of 238
   3.194 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DHL EXPRESS USA, INC., 16592 COLLECTIONS CENTER DRIVE,                      Check all that apply.
         CHICAGO, IL 60693                                                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.195 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DICUS ROBERT, PASI MX,                                                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.196 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DILLINGHAM DOOR FIX, P.O. BOX 882, DILLINGHAM, AK 99576                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.197 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DILLINGHAM WASTE MANAGEMENT LLC, 200 WEST 34TH AVE # 174,                   Check all that apply.
         Anchorage, AK 99503                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 84 of 238
   3.198 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DOMINGUEZ JUAN, 12 LYNN STREET #1, CHELSEA, MA 02150                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.199 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Door Tech, LLC, 5768 E Gershmel Loop, Palmer, AK 99645                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.200 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DORRELL MATTHEW, DLG,                                                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.201 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DOUCET JOSHUA, AKN CSA,                                                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 85 of 238
   3.202 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DOWNS DANIEL, PASI AC QC INSPECTOR,                                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.203 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DOWTY PROPELLERS ENGLAND, ANSON BUSINESS PARK,                              Check all that apply.
         CHELTENHAM ROAD EAST, GLOUCESTER, ENGLAND GL2 9QN                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.204 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DOWTY PROPELLERS, PO BOX 645162, Pittsburgh, PA 15264-5158                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.205 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Duell, Johanna                                                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 86 of 238
   3.206 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Duell, Marcus                                                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.207 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Duell, Samuel                                                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.208 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DUPIER NANCY, 810 W 70TH AVE., ANCHORAGE, AK 99518                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.209 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         DYLAN FORNEY, 5101 MALLORY RD, MURCHISON, TX 75778                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                    Doc 195        Filed 05/12/20              Page 87 of 238
   3.210 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Eagle Enterprises, Inc., 5849 OLD SEWARD HIGHWAY, Anchorage, AK             Check all that apply.
         99518                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.211 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         EAN SERVICES, LLC, P.O. Box 402383, ATLANTA, GA 30384-2383                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.212 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Easter,Eric, PAQ,                                                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.213 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Edwards Jet Center, 1691 Aviation Place, Billings, MT 59105                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 88 of 238
   3.214 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Egli Air Haul, P.O. Box 169, King Salmon, AK 99613                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.215 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         ELIZABETH SENEAR, BOX 762, CORDOVA, AK 99574                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.216 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         EMPATHIA, INC, N17W24100 RIVERWOOD DR., SUITE 300, WAUKESHA,                Check all that apply.
         WI 53188                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.217 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Enstar Natural Gas Company, P O BOX 190288, Anchorage, AK 99519-            Check all that apply.
         0288                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 89 of 238
   3.218 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Enterprise Holding Inc, P.O. Box 402383, ATLANTA, GA 30384                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.219 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         ENVIRONMENTAL COMPLIANCE CONSULTANTS, 1500 POST ROAD,                       Check all that apply.
         ANCHORAGE, AK 99501                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.220 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Era Alaska Health Care Trust, ATTN: Mike Hageland, P.O. Box 220610,         Check all that apply.
         Anchorage, AK 99522                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.221 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         eREV, RENE PEREZ & ASSOCIATES, INC, 11200 SW 71ST AVE, Miami, FL            Check all that apply.
         33156-4606                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 90 of 238
   3.222 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Esguerra, Alana Marie                                                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.223 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         ESTERLINE, DEPT 9486, LOS ANGELES, CA 90084-9486                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.224 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         eTT Aviation, 1013 E Winding Creek Dr., Ste. 102, Eagle, ID 83616           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.225 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         EVANS BESS, GAL CSA,                                                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 91 of 238
   3.226 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Everts Air Cargo, P.O. BOX 61680, FAIRBANKS, AK 99706                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.227 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         F & E GROUND SVCS LLC, PO BOX 660707, Miami Springs, FL 33266               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.228 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         F.Atlee Dodge Aircraft Services, LLC, P.O. BOX 190409, ANCHORAGE, AK        Check all that apply.
         99519-0409                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.229 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FAIRBANKS PRINTERS & OFFICE EQUIPMENT, 1595 COLLEGE ROAD,                   Check all that apply.
         FAIRBANKS, AK 99709                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 92 of 238
   3.230 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Fair eld Inn, 5060 A. Street, Anchorage, AK 99503                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.231 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FEDERICO ROBERT, AKN CSA,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.232 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FEDEX Freight, DEPT CH, PO BOX 10306, PALATINE, IL 60055-0306               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.233 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FEDEX, P.O. Box 94515, Palatine, IL 50094-4515                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 93 of 238
   3.234 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FELICIA TUNGUL, 356 BAYVIEW AVE, APT 4, UNALASKA, AK 99685                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.235 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FERNANDEZ MERCY, PASI OPS,                                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.236 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FEROZEPURWALLA ARASH, PASI MAINTENANCE,                                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.237 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FIACCO DAVID, PASI SAFETY, ANCHORAGE, AK 99508                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 94 of 238
   3.238 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FIERO.AERO LLC, 7865 S BRILL ROAD, F, Superior, WI 54880                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 95 of 238

   3.239 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FISHER DENNIS, 7H PILOT, ANCHORAGE, AK 99517                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.240 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FIU TONY, PASI RAMP AGENT,                                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.241 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Flight Data Systems, 31 McGregors Srive Keilor Park, Victoria, 3042         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.242 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Flyht Aerospace Solutions LTD, 300E, 1144-29 AVENUE NE, CALGARY,            Check all that apply.
         Alberta Canada T2E 7P1                                                          Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 96 of 238
   3.243 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FLYTEK LABS LLC, 4901 Chester Creek Road, Brookhaven, PA 19015              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.244 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Food Service of America, P.O. Box 196073, Anchorage, AK 99519-6073          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.245 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         ForeFlight, LLC, 2323 S SHEPHERD DR SUITE 912, HOUSTON, TEXAS               Check all that apply.
         77019                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.246 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FOX LEVI, PASI PILOT,                                                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 97 of 238
   3.247 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FRANKSON SERVICES, PO BOX 91, GALENA, AK 99741                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.248 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FRANULOVICH SHAWN, 1890 SW Golf Creek Apt C, PORTLAND, OR                   Check all that apply.
         97225                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.249 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FRIGID NORTH COMPANY, REF #004827, 3309 SPENARD ROAD,                       Check all that apply.
         ANCHORAGE, AK 99503                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.250 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Fritsch, Trent                                                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 98 of 238
   3.251 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         FROST CRYSTAL, PASI PILOT,                                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.252 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Frosty Fuels, LLC-Aleut Enterprise ,LLC, 4000 OLD Seward Highway, Suite     Check all that apply.
         301, Anchorage, AK 99503                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.253 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         G&K Inc, P.O. Box 117, Cold Bay, AK 99571                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.254 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         G2 SECURE STAFF, P.O. Box 674159, Dallas, TX 75267-4159                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 99 of 238
   3.255 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GAGE-IT INC, 94 N BRANCH ST, SELLERSVILLE, PA 18960                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.256 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GALENA VENTURES, BOX 335, GALENA, AK 99741                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.257 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GE AVIATION SYSTEMS LLC, P O BOX 8500 (S-3550), PHILADELPHIA, PA            Check all that apply.
         19178-3550                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.258 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GE AVIATION, ONE NEUMANN WAY, CINCINNATI, OH 45215                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 100 of 238
   3.259 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GILLETTE HEATHER, PASI F/A,                                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.260 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GKN AEROSPACE, FERRY ROAD, EAST COWES, ENGLAND, PO32 6RA                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.261 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GLOBAL AVIATION SERVICES, LLC, 920 ALDRIN DRIVE SUITE 250, St.              Check all that apply.
         Paul, MN 55121-2567                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.262 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Glover Clara, 65 Coachman Cir, Anchorage, AK 99507                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 101 of 238
   3.263 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GMW Fire Protection, 6108 Mackay Street, Anchorage, AK 99518                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.264 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Gold, Robert, Corvus GSE,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.265 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Golodoff, Rose                                                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.266 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Golodoff, Sarah                                                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 102 of 238
   3.267 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GOODRICH CORPORATION, PO BOX 840576, Dallas, TX 75284-0576                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.268 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GORHAM FIRE APPLIANCE COMPANY, 288 WILLARD STREET, QUINCY,                  Check all that apply.
         MA 02169                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.269 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Gottschling Harrison, 2795 Midway Placer Rd., Anchorage, AK 99709           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.270 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Grainger Inc., DEP 007 - 848796116, PALATINE, IL 60038-0001                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 103 of 238
   3.271 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GreatAmerica Financial Services Corp, P.O. Box 660831, Dallas, TX           Check all that apply.
         75266-0831                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.272 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Greer Tank Inc, P O BOX 190708, Anchorage, ALASKA 99519-0708                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.273 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GREG WOODMAN, 5457 TAYLORS VIEW RD., MANHATTAN, KS 66502                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.274 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Grizzly's Pizza and Wings, 6225 Staedem Drive, Anchorage, AK 99504          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 104 of 238
   3.275 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GUARDIAN SECURITY SYSTEMS, INC, 2600 SEWARD HIGHWAY,                        Check all that apply.
         ANCHORAGE, AK 99503                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.276 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GUERRERO KIMBERLLIE, 208 McCarrey St., Apt. B, Anchorage, AK 99508          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.277 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Guidarelli Andrew, AKN CSA,                                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.278 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Gundersen Andria, Box 386, Sand Point, AK 99661                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195        Filed 05/12/20              Page 105 of 238
   3.279 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         GUNDERSEN, DENNIS, SDP,                                                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.280 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Gwennies Restaurant, 4333 Spenard Road, Anchorage, AK 99517                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.281 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                       $1,843,622.55
         Hageland Aviation Services, Inc., 4700 Old International Airport Road,      Check all that apply.
         Anchorage, AK 99502                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Intercompany Payable
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.282 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HAKALA STEVE, PASI PILOT,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 106 of 238
   3.283 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Hamilton Sundstrand, P.O. Box 360951, Pittsburg, PA 15251-6951              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.284 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HAMON GWENYTH, AKN CSA,                                                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.285 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Hanson, Cole                                                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.286 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Hanson, Laura                                                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 107 of 238
   3.287 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HARDING ELIZABETH, PASI MX,                                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.288 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HARDING RICHARD, PASI DIRECTOR OF OPS,                                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.289 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HARRIS CHET, PASI PILOT, ANCHORAGE,                                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.290 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HART GLENN, PASI, PILOT,                                                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 108 of 238
   3.291 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Hasco Incorporated, 136 EAST Sixth Ave, Anchorage, AK 99501                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.292 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Hayden Electric Motors Inc, 4191 OLD Seward Highway, Anchorage, AK          Check all that apply.
         99503                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.293 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HEHL ADAM, PASI PILOT,                                                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.294 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HERNER MICHAEL, DLG,                                                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 109 of 238
   3.295 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Heroux Devtek, 8 Pembroke Court, Runcorn, WA7 1TG                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.296 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HERRERA JOSE, AKN,                                                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.297 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Hickerson, Luke, ANC OPS,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.298 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Hicks, David, PASI, LOGISTICS,                                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 110 of 238
   3.299 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HIGGINS VIRGIL, QC INSPECTOR, PASI,                                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.300 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Hill, Brittany, HOM Station,                                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.301 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HMS Host, 7217 Collection Center Drive, Chicago, IL 60693                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.302 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HOLLINGSWORTH JENNA, 11012 NW 29th Ave, Vancouver, WA 98685                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 111 of 238
   3.303 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HOLMES ANDREA, AKN CSA,                                                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.304 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HONRADA LARA, ANC PASI F/A,                                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.305 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                       $5,779,252.33
         HoTH, Inc., 4700 Old International Airport Road, Anchorage, AK 99502        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Intercompany Payable
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.306 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HOUSTON COREY, P.O. Box 90097, ANCHORAGE, AK 99509                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 112 of 238
   3.307 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HRD AERO SYSTEMS, INC., CREDIT CARD,                                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.308 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Hughes, Mark                                                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.309 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HUME PATRICK, PASI PILOT,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.310 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Hurlburt, Ward, PASI PILOT, ANC,                                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 113 of 238
   3.311 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         HUSCHLE, REN, PASI PILOT,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.312 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Hviid Michael, IT-PASI,                                                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.313 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Hyatt House Anchorage, 5141 Business Park Blvd, Anchorage, AK 99503         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.314 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         IBM Corporation, P.O. Box 676673, Dallas, TX 75267-6673                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 114 of 238
   3.315 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         iCONTRACTS INC, 1011 Route 22 West, Bridgewater, NJ 08807                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.316 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         ID 90 Technologies, Inc., 925 South Kimball Ave, Southlake, TX 76092        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.317 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         IFE Products, 850 Commerce Parkway, Carpentersville, IL 60110               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.318 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         IMAGE CONNECTION LLC, 7117 CROSSROADS BLVD, BRENTWOOD, TN                   Check all that apply.
         37027                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 115 of 238
   3.319 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Independent Lift Truck of Alaska, Inc., 1200 E. 70TH, ANCHORAGE, AK         Check all that apply.
         99518                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.320 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         INFORMATION DESIGN INC, 880 N STREET SUITE 304, 880 N STREET                Check all that apply.
         SUITE 304, Anchorage, AK 99501                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.321 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         INGRID S. RAMOS-ANSAKNOK, BOX 502, DILLINGHAM, AK 99576                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.322 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         INLET TOWER HOTEL AND SUITES, 205 E DIMOND BLVD, BOX 515,                   Check all that apply.
         ANCHORAGE, AK 99515                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 195        Filed 05/12/20              Page 116 of 238
   3.323 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Interface Devices, Inc., 230 Depot Road, Milford, CT 06460                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.324 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         INTERNATIONAL AVIATION SERVICE, INC., 2550 POSTMARK DRIVE,                  Check all that apply.
         ANCHORAGE, AK 99502                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.325 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JACKSON AIRCRAFT WEIGHING SYSTEMS LLC, 2600 N AUSTRALIAN                    Check all that apply.
         AVE, WEST PALM BEACH, FL 33407                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.326 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JENSEN STEVEN, PASI PILOT,                                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 117 of 238
   3.327 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JET INTERNATIONAL CO LLC, 1811 ELMDALE AVENUE, GLENVIEW, IL                 Check all that apply.
         60026                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.328 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Jetpubs, Inc., 900 Crest View Dr., Ste. 130, Hudson, Wisconsin 54016        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.329 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JETSTREAM AVIATION - RESERVES, 2601 S BAYSHORE DR, Suite 1130,              Check all that apply.
         Miami, FL 33133                                                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.330 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JETSTREAM AVIATION HOLDINGS, 2601 S BAYSHORE DR, Suite 1130,                Check all that apply.
         Miami, FL 33133                                                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 118 of 238
   3.331 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JH Aviation, 6 Alee des Mariaichers, 22 100 D IN AN,                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.332 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JJM, INC., 4700 Old International Airport Rd, ANCHORAGE, AK 99502           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.333 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                         $618,160.68
         JJM, Inc., 4700 Old International Airport Road, Anchorage, AK 99502         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Intercompany Payable
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.334 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JOEL BUYSSE, 9892 40TH AVE. S, SEATTLE, WA 98118                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 119 of 238
   3.335 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JOEL ZARATE, 24988 WOODLAND AVE, VENETA, OR 97487                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.336 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         John C. Jackson, 38 Shell Port Sq, The Woodlands, Texas 77380               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.337 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JOHN RYAN, BOX 936, CRAIG, AK 99921                                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.338 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JOHNSON BELINDA, DLG CSA,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 120 of 238
   3.339 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Johnson Robert AKN, 315 school Rd, Naknek, AK 99633                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.340 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JOHNSON RONNA, PO Box 1174, Dillingham, AK 99576                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.341 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JOHNSTON PHILIP, PASI PILOT,                                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.342 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JOSE MATUZ, 2335 MARLENE AVE, IMPERIAL, CA 92251                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 121 of 238
   3.343 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         JOSEPH RASHAAD, 53 CURTIS STREET, QUINCY, MA 02169                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.344 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         K & L Distributors, Inc., 6307 Arctic Spur Road, Anchorage, AK 99518-       Check all that apply.
         0000                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.345 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         KALALO ZAYLEEN, 10217 HALFHITCH CIR, ANCHORAGE, AK 99515                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.346 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         KAMINANGA KR, SDP CSA,                                                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                    Doc 195       Filed 05/12/20              Page 122 of 238
   3.347 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         KAPOTAK KENDRA, DLG,                                                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.348 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         KARLA MONTALVO, 1409 DOVER PL., DELANO, CA 93215                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.349 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Keller & Benvenutti LLP, 650 California Street 19th Floor, San Francisco,   Check all that apply.
         CA 94108                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.350 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         KIEHLE INGRID, PASI PILOT,                                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 123 of 238
   3.351 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         KING SALMON SUITES, P.O. BOX 9, KING SALMON, AK 99613                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.352 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         King sher House, Box 546, Dillingham, AK 99576                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.353 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         KLEBS SARAH, ANC PASI FA,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.354 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         KLX / BOEING DISTRIBUTION SERVICES, INC., 100 N. RIVERSIDE PLAZA,           Check all that apply.
         MC 5003-4549, Chicago, IL 60606-1596                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 124 of 238
   3.355 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         KOTZEBUE ELECTRIC ASSOCIATION, P.O. BOX 44, KOTZEBUE, AK 99752              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.356 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         KRISTIAN TACATA, PO BOX 921089, DUTCH HARBOR, AK 99692                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.357 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         KRN AVIATION SERVICES, 450 N. McClintock Dr; Suite 101, CHANDLER,           Check all that apply.
         AZ 85226                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.358 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         KRUPP MITCHELL, 51 WILLIAMSBURG ROAD, MARLBOROUGH, CT                       Check all that apply.
         064477                                                                          Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 125 of 238
   3.359 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         KRYSKIEWICZ ALAN, PASI MECHANIC,                                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.360 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         L & M EQUIPMENT INC, PO BOX 241, NAKNEK, AK 99633                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.361 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         L. J. WALCH CO., INC., 6600 Preston Ave., Livermore, CA 94551               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.362 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LA QUINTA INNS & SUITES ANCHORAGE AIRPORT, 3501 MINNESOTA                   Check all that apply.
         DRIVE, ANCHORAGE, AK 99503                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 126 of 238
   3.363 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LACKEY DANIEL, PASI PILOT, ANCHORAGE,                                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.364 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LAKE ROAD LODGE, BOX 338, DILLINGHAM, AK 99576                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.365 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Larcom, Caitlyn, (STA 7H VDZ),                                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.366 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LaRocca, Margaret, H6 - ANC Admin,                                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 127 of 238
   3.367 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LARRY'S FIRE EQUIPMENT, BOX 116, DILLINGHAM, AK 99576                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.368 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Larson's Locksmith & Security Inc., 1249 Noble Street, Fairbanks, AK        Check all that apply.
         99701                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.369 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Launch Technical Workforce Solutions, 700 Commerce Dr., Suite #140,         Check all that apply.
         Oak Brook, IL 60523                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.370 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LAURENDEAU BRYCE, AKN,                                                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 128 of 238
   3.371 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LAWSON MICHAEL, PASI PILOT, ANCHORAGE,                                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.372 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Leanne Semprimoznik, 5245 W. Pruser Crosscut Road, Deer Park, WA            Check all that apply.
         99006                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.373 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LEE TRAVIS, 11 Woodlawn St., Middleboro, MA 02346                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.374 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Lee, Cody                                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 129 of 238
   3.375 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Lee, Lisa                                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.376 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Lee, Patrick                                                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.377 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LIGHT'N UP, INC., 1209 GAMBELL ST., ANCHORAGE, AK 99501-4627                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.378 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LILLY JOHN, 2471 KATES DR., WASILLA, AK 99654                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 130 of 238
   3.379 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LOH JINHUI, 14 WILLIAMS ST, QUINCY, MA 02171                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.380 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Long House Hotel - Bethel, PO Box 489, Bethel, AK 99559                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.381 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LONSEAL, INC., 928 E 238TH ST, CARSON, CA 90745                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.382 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LOPEZ MARK, DLG,                                                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 131 of 238
   3.383 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LOPEZ RIVERAS WILMARIE, 112 MARION ST., APT 1, EAST BOSTON, MA              Check all that apply.
         02128                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.384 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LOTT CAMERON, 7 JULIETT ST, DORCHESTER, MA 02122                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.385 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LOWERS BRAD, DLG,                                                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.386 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Lucille Silas                                                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 132 of 238
   3.387 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         LUNN JUSTIN, 4221 VISCOUNT CIRCLE, ANCHORAGE, AK 99502                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.388 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MADELINE SAVAGE, 23714 NE 120TH COURT, BATTLE GROUND, WA                    Check all that apply.
         98604                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.389 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Magellan Behavioral Health, P.O. Box 785341, Philadelphia, PA 19178-        Check all that apply.
         5341                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.390 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MANALO NINO, PASI MAINTENANCE,                                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 133 of 238
   3.391 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MANKER JR FRANK, AKN,                                                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.392 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MANN MICHAEL, PASI MECHANIC,                                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.393 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MANNION JOHN, Chief Financial O cer,                                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.394 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MARCELLA RODRIGUEZ, BOX 921580, DUTCH HARBOR, AK 99682                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 134 of 238
   3.395 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Marchadesch John Paul, PO BOX 921326, Dutch Harbor, AK 99692                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.396 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Marcharl, Angy, 106 Central Street Unit 2, PASI, Waltham, MA 02453          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.397 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MARIO VERGARA, 3510 SOUTH CHICAGO STREET, SEATTLE, WA 98118                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.398 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MARLIN BUSINESS BANK, PO BOX 13604, Philadelphia, PA 19101-3604             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 135 of 238
   3.399 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Massachusetts Department of Revenue, Massachusetts Department of            Check all that apply.
         Revenue, P.O. Box 7062, Boston, MA 02204                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.400 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MASSACHUSETTS PORT AUTHORITY, PO BOX 3471, Boston, MA 02241-                Check all that apply.
         3471                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.401 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Matheson Tri-Gas, Inc., Dept LA 23793, Pasadena, CA 91185-3793              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.402 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         McClain Evelyn, Box 345, Naknek, AK 99633                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 136 of 238
   3.403 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         McCormick James, 8 Isabella St., Apt 5A, Boston, MA 02116                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.404 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         McFarland & Assoc., DBA Antlers Inn, PO Box 471, King Salmon, AK            Check all that apply.
         99613                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.405 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         McWilliams, Tatsuro                                                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.406 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MEDALLION FOUNDATION, INC, 1520 North Post Road, ANCHORAGE,                 Check all that apply.
         AK 99501                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 137 of 238
   3.407 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Medical Park Family Care, Inc., 2211 E. Northern Lights Blvd., Anchorage,   Check all that apply.
         AK 99508                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.408 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MEIERHOFF DEARMAN AMARA, 2141 W 80TH, APT A, ANCHORAGE, AK                  Check all that apply.
         99502                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.409 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MELLERSTIG JASON, 3516 N POINT DR., ANCHORAGE, AK 99502                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.410 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MERCADO DAVID, 606 NORTH ST, RANDOLPH, MA 02368                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 138 of 238
   3.411 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MERRILL AMBER, STATS PASI,                                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.412 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Merrill Field Instruments, Inc., 900C NERUKK FIELD DRIVE, ANCHORAGE,        Check all that apply.
         AK 99501                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.413 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MESSER CHRISSIE, DLG MGR,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.414 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Metal Innovations, Inc., 22215 Yellow Gate Ln. NE, Aurora, OR 97002         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 139 of 238
   3.415 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MG Alaska Leasing Limited, 6th Floor, South Bank House, Dublin 4,           Check all that apply.
         Ireland                                                                         Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.416 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MICHAEL JOSEPHINE, 360 Revere Beach Blvd #119, Revere, MA 02151             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.417 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MIDNIGHT MOON COMPANY INC, DBA KALADI BROTHERS COFFEE,                      Check all that apply.
         6921 BRAYTON DRIVE #201, ANCHORAGE, AK 99507                                    Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.418 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MILLER AUSTIN, PASI PILOT,                                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 140 of 238
   3.419 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MILLER, MELISSA, ENA STATION,                                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.420 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MITCHELL COURTLAND, AKN,                                                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.421 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Moore Kylie, 14040 Venus Way, Anchorage, AK 99515                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.422 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MOREAUX MATTHEW, DLG,                                                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 141 of 238
   3.423 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MORGAN ROBERT, PASI FLIGHT OPS, DISPATCH,                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.424 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MOSESSO NICHOLAS, 26 HOLBROOK AVE, BROCKTON, MA 02301                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.425 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MUNICIPALITY OF ANCHORAGE, FINANCE DEPARTMENT/ TREASURY                     Check all that apply.
         DIVISION, 3000 Arctic Blvd., ANCHORAGE, AK 99503                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.426 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Murdock, Michelle                                                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 142 of 238
   3.427 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MUSTEIKIS MONIKA, PASI F/A,                                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.428 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         MYERS ROSS, ANC PASI PILOT,                                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.429 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         N A Holdings LLC dba Northern Petroleum, 820 E. Aircraft Road Ste 200,      Check all that apply.
         PALMER, AK 99645                                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.430 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         N0096 Napa Auto Parts 500002109, File 56893, Los Angeles, CA 90074-         Check all that apply.
         6893                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 143 of 238
   3.431 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         NAKNEK ELECTRIC ASSOCIATION, P.O. Box 118, Naknek, AK 99633                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.432 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         NANALOOK BRYON, DLG,                                                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.433 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Naniq Global Logistics, LLC, 2657 Windmill Pkwy #668, Henderson, NV         Check all that apply.
         89074                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.434 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Napa Auto Parts/IBS Management, Napa Auto Parts, RAVN IBS                   Check all that apply.
         Management Account, Los Angeles, CA 90074-6893                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 144 of 238
   3.435 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         NAVBLUE INC, 295 HAGEY BLVD STE 200, 295 HAGEY BLVD STE 200,                Check all that apply.
         Waterloo, ON N2L 6T5                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.436 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         NC MACHINERY, P.O. BOX 11626, TACOMA, WA 98411-6626                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.437 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Neurological Consults of Alaska, 2741 DeBarr Road, Suite 413,               Check all that apply.
         Anchorage, AK 99508                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.438 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         New England Specialty Components, 1 Center Street, Windsor Locks, CT        Check all that apply.
         06096                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 145 of 238
   3.439 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Niacc-Avitech Technologies, 245 W. Dakota Avenue, Clovis, CA 93612-         Check all that apply.
         5608                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.440 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         NICHOLAS MERCER, PO BOX 9020633, DUTCH HARBOR, AK 99692                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.441 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         NICKSON PRESTOSA, PO BOX 921247, DUTCH HARBOR, AK 99692                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.442 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         NIELSEN ELIZABETH, 11 Baranov, Cold Bay, AK 99571                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 146 of 238
   3.443 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Norcal Services, P.O. Box 221582, Anchorage, AK 99522                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.444 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Northern Air Cargo Inc., 3900 W. INTERNATIONAL, AIRPORT BLVD.,              Check all that apply.
         ANCHORAGE, AK 99502                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.445 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         NORTHERN LIGHTS B&B, 10 E EAST STREET, DILLINGHAM, AK 99576                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.446 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Northern Oil eld Solutions, LLC, 420 L Street, Suite 101, Anchorage, AK     Check all that apply.
         99501                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 195        Filed 05/12/20              Page 147 of 238
   3.447 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Northern Waste, LLC, 1237 E. 66th Ave., Anchorage, AK 99518                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.448 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Northland Aviation Services, 3708 University Ave. S., Fairbanks, AK         Check all that apply.
         99709                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.449 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         NRC Alaska, LLC, PO Box 740027, Los Angeles, CA 90074-0027                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.450 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         NUNN BARBARA, DLG CSA, PASI,                                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 148 of 238
   3.451 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Nushagak Electric & Telephone Corp., Inc., PO Box 350, Dillingham, AK       Check all that apply.
         99576                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.452 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         NYGREN BEN, PASI CHIEF PILOT,                                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.453 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         OCCUPATIONAL HEALTH SERVICES, 52 CREST AVE STE 7A, WINTHROP,                Check all that apply.
         MA 02152                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.454 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         OFFICE DEPOT INC, P O BOX 29248, Phoenix, AZ 85038-9248                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 149 of 238
   3.455 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         OLSON ALLAN, PASI PILOT, ANCHORAGE,                                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.456 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Oltman, Erin, 604 Lowe Street, Wenatchee, WA 98891                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.457 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         OROT AL, ANC CARGO,                                                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.458 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         ORTEGA CARLOS, 105 BRANDYWYNE DR, BOSTON, MA 02128                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195        Filed 05/12/20              Page 150 of 238
   3.459 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         ORTOLANO ERIC, 155 CHELSEA ST APT 2, EAST BOSTON, MA 02128                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.460 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Oscar, Dudley, 68 Robbins Street, Apt 1, Avon, MA 02322                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.461 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Paci c Oil Cooler Service, Inc., 1677 Curtiss Court, La Verne, CA 91750-    Check all that apply.
         5848                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.462 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         PACIFIC SCIENTIFIC COMPANY, 11700 Northwest 102nd Road, Suite 6,            Check all that apply.
         MIAMI, FL 33178                                                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 151 of 238
   3.463 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         PACIFIC SOUTHWEST INSTRUMENTS, 1721 RAILROAD STREET,                        Check all that apply.
         CORONA, CA 92880                                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.464 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         PAN AM INTL FLIGHT ACADEMY, PO BOX 660920, PO BOX 660920,                   Check all that apply.
         Miama, FL 3266-0920                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.465 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         PATRICIA BUHOLM, P.O. BOX 95, DILLINGHAM, AK 99576                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.466 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Peet, Bradley, HOM GSE,                                                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 152 of 238
   3.467 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         PENAIR REALTY HOLDINGS, 6100 BOEING AVENUE, Anchorage, AK                   Check all that apply.
         99502                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.468 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Peninsula Airways, Inc. d/b/a Penair, 6100 BOEING AVENUE,                   Check all that apply.
         ANCHORAGE, AK 99502                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.469 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Peppercini's Deli House, 239 E 26TH Ave, Anchorage, AK 99503                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.470 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Pereira Omar, 411 Avenue Curry, Hemmingford, QC J0l 1H0                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 153 of 238
   3.471 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         PERRY ADAM, 12151 LUCILLE LANE, ANCHORAGE, AK 99515                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.472 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         PETER J. CARUSO IV, PO BOX 110364, PO BOX 110364, Anchorage, AK             Check all that apply.
         99511                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.473 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         PETRO STAR, INC-wires, 3900 'C' STREET, SUITE 401, ANCHORAGE, AK            Check all that apply.
         99503                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.474 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         PETTY CASH-FAIRBANKS, Fairbanks, AK                                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 154 of 238
   3.475 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         PETTY CASH-GALENA, Petty Cash - Galena,                                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.476 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         PFEIFER GREGORY, PASI PILOT,                                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.477 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Phillips Scales, LLC, 1119 East 70th Ave, Anchorage, AK 99518               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.478 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Piedmont Propulsion Systems, LLC, 4400 Lansing Drive, Winston-Salem,        Check all that apply.
         NC 27105                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 155 of 238
   3.479 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Pike's Waterfront Lodge, 1850 HOSELTON RD, FAIRBANKS, AK 99709              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.480 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Pioneer Door Inc, 6514 GREENWOOD, ANCHORAGE, AK 99518                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.481 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         PIP Printing, 833 E. 4TH AVENUE, ANCHORAGE, AK 99501                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.482 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         POMEROY AARON, PASI PILOT,                                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 195        Filed 05/12/20              Page 156 of 238
   3.483 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         POSDATA Group, Inc, Dept CH 17886, Palatine, IL 60055-7886                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.484 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Powertec Electric, LLC, P.O. Box 670543, Chugiak, AK 99567                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.485 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Prehn, Bruce                                                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.486 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Procomm Alaska LLC, 2100 E 63RD AVE, Anchorage, AK 99507                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 157 of 238
   3.487 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         PROFESSIONAL BENEFIT SRV INC, 1193 ROYVONNE AVE SE #22,                     Check all that apply.
         Salem, OR 97302                                                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.488 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Prokepeuff, Lawrence                                                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 158 of 238

   3.489 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Prokopeuff, Millie                                                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.490 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Propane Guys, 205 E DIMOND BLVD, ANCHORAGE, AK 99515                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.491 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Pu n Inn of Anchorage, 4400 SPENARD RD, ANCHORAGE, AK 99517                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.492 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         QUALITY RESOURCES LLC, 355 RICHMOND ROAD, Richmond Heights,                 Check all that apply.
         OH 44143                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 159 of 238
   3.493 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         RABE, TERI-ANN, PILOT/OPS,                                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.494 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         RAE ROMBERG, 130 SEWARD ST, SUITE 214, JUNEAU, AK 99801                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.495 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         RAFER MERCHAN, DUT RAMP,                                                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.496 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Ranney, Jacob                                                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 160 of 238
   3.497 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Ranney, Steve                                                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.498 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         READY REFRESH BY NESTLE, PO BOX 856192, Louisville, KY 40285-               Check all that apply.
         6192                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.499 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Recycling Solutions of Alaska, PO Box 110015, Anchorage, AK 99516           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.500 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         REDLINE TAXI, PO BOX 31, PO BOX 31, Naknek, AK 99633                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 161 of 238
   3.501 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         REGIONAL AVIONICS REPAIR LLC, 72230 WOBURN CT, THOUSAND                     Check all that apply.
         PALMS, CA 92276                                                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.502 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Regional One, Inc., CL 600085, PO BOX 24620, WEST PALM BEACH, FL            Check all that apply.
         33416                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.503 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         REITAN COLIN, GAL, CSA,                                                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.504 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Rene Perez & Associates, Inc., 11200 SW 71st Avenue, Miami, FL 33456-       Check all that apply.
         4606                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 162 of 238
   3.505 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Residence Inn by Marriott, 1025 E 35th Avenue, Anchorage, AK 99508          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.506 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         RESIDENCE INN ORLANDO AIRPORT, 7024 Augusta Bational Dr.,                   Check all that apply.
         Orlando, FL 32822                                                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.507 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         RESOLVE MARINE GROUP, 1510 SE 17TH ST., SUITE 400, FORT                     Check all that apply.
         LAUDERDALE, FL 33316                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.508 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         REVENUE MANAGEMENT SYSTEMS INC, 2003 WESTERN AVE, STE 700,                  Check all that apply.
         2003 WESTERN AVE, STE 700, Seattle, WA 98121                                    Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 163 of 238
   3.509 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Revima Repair & Overhaul, 1 Avenue du Latham 47, BP1 Caudebec-en-           Check all that apply.
         Caux, Rives-en-Seine 76490                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.510 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Richmond & Quinn, 360 "K" STREET, SUITE 200, ANCHORAGE, AK 99501            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.511 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         RILEY AMANDA, DLG,                                                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.512 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         RIM d.b.a. ALASKA ARCHIVES INC, 1300 WEST 56TH AVE #14, 1300                Check all that apply.
         WEST 56TH AVE #14, Anchorage, AK 99518                                          Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 164 of 238
   3.513 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Ringhouse, Frankie                                                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.514 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         RIPPEL COLE, 31 Blissful Lane, East Wareham, MA 02538                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.515 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         ROBERT RONALD W, GSE,                                                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.516 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         ROBLE JUDE, DLG,                                                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 165 of 238
   3.517 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Rockwell Collins Inc, Rockwell International, PO Box 84604, Dallas, TX      Check all that apply.
         75284                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.518 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Rodriguez, Darlene, 173 Webster Avenue, PASI, Chelsea, MA 02150             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.519 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         ROLLS-ROYCE CORPORATION, 25306 NETWORK PLACE, CHICAGO, IL                   Check all that apply.
         60673-1253                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.520 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         ROWENA CALAMBA, BOX 920502, MILE 4 CAPITANS BAY RD, DUTCH                   Check all that apply.
         HARBOR, AK 99692                                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 166 of 238
   3.521 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Ruiz Juanito, 100 Cannery Lane, King Cove, AK 99612                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.522 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         RUSSELL, MEGAN, SDP CSA,                                                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.523 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Saab AB International, SE-732 81 ARBOGA, LINKOPING,                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.524 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SAAB DEFENSE & SECURITY USA, 20700 LOUDOUN COUNTY PRKWY,                    Check all that apply.
         Ashburn, VA 20147                                                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 195        Filed 05/12/20              Page 167 of 238
   3.525 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Saab Skandanavia, SE-732 81 ARBOGA , Linkoping, Sweeden                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.526 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SAGE MECHANICAL, LLC, PO BOX 231906, ANCHORAGE, AK 99523                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.527 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Sage Parts Plus Inc, 30 Hub Drive, Melville, NY 11747-3525                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.528 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SAM JARADINE, DUT CSA,                                                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 168 of 238
   3.529 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Sanchezmunoz, Ignacio                                                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.530 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SANTIAGO TONY, SAFETY DEPT AT PASI,                                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.531 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Saywell International Inc, 3700 North 29th Avenue Unit 101, Hollywood,      Check all that apply.
         FL 33020-1006                                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.532 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SCHROEDER RANDI, DLG MGR,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 169 of 238
   3.533 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SCHROEDER SHALISE, DLG CSA,                                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.534 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Scott Oltman, 2501 Moe Rd., Ellensburg, WA 98926                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.535 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SDP AIRLINE FUEL & FRGT, PO BOX 165, Sand Point, AK 99661                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.536 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Seabury MRO Solutions, Weesperstraat 105-A, Amsterdam, Netherlands          Check all that apply.
         1018 VN                                                                         Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 170 of 238
   3.537 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Seal Dynamics Inc, P.O. BOX 116041, Atlanta, GA 30368-6041                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.538 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SERMAT INTERNATIONAL, 3200 NW 27TH AVENUE, 3200 NW 27TH                     Check all that apply.
         AVENUE, Pompano Beach, FL 33069                                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.539 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SHANGRI LA CABINS, BOX 374, GALENA, AK 99741                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.540 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SHANNON JOHN, PASI PILOT,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 171 of 238
   3.541 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Shannon, Thomas, 9633 Victor Rd, Anchorage, AK 99515                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.542 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SHARON PICKETT, P.O. BOX 249, C/O HOOPER BAY SCHOOL, HOOPER                 Check all that apply.
         BAY, AK 99604                                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.543 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SHAWBACK DEANA, PASI CSM,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.544 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SHI International Corp., PO Box 952121, Dallas, TX 75395-2121               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 172 of 238
   3.545 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Sibley, Robert                                                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.546 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SIMCOM TRAINING CENTER, INC, 9550 PARKSOUTH CT STE 100,                     Check all that apply.
         Orlando, FL 32837                                                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.547 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SLM MANAGEMENT LLC, PO BOX 855, PO BOX 855, Bristol, IN 46507               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.548 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Snag Point Trucking & Snow Removal, PO Box 35, Dillingham, AK 99576         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 173 of 238
   3.549 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOA - DOT&PF AIAS/SWA, Accounts Receivable, PO Box 196960,                  Check all that apply.
         Anchorage, AK 99519-6960                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.550 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOA D/O LABOR DIVISION OF MECHANICAL INSPECTION, P.O. BOX                   Check all that apply.
         107020, ANCHORAGE, AK 99510-7020                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.551 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOA D/O Environmental Conservation, P.O. Box 111800, Juneau, AK             Check all that apply.
         99811-1800                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.552 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOA D/O Measurement Standards, & COMMERICAL VEHICLE                         Check all that apply.
         ENFORCEME, 12050 INDUSTRIAL WAY, ANCHORAGE, AK 99515-3567                       Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 174 of 238
   3.553 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOA D/O Trans & PF Central Region-ADQ, 4111 Aviation Drive ,                Check all that apply.
         Anchorage, AK 99519                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.554 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOA D/O Trans - Fair Landings/Rent, Fairbanks International Airport,        Check all that apply.
         Accounting Sect, 6450 Airport Way, Suite 1, Fairbanks, AK 99709                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.555 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOA DOT Anc Airport, Accounting Section, Anchorage International            Check all that apply.
         Airport, Anchorage, AK 99519-6960                                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.556 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOA DOT & PF CENTRAL REGION, 4111 Aviation Drive, P.O. Box 196900,          Check all that apply.
         Anchorage, AK 99519-6900                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 175 of 238
   3.557 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOA DOT KODIAK, 1500 Anton Larsen Road , Kodiak, AK AK 99615                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.558 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOA DOT SOUTHEAST REGION, P.O. Box 196960, Anchorage, AK 99519-             Check all that apply.
         6960                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.559 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOA DOT SOUTHWEST REGION, Department of Transportation,                     Check all that apply.
         Administrative Services, Juneau, AK 99811-2500                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.560 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOA DOT&PF - FAI, FINANCE OFFICE, 2301 PEGER RD, FAIRBANKS, AK              Check all that apply.
         99709-5316                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 176 of 238
   3.561 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOA DOT&PF- Interior, 2301 Peger Road, Fairbanks, AK 99709-5316             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.562 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Somerset Capital Group, LTD., 1361 Boston Post Road, Milford, CT 06460      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.563 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Sorenson, Richard                                                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.564 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Sorenson, Wyatt                                                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 177 of 238
   3.565 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOUTHWEST AK VOC & ED CENTER, PO BOX 615, PO BOX 615, King                  Check all that apply.
         Salmon, AK 99613                                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.566 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SOUTHWEST ALASKA MUNICIPAL CONFERENCE, 3300 ARCTIC BLVD.,                   Check all that apply.
         SUITE 203, ANCHORAGE, AK 99503                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.567 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SPARROW AVIATION, 4668 NW 99th Avenue, Sunrise, FL 33351                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.568 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Spenard Builders Supply, 4412 Lois Dr., Anchorage, AK 99517                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 178 of 238
   3.569 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SPINDLER JOSEPH, DLG CARGO,                                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.570 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SpringHill Suites Anchorage Midtown, 4050 UNIVERSITY LAKE DR.,              Check all that apply.
         ANCHORAGE, AK 99508                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.571 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SPRINT, PO BOX 4181, PO BOX 4181, Carols Stream, IL 60197-4181              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.572 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         ST PAUL CITY OF, PO BOX 901, PO BOX 901, St. Paul Island, AK 99660          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 179 of 238
   3.573 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         STAFFORD, CONNIE, 9633 VICTOR ROAD, ANCHORAGE, ALASKA 99515                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.574 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         STAHL JAN BO, AKN,                                                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.575 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         STAHL RACHEL, AKN CSA,                                                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.576 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Stark, Terrie, 7045 Big Mountain Dr., Anchorage, AK 99516                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 180 of 238
   3.577 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         State of Alaska - DOT&PF AIAS/SWA, P.O. Box 196960, Anchorage, AK           Check all that apply.
         99519-6960                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.578 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         STERLING COURIER INCORPORATED, P O BOX 35418, NEWARK, NJ                    Check all that apply.
         07193-5418                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.579 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         STERLING TALENT SOLUTIONS, PO BOX 35626, NEWARK, NJ 07193-                  Check all that apply.
         5626                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.580 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         STRAWBERRY HILL LLC, 431 WEST 7TH AVE, Anchorage, AK 99501                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 181 of 238
   3.581 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Stroede David, 4 Wolverine Dr., King Salmon, AK 99613                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.582 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         STS Engineering, 2000 NE Jensen Beach Blvd, Jensen Beach, FL 34957          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.583 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Sunshine Avionics, LLC, 9974 Premier Parkway, Miramar, FL 33025             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.584 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Sweetsir Construction, P.O. Box 8, Galena, AK 99741                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 182 of 238
   3.585 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Sweetsir's, P.O. Box 30, Galena, AK 99741                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.586 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Swetzof, Maiana                                                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.587 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Swetzof, Makarius                                                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.588 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Swetzof, Mary                                                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 183 of 238
   3.589 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Swetzof, Mykael                                                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.590 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Swetzof, Romano                                                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.591 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SWISSPORT FUELING INC, 45025 Aviation Drive, Suite 350, Dulles, VA          Check all that apply.
         20166-7557                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.592 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SWISSPORT USA INC, 45025 Aviation Drive, Suite 350, Dulles, VA 20166-       Check all that apply.
         7557                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 184 of 238
   3.593 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Symetra Life Insurance Company, 777 108th Avenue NE, Suite 1200,            Check all that apply.
         Belleveue, WA 98004-5135                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.594 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         SYMMETRIC SOLUTIONS INC, PO BOX 113437, PO BOX 113437,                      Check all that apply.
         Anchorage, AK 99511                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.595 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Taby Air Maintenance AB, OREBRO FLYGPLATS, Orebro 705 94                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.596 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Tactair Fluid Controls Incorporated, PO BOX 933066, Cleveland, OH           Check all that apply.
         44193                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 185 of 238
   3.597 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         TAMARRA CLIEFORD, 909 Chugach Way, Anchorage, AK 99503                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.598 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Tandem GSE, LLC, 2924 E. Ana St., E. Rancho Dominguez, CA 90221             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.599 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Tarabicos Grosso, LLP, 100 West Commons Boulevard, New Castle, DE           Check all that apply.
         19720                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.600 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         TASELE KASTEEL, PASI GROUND OPS,                                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 186 of 238
   3.601 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Taylor Communications, Inc, P.O. Box 91047, Chicago, IL 60693               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.602 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         TDX CORPORATION, 3601 C Street, Suite 1000-10, Anchorage, AK 99503          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.603 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         TDX North Slope Generating, 3601 C Street, Suite 1000-56, Anchorage,        Check all that apply.
         AK 99503                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.604 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         TDX SAND POINT GENERATING, LLC, 3601 C STREET, STE 1000-52,                 Check all that apply.
         ANCHORAGE, AK 99503                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 187 of 238
   3.605 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Team Aero, LLC, 1320 S. Enterprise St., Olathe, KS 66061                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.606 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Technology For Energy Corporation, 10737 Lexinton Drive, Knoxville, TN      Check all that apply.
         37932                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.607 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Teilborg Ann, 3500 Landau Cir, Anchorage, AK                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.608 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         TELALASKA, 201 E. 56th Ave., Anchorage, AK 99518                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 188 of 238
   3.609 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         The Bristol Inn, P.O. Box 330, Dillinham, AK 99576                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.610 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         The Cordova Center, 601 1st street, Cordova, AK 99574                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.611 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         The Grand Aleutian Hotel, P.O. Box 921169, Dutch Harbor, Alaska 99692       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.612 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         The Lakefront Anchorage, 4800 SPENARD ROAD, ANCHORAGE, AK                   Check all that apply.
         99517                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 189 of 238
   3.613 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Thiele, Zachary, 6244 Ophir Dr., Anchorage, AK 99504                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.614 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Thol, Tut                                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.615 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Thomas A. Knott, P.O. Box 75, Neenah, WI 54957-0075                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.616 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         THOMSON IAN, PASI PILOT,                                                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 190 of 238
   3.617 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         THRIVELY DIGITAL, PO BOX 91199, Anchorage, AK 99509                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.618 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         TILDEN CHERYL, DLG CSA, DILLINGHAM,                                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.619 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         TIMMERMAN RAIONDA, DLG RAMP,                                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.620 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         TIMOTHY SHAWN SMITH, PO BOX 873751, WASILLA, AK 99687                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 191 of 238
   3.621 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         TOFT JONATHAN, DUT RAMP,                                                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.622 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         TOMASZ OSLAWSKI, BOX 410, PETER PAN SEAFOODS, DILLINGHAM,                   Check all that apply.
         AK 99576                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.623 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         TOTAL RECLAIM, INC, P O BOX 24996, SEATTLE, WA 98124                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.624 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Totem Equipment & Supply, Inc., 2536 Commercial Drive, Anchorage, AK        Check all that apply.
         99501                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 192 of 238
   3.625 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Totem Equipment and Supply Inc, 2536 COMMERCIAL DRIVE,                      Check all that apply.
         ANCHORAGE, AK 99501                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.626 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         TRIDENT COMPUTER CORPORATION, 277 PARK STREET, TROY,                        Check all that apply.
         MICHIGAN 48083                                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.627 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Trident Seafoods, P.O. Box 229, Sand Point, AK 99661                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.628 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Tronsdal Howard, KS Pilot, Pilot Records Department, Anchorage,             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195        Filed 05/12/20              Page 193 of 238
   3.629 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Unical Aviation, Inc., 680 South Lemon Ave., City of Industry, CA 91789     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.630 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         United Utilities, Inc., P.O. BOX 92730, ANCHORAGE, AK 99509-2730            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.631 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         UPHOLSTERY GALLERY THE, PO BOX 3078, PO BOX 3078, Palmer, AK                Check all that apply.
         99645                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.632 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         USCG Civil Fines and Penalties, P.O. Box 979123, St. Louis, MO 63197        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________                   Case number (if known) 20-10762________________________________________
         Name
                                   Case 20-10755-BLS                      Doc 195           Filed 05/12/20              Page 194 of 238
   3.633 Nonpriority creditor’s name and mailing address                                   As of the petition ling date, the claim is:                     Unknown
         USI Insurance Service LLC, P.O Box 62949, Virginia Beach, VA 23466                Check all that apply.
           Date or dates debt was incurred                                                      Contingent
           Undetermined
                                                                                                Unliquidated

                                                                                                Disputed
                                                                                           Basis for the claim:
                                                                                           Trade Claim
                                                                                           Is the claim subject to offset?
                                                                                               No

                                                                                               Yes



   3.634 Nonpriority creditor’s name and mailing address                                   As of the petition ling date, the claim is:                     Unknown
         VanDeRostyne Valerie, 2000 S Togiak Ave., Wasilla, AK 99654                       Check all that apply.
           Date or dates debt was incurred                                                      Contingent
           Undetermined
                                                                                                Unliquidated

                                                                                                Disputed
                                                                                           Basis for the claim:
                                                                                           Trade Claim
                                                                                           Is the claim subject to offset?
                                                                                               No

                                                                                               Yes



   3.635 Nonpriority creditor’s name and mailing address                                   As of the petition ling date, the claim is:                     Unknown
         Vanderwilt Darren J, PASI QC Inspector, Palmer, AK 99645                          Check all that apply.
           Date or dates debt was incurred                                                      Contingent
           Undetermined
                                                                                                Unliquidated

                                                                                                Disputed
                                                                                           Basis for the claim:
                                                                                           Trade Claim
                                                                                           Is the claim subject to offset?
                                                                                               No

                                                                                               Yes



   3.636 Nonpriority creditor’s name and mailing address                                   As of the petition ling date, the claim is:                     Unknown
         Various (See Footnote)                                                            Check all that apply.
           Date or dates debt was incurred                                                      Contingent
           Undetermined
                                                                                                Unliquidated

                                                                                                Disputed
                                                                                           Basis for the claim:
                                                                                           Litigation Claims
                                                                                           Is the claim subject to offset?
                                                                                               No

                                                                                               Yes
   On October 17, 2019, a Peninsula Airways Services, Inc. aircraft was involved in an accident in Dutch Harbor with 39 passengers on board, as well as three crew members.
   To date, there have been no lawsuits led by any of the passengers or crew members. The Debtor is reviewing any potential claims that may be asserted by, or against, the
   Debtor. The Debtor reserves its rights, but believes it is not required to, amend its Schedules, at a later date, to re ect any potential claims in connection with this incident.
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 195 of 238
   3.637 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Veal, Jessica, OME OPS,                                                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.638 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Velocity Aerospace Ft Lauderdale, 5352 NW 21ST TERRACE, FORT                Check all that apply.
         LAUDERDALE, FL 33309                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.639 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         VERIZON ALBANY, PO BOX 15124, ALBANY, NY 12212-5124                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.640 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         VERIZON DALLAS, PO BOX 660108, DALLAS, TEXAS 75266-0108                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 196 of 238
   3.641 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         VILLAGE INN, 4403 Spenard Rd., ANCHORAGE, AK 99517                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.642 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Vision Aeronautics, 18291 Pines Blvd., Pembroke Pines, Florida 33029        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.643 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         VITAL RECORDS CONTROL, 801 E 82dn Avenue, Suite B1, Anchorage, AK           Check all that apply.
         99518                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.644 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         VITO EMILY, PASI F/A,                                                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 197 of 238
   3.645 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         VRC OF ALASKA, 801 E. 82nd Ave, Suite B1, Anchorage, AK 99518               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.646 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WALL CHARLOTTE, 2040 Colony Loop, Anchorage, AK 99507                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.647 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Walsh, Michael, 1310 Lee St, Lake Oswego, OR 97034                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.648 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WARNER KEVIN, ENA,                                                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 198 of 238
   3.649 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WASHBURN DAVID, PASI F/A,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.650 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WASSILLIE LORENZO, DLG RAMP,                                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.651 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WATSON KIRK, PASI, MGR of Flight Standards,                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.652 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WEDEMEYER SANDRA, PASI GROUND OPS, DS, ANC,                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 199 of 238
   3.653 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Wells, Paul, PASI PILOT,                                                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.654 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Wencor LLC., 1625 N 1100 W, Springville, UT 84663-0514                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.655 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WENELL CONSTANCE, PASI PILOT,                                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.656 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Western American Specialties, Inc., 4731 W Jefferson Blvd, Los Angeles,     Check all that apply.
         CA 90016                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195        Filed 05/12/20              Page 200 of 238
   3.657 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Whilden, Brian, 9416 Noblewood Street, Anchorage, Alaska 99502              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.658 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Wick Air Inc., 4 Corners Airport, 8091 E. Palmer/Wasilla Hwy.., Palmer,     Check all that apply.
         AK 99645                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.659 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WILLIAM REGAN, BOX 208, KING SALMON, AK 99613                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.660 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WILLIAMS JUSTIN, 2045 COLUMBUS AVE, ROXBURY, MA 02119                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 201 of 238
   3.661 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WILSON BRANDON, PASI PILOT, PEN AIR,                                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.662 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WOOD KYLE, 41 BEVERLY DR, GEORGETOWN, MA 01833                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.663 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         World-Wide Movers Inc., 7120 Hart Street, PO Box 91495, Anchorage, AK       Check all that apply.
         99509-1495                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.664 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WORLDWIDE AIRCRAFT SERVICES INC, 2755 N GENERAL AVIATION                    Check all that apply.
         AVE, 2755 N GENERAL AVIATION AVE, Spring eld, MO 65803                          Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                       Doc 195     Filed 05/12/20              Page 202 of 238
   3.665 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Worldwide Fuel, PO Box 299, Naknek, AK 99633                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.666 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WORTHINGTON AVIATION, 2995 LONE OAK CIRCLE, SUITE 10, EAGAN,                Check all that apply.
         MN 55121                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.667 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Wright Air Service, Inc., P.O. Box 60142, Fairbanks, AK 99706               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.668 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         WSI CORPORATION, P O BOX 101332, ATLANTA, GA 30392-1332                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 203 of 238
   3.669 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Yodice Associates, 12505 Park Potomac Avenue, 6th Floor, Potomac,           Check all that apply.
         MD 20854                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.670 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         YOUNG CURLIAH, PASI CSA, ANCHORAGE, AK 99504                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.671 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Yukon Alaska Enterprise, P.O. Box 113, Galena, AK 99741                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.672 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Yukon Fire Protection Services, 330 E. INT'L AIRPORT RD, ANCHORAGE,         Check all that apply.
         AK 99518                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20              Page 204 of 238
   3.673 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:               Unknown
         Zee Medical Service Company, 3710 Woodland Dr Suite 1500,                   Check all that apply.
         Anchorage, AK 99517                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor    Peninsula Aviation Services, Inc.________________________________________                     Case number (if known) 20-10762________________________________________
          Name
                                      Case 20-10755-BLS                    Doc 195           Filed 05/12/20                 Page 205 of 238
  Part 3:    List Others to Be Noti ed About Unsecured Claims

  4. List in alphabetical order any others who must be noti ed for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees of claims
  listed above, and attorneys for unsecured creditors.

  If no others need to be noti ed for the debts listed in Parts 1 and 2, do not ll out or submit this page. If additional pages are needed, copy the next page.
   Name and mailing address                                                                     On which line in Part 1 or Part 2 is the related              Last 4 digits of
                                                                                                creditor (if any) listed?                                     account number, if any

   4.1.                                                                                        Line



                                                                                                      Not listed. Explain




  Part 4:    Total Amounts of the Priority and Nonpriority Unsecured Claims

  5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                              Total of claim amounts

  5a. Total claims from Part 1                                                                                                        5a.                                $20,697.59
  5b. Total claims from Part 2                                                                                                        5b.                           $13,241,035.56

  5c. Total of Parts 1 and 2                                                                                                          5c.
                                                                                                                                                                   $13,261,733.15
  Lines 5a + 5b = 5c.
                                  Case 20-10755-BLS                  Doc 195           Filed 05/12/20              Page 206 of 238

  Fill in this information to identify the case:

  Debtor name: Peninsula Aviation Services, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                        Check if this is an
  Case number: 20-10762
                                                                                                                                                        amended ling


O cial Form 206G
Schedule G: Executory Contracts and Unexpired Leases
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

Schedule G:    Executory Contracts and Unexpired Leases

1. Does the debtor have any executory contracts or unexpired leases?

   No. Check this box and le this form with the court with the debtor’s other schedules. There is nothing else to report on this form.

   Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B).



 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom the debtor
                                                                                         has an executory contract or unexpired lease

2.1     State what the contract        MSDS Management & Hotline Addendum               3E Company Environmental, Ecological and Engineering, dba Verisk 3E, 3207 Grey
        or lease is for and the        (Addendum No. 01 to Master Agreement Dated       Hawk Ct, Carlsbad, CA 92010
        nature of the debtor’s         9/1/15)
        interest
        State the term                 Unknown
        remaining
        List the contract number
        of any government
        contract


2.2     State what the contract        Master Agreement                                 3E Company Environmental, Ecological and Engineering, dba Verisk 3E, Attn: Legal
        or lease is for and the                                                         Department, 3207 Grey Hawk Ct, Carlsbad, CA 92010
        nature of the debtor’s
        interest
        State the term                 -1347 Days
        remaining
        List the contract number
        of any government
        contract


2.3     State what the contract        Agreement Between Penair and Airdat LLC          AirDat LLC, 2400 Perimeter Park Drive, Suite 100, Morrisville, NC 27560
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                 -3175 Days
        remaining
        List the contract number
        of any government
        contract


2.4     State what the contract        ACH Stettlement Agreement - Associate            Airlines Clearing House, Inc, Attn: Lori J. Tullu, Secretary-Treasurer, 1301
        or lease is for and the        Member/airline -Related Participant              Pennsylvania Avenue NW, Suite 1100, Washington, DC 20004-1707
        nature of the debtor’s         Con rmation
        interest
        State the term                 Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________             Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195           Filed 05/12/20             Page 207 of 238
  2.5      State what the contract    Agreement Relating to the Settlement of           Airlines Clearing House, Inc, Attn: Lori J. Tullu, Secretary-Treasurer, 1301
           or lease is for and the    Interline Accounts Through Airlines Clearing      Pennsylvania Avenue NW, Suite 1100, Washington, DC 20004-1707
           nature of the debtor’s     House, Inc
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.6      State what the contract    Memorandum of Agreement to the Carrier            Airlines Reporting Corportation, Attn: Bill Hoermle, VP and Controller, 4700 Old
           or lease is for and the    Services Agreement                                International Airport Road, Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.7      State what the contract    AKN Purchase Agreement and Assignment of          AKN Leasing LLC, P.O Box 125, Cold Bay, AK 99571
           or lease is for and the    Lease
           nature of the debtor’s
           interest
           State the term             1876 Days
           remaining
           List the contract number
           of any government
           contract


  2.8      State what the contract    Amendment to Codesharing Agreement                Alaska Airline, Inc, 19300 International Blvd, Seattle, WA 98188
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.9      State what the contract    Intellectual property license agreements (such    Alaska Airline, Inc, Director of Alliances, 19300 International Blvd, Seattle, WA 98188
           or lease is for and the    as copyright, patent, trademark, and industrial
           nature of the debtor’s     rights)
           interest
           State the term             34 Days
           remaining
           List the contract number
           of any government
           contract


  2.10     State what the contract    Amendment No. 1 to Codesharing Agreement          Alaska Airlines, Inc., 1300 International Boulevard, Seattle, WA 98188
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________             Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                    Doc 195          Filed 05/12/20            Page 208 of 238
  2.11     State what the contract    Amendment #3 to Passenger Services                Alaska Airlines, Inc., 19300 International Blvd, Seattle, WA 98188
           or lease is for and the    Agreement (BOS)
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.12     State what the contract    Amendment #2 to Passenger Services                Alaska Airlines, Inc., 19300 International Blvd, Seattle, WA 98188
           or lease is for and the    Agreement (BOS)
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.13     State what the contract    Amendment #1 to Passenger Services                Alaska Airlines, Inc., 19300 International Blvd, Seattle, WA 98188
           or lease is for and the    Agreement (BOS)
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.14     State what the contract    Amendment to KS 2019                              Alaska Airlines, Inc., 19300 International Blvd, Seattle, WA 98188
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.15     State what the contract    Facility License Agreement                        Alaska Airlines, Inc., Corporate Real Estate Dept. (SEAPZ), PO Box 68900, Seattle,
           or lease is for and the                                                      WA 98168-0900
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.16     State what the contract    Codesharing Agreement Between Alaska              Alaska Airlines, Inc., Director, Alliances, 19300 International Boulevard, Seattle, WA
           or lease is for and the    Airlines, Inc. and Peninsula Aviation Services,   98188
           nature of the debtor’s     Inc.
           interest
           State the term             1320 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                    Doc 195       Filed 05/12/20            Page 209 of 238
  2.17     State what the contract    Passenger Services Agreement for (BOS)         Alaska Airlines, Inc., Director, Vendor Oversight, 20833 International Blvd, Seattle, WA
           or lease is for and the                                                   98198
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.18     State what the contract    Capacity Purchase Agreement                    Alaska Airlines, Inc., Executive VP & Chief Commercial O cer, 19300 International
           or lease is for and the                                                   Boulevard, Seattle, WA 98188
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.19     State what the contract    Alaska Airlines Mileage Plan Program           Alaska Airlines, Inc., Managing Director, Loyalty Marketing & Customer Advocacy,
           or lease is for and the    Participation Agreement                        19300 International Boulevard, Seattle, WA 98188
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.20     State what the contract    Bilateral Interline Agreement for Special      Alaska Airlines, Inc., P.O. Box 68900, Seattle, WA 98168-0900
           or lease is for and the    Prorates - Cargo
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.21     State what the contract    Special Prorate Agreement                      Alaska Airlines, Inc., Rob Lamka, Senior Analyst, Revenue Management, P.O. Box
           or lease is for and the                                                   68900 SEAVZ, Seattle, WA 98168-0900
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.22     State what the contract    Alaska CargoPort LLC Commercial Sublease       Alaska CargoPort LLC, Attn. Raymond J. Brimble, 3501 Manor Rd, Austin, TX 78723
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             933 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 195         Filed 05/12/20          Page 210 of 238
  2.23     State what the contract    Amendment No. 1 to Alaska CargoPort            Alaska CargoPort LLC, Attn. Raymond J. Brimble, 3501 Manor Rd, Austin, TX 78723
           or lease is for and the    Commercial Sublease
           nature of the debtor’s
           interest
           State the term             933 Days
           remaining
           List the contract number
           of any government
           contract


  2.24     State what the contract    Amendment No. 2 to Alaska CargoPort            Alaska CargoPort LLC, Attn. Raymond J. Brimble, 3501 Manor Rd, Austin, TX 78723
           or lease is for and the    Commercial Sublease
           nature of the debtor’s
           interest
           State the term             933 Days
           remaining
           List the contract number
           of any government
           contract


  2.25     State what the contract    Amendment No. 3 to Alaska CargoPort            Alaska CargoPort LLC, Attn. Raymond J. Brimble, 3501 Manor Rd, Austin, TX 78723
           or lease is for and the    Commercial Sublease
           nature of the debtor’s
           interest
           State the term             933 Days
           remaining
           List the contract number
           of any government
           contract


  2.26     State what the contract    Site Lease Agreement                           Alaska DigiTel, LLC, 3127 Commercial Drive, Anchorage, AK 99501
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -2574 Days
           remaining
           List the contract number
           of any government
           contract


  2.27     State what the contract    Standard Ground Handling Agreement             APUN LLC, Donnell Bond, 2130 E. Diamond Blvd, Anchorage, AK 99507
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.28     State what the contract    Addendum to Annex C - Location(s), Agreed      Apun LLC, Donnell Bond, 2130 E. Diamond Blvd, Anchorage, AK 99507
           or lease is for and the    Services, and Charges
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195        Filed 05/12/20           Page 211 of 238
  2.29     State what the contract    AKN ARINC Terminal Sublease                    ARINC Incorporated, 2551 Riva Road, MS 5-1B35, Annapolis, MD 21401-7435
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             173 Days
           remaining
           List the contract number
           of any government
           contract


  2.30     State what the contract    ARINC VHF Domestice Voice Service              Arinc, Ron Hawkin, 2551 Riva Road, Annapolis, MD 21401
           or lease is for and the    Supplement
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.31     State what the contract    Rental Agreement covering Aircraft Parts /     Aviation Inventory Resources, Inc., Denise Fernandez, 7356 FM Road 1187, PO Box
           or lease is for and the    Tooling                                        1999, Mans eld, TX 76063
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.32     State what the contract    Consignment and Support Agreement              Aviation Inventory Resources, Inc., Morgan Whitehead, PO Box 1999, Mans eld, TX
           or lease is for and the                                                   76063
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.33     State what the contract    Software Licence and Services Agreement        Beacon Occupational Health and Safety Services, Inc. dba Beacon Insight, 800
           or lease is for and the                                                   Cordova St, Anchorage, AK 99501
           nature of the debtor’s
           interest
           State the term             -2162 Days
           remaining
           List the contract number
           of any government
           contract


  2.34     State what the contract    Training Services Agreement between CAE        CAE Aviation Training B.V, Attn: James Cahill, Diamantlaan 3, Hoofddorp, WV 2132,
           or lease is for and the    Aviation Training B.V. and Peninsula Airways   The Netherlands
           nature of the debtor’s     Inc. for SAAB 2000 Training
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 195         Filed 05/12/20             Page 212 of 238
  2.35     State what the contract    AKN Chinook Gifts LLC Terminal Sublease        Chinook Gifts LLC, P.O Box 315, King Salmon, AK 99613
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -1441 Days
           remaining
           List the contract number
           of any government
           contract


  2.36     State what the contract    Lease Agreement Ref# TFV 114839                Cisco Systems Capital Corporation, Lease Processing Center, 1111 Old Eagle School
           or lease is for and the                                                   Road, Wayne, PA 19087
           nature of the debtor’s
           interest
           State the term             621 Days
           remaining
           List the contract number
           of any government
           contract


  2.37     State what the contract    Peninsula Airways Inc. Standard Ground         City of St. George, Attn: Patrick Pletnikoff, City Manager, PO Box 929, Saint George,
           or lease is for and the    Handling Agreement 2011                        AK 99591
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.38     State what the contract    Tom Madsen Airport Terminal Sublease           City of Unalaska, Department of Ports and Harbors, P.O Box 610, Unalaska, AK
           or lease is for and the    Agreement                                      99685
           nature of the debtor’s
           interest
           State the term             234 Days
           remaining
           List the contract number
           of any government
           contract


  2.39     State what the contract    Services Agreement                             Connect HR, LLC , Attn: Lon G. Wilson, 300 A St, #400, Anchorage, AK 99053
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.40     State what the contract    Standard Handling Agreement - Simpli ed        DAL Global Services, LLC., Attn: Phillip J. Skinner, 980 Virginia Avenue, 4th Floor,
           or lease is for and the    Procedure                                      Atlanta, GA 30354
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 195         Filed 05/12/20           Page 213 of 238
  2.41     State what the contract    Secured Super-Priority Debtor-in-Possession    Debello Investors LLC, c/o Wexford Capital LP, Attn: Legal, 411 West Putnam Avenue,
           or lease is for and the    Credit Agreement                               Greenwich, CT 06830
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.42     State what the contract    Aircraft Heavy Maintenance General Terms       Discovery Air Technical Services Inc., 800 8e Rue de l'aeroport, Quebec G2G 2S6,
           or lease is for and the    Agreement Between Discovery Air Technical      Canada
           nature of the debtor’s     Services Inc. and Peninsula Airways Inc.
           interest
           State the term             -2292 Days
           remaining
           List the contract number
           of any government
           contract


  2.43     State what the contract    Transportation Disaster Management Services    Empathia Inc., Vice President, Finance, N17 W24100 Riverwood Drive, Ste 300,
           or lease is for and the                                                   Waukesha, WI 53188
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.44     State what the contract    Aircraft Maintenance Agreement                 Empire Airlines, Inc. DBA Empire Aerospace, 11559 N. Atlas Road, Hayden, ID 83835
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.45     State what the contract    Ground Handling Services                       Era Aviation
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.46     State what the contract    eTT Aviation Subscription Agreement            eTripTrader, Inc., 7265 Potomac Dr., Boise, ID 83704
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 195         Filed 05/12/20           Page 214 of 238
  2.47     State what the contract    Standard Ground Handling Agreement             F&E Ground Services, 657 South Drive, Suite 306, Miami Springs, FL 33166
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             4 Days
           remaining
           List the contract number
           of any government
           contract


  2.48     State what the contract    Ground Support Equipment Maintenance           FEAM Ground Services and Deicing, LLC, 6300 Boeing Ave, Suite 900, Anchorage ,
           or lease is for and the    Agreement                                      AK 99502
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.49     State what the contract    Standard Ground Handling Agreement             FEAM Ground Services, LLC, 657 South Drive, Suite 306, Miami Springs, FL 33166
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             4 Days
           remaining
           List the contract number
           of any government
           contract


  2.50     State what the contract    Purchase Order                                 FileMaker, Inc.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.51     State what the contract    Purchase Order                                 FileMaker, Inc.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.52     State what the contract    ONEpay Online Authorization                    First National Bank Alaska, Electronic Banking Service Department, 1753 Gambell
           or lease is for and the                                                   Street, Anchorage , AK 99501
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 195         Filed 05/12/20           Page 215 of 238
  2.53     State what the contract    Purchase Order                                 ForeFlight, LLC, 2323 S, Shepherd Dr, Suite 912, Houston, TX 77019
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.54     State what the contract    Deed of Trust                                  Frosty Fuels, LLC, 4000 Old Seward Highway, Ste 301, Anchorage, AK 99503
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.55     State what the contract    Engine Care Maintenance Plan - Engine          GE Engine Services, LLC, Attn:ECMP Program Manager, One Neumann Way, Room
           or lease is for and the    Services Agreement                             242, Cincinnati, OH 45215
           nature of the debtor’s
           interest
           State the term             -466 Days
           remaining
           List the contract number
           of any government
           contract


  2.56     State what the contract    Amendment A to the General Terms Agreement     GE Engine Services, LLC, Attn:ECMP Program Manager, One Neumann Way, Room
           or lease is for and the                                                   242, Cincinnati, OH 45215
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.57     State what the contract    Ground Support Equipment Services              Global Aviation Services, LLC, 920 Aldrin Dr., Suite 250, Eagan, MN 55121
           or lease is for and the    Agreement
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.58     State what the contract    AKN Grant Terminal Sublease                    Grant Aviation, 6520 Klis Drive, Anchorage, AK 99502
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________            Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 195          Filed 05/12/20           Page 216 of 238
  2.59     State what the contract    Promissory Note                                  Grant Aviation, Inc, Attn: Bruce McGlasson, President, PO Box 9220, Anchorage, AK
           or lease is for and the                                                     99509
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.60     State what the contract    Ground Handling Agreement Between                Grant Aviation, Inc., Attn: Bruce McGlasson, President, PO Box 9220, Anchorage, AK
           or lease is for and the    Peninsula Airways Inc. and Grant Aviation Inc.   99509
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.61     State what the contract    Transfer and Assumption Agreement                Great America Financial Serivces Corporation, 4700 Old International Airport Rd,
           or lease is for and the                                                     Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.62     State what the contract    Agreement (Pre-Fund)                             Great America Financial Serivces Corporation, 6100 Boeing AVE, Anchorage, AK
           or lease is for and the                                                     99502-1026
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.63     State what the contract    Professional Services Agreement                  Grey Aviation Services, LLC, 4532 E White Aster St, Phoenix, AZ 85044
           or lease is for and the    Ammendment to May 15, 2013 Agreement
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.64     State what the contract    AKN TSA Terminal Sublease                        GSA, Public Building Service, US General Services Administration, 400-15th St SW,
           or lease is for and the                                                     Auburn, WA 98001-6599
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number   GS-10B-06857
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________           Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 195          Filed 05/12/20            Page 217 of 238
  2.65     State what the contract    Amendment No. 1 to AKN TSA Terminal             GSA, Public Building Service, US General Services Administration, 400-15th St SW,
           or lease is for and the    Sublease                                        Auburn, WA 98001-6599
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number   GS-10B-06857
           of any government
           contract


  2.66     State what the contract    Amendment No. 2 to AKN TSA Terminal             GSA, Public Building Service, US General Services Administration, 400-15th St SW,
           or lease is for and the    Sublease                                        Auburn, WA 98001-6599
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number   GS-10B-06857
           of any government
           contract


  2.67     State what the contract    Amendment No. 3 to AKN TSA Terminal             GSA, Public Building Service, US General Services Administration, 400-15th St SW,
           or lease is for and the    Sublease                                        Auburn, WA 98001-6599
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number   GS-10B-06857
           of any government
           contract


  2.68     State what the contract    Amendment No. 4 to AKN TSA Terminal             GSA, Public Building Service, US General Services Administration, 400-15th St SW,
           or lease is for and the    Sublease                                        Auburn, WA 98001-6599
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number   GS-10B-06857
           of any government
           contract


  2.69     State what the contract    Bilateral Interline Tra c Agreement-Passenger   Hahn Air Lines GmbH, An der Trift 65, Dreieich, 63303, Germany
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.70     State what the contract    Special Prorate Agreement                       Horizon Air Industries, Inc., 19521 International Blvd, Seatac, WA 98188
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 195         Filed 05/12/20            Page 218 of 238
  2.71     State what the contract    Client Agreement                               ID90T, Inc., Mike Stacy, 520 S Main St., Suite 300, Grapevine, TX 76051
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.72     State what the contract    Lease Agreement                                Independent Lift Truck of Alas, 1200 E 70th Ave, Anchorage, AK 99518
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -754 Days
           remaining
           List the contract number
           of any government
           contract


  2.73     State what the contract    Human Capital Management Agreement             In nisource, PO Box 889, Coldwater, MI 49036
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.74     State what the contract    Service Level Agreement                        International Air Transport Association, 800 Place Victoria, PO Box 113, Montreal,
           or lease is for and the                                                   QB H4Z 1M1, Canada
           nature of the debtor’s
           interest
           State the term             -2678 Days
           remaining
           List the contract number
           of any government
           contract


  2.75     State what the contract    Agreement Regarding Assignment of IATA         International Air Transport Association, 800 Place Victoria, PO Box 113, Montreal,
           or lease is for and the    Airline Code and Pre x KS/339/339              QB H4Z 1M1, Canada
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.76     State what the contract    Agreement Regarding Assignment of IATA         International Air Transport Association, 800 Place Victoria, PO Box 113, Montreal,
           or lease is for and the    Airline Code and Pre x KS/339/339              QB H4Z 1M1, Canada
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 195         Filed 05/12/20           Page 219 of 238
  2.77     State what the contract    First Amendmnet Fueling Services Agreement     International Aviation Services, Inc., 4200 West 50th Avenue, Anchrorage, AK 99502
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             1603 Days
           remaining
           List the contract number
           of any government
           contract


  2.78     State what the contract    Human Capital Management Agreement             iSolved , 11215 N Community House Rd, #800, Charlotte, NC 28277
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.79     State what the contract    Amended and Restated Assignment and            JAH2015AN680PA, LLC, 2601 S. Bayshore Drive Ste 1130, Miami, FL 33133
           or lease is for and the    Consent
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.80     State what the contract    Assignment and Consent                         JAH2015AN680PA, LLC, 2601 S. Bayshore Drive Ste 1130, Miami, FL 33133
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.81     State what the contract    Amended and Restated Assignment and            JAH2015AN681PA, LLC, 2601 S. Bayshore Drive Ste 1130, Miami, FL 33133
           or lease is for and the    Consent
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.82     State what the contract    Assignment and Consent                         JAH2015AN681PA, LLC, 2601 S. Bayshore Drive Ste 1130, Miami, FL 33133
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 195         Filed 05/12/20           Page 220 of 238
  2.83     State what the contract    Amended and Restated Assignment and            JAH2015AN682PA, LLC, 2601 S. Bayshore Drive Ste 1130, Miami, FL 33133
           or lease is for and the    Consent
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.84     State what the contract    Assignment and Consent                         JAH2015AN682PA, LLC, 2601 S. Bayshore Drive Ste 1130, Miami, FL 33133
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.85     State what the contract    Security Deposit Agreement                     JAHN361AG, LLC, 2601 S Bayshore Dr, Suite 1130, Miami, FL 33133
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -1725 Days
           remaining
           List the contract number
           of any government
           contract


  2.86     State what the contract    JSSI Premium On-Condition Engine               Jet Support Services Inc, 180 North Stetson Ave, FL 29, Chicago, IL 60601
           or lease is for and the    Maintenance Program Contract
           nature of the debtor’s
           interest
           State the term             99 Days
           remaining
           List the contract number
           of any government
           contract


  2.87     State what the contract    JSSI Premium On-Condition Engine               Jet Support Services Inc, 180 North Stetson Ave, FL 29, Chicago, IL 60601
           or lease is for and the    Maintenance Program Contract
           nature of the debtor’s
           interest
           State the term             476 Days
           remaining
           List the contract number
           of any government
           contract


  2.88     State what the contract    AE2100A Fleet Program Contract                 Jet Support Services Inc, 180 North Stetson Ave, FL 29, Chicago, IL 60601
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             749 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 195         Filed 05/12/20           Page 221 of 238
  2.89     State what the contract    Amended and Restated Assignment and            Jet Support Services Inc, 180 North Stetson Ave, FL 29, Chicago, IL 60601
           or lease is for and the    Consent
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.90     State what the contract    Amended and Restated Assignment and            Jet Support Services Inc, 180 North Stetson Ave, FL 29, Chicago, IL 60601
           or lease is for and the    Consent
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.91     State what the contract    Assignment and Consent                         Jetstream Aviation Capital, Inc. , 2601 S Bayshore Dr, Miami, FL 33133
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.92     State what the contract    Special Fare Agreement                         Kodiak Island Borough School District, 722 Mill Bay Road , Kodiak, AK 99615
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             50 Days
           remaining
           List the contract number
           of any government
           contract


  2.93     State what the contract    Agreement for "myIDTravel"                     Lufthansa Systems AG, Am Weiher 24, Kelsterbach, D-65451, Germany
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number   1-BLBKX
           of any government
           contract


  2.94     State what the contract    Equipment Lease Contract                       Marlin Leasing Corporation, 300 Fellowship Rd, Mount Laurel, NJ 08054
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -40 Days
           remaining
           List the contract number   401-1358789-001
           of any government
           contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 195         Filed 05/12/20           Page 222 of 238
  2.95     State what the contract    Aviation Service Company Operating             Massachusetts Port Authority, Airport Business O ce, One Harborside Drive, Suite
           or lease is for and the    Agreement                                      2005, East Boston, MA 02128
           nature of the debtor’s
           interest
           State the term             1816 Days
           remaining
           List the contract number
           of any government
           contract


  2.96     State what the contract    PenAir ASC Operating Agreement                 Massachusetts Port Authority, Ryan O'Donnell, One Harborside Drive, Suite 2005,
           or lease is for and the                                                   East Boston, MA 02128
           nature of the debtor’s
           interest
           State the term             1816 Days
           remaining
           List the contract number
           of any government
           contract


  2.97     State what the contract    Terminal Space Agreement                       McGrath Turn Around Services, P.O. Box 173, Hotel McGrath, McGrath, AK 99627
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             265 Days
           remaining
           List the contract number
           of any government
           contract


  2.98     State what the contract    Standard Ground Handling Agreement             McGrath Turn Around Services, P.O. Box 173, McGrath, AK 99627
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.99     State what the contract    Order Form                                     NAVBLUE Inc., 200-295 Hagey Blvd, Waterloo, ON N2L 6R5, Canada
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             129 Days
           remaining
           List the contract number   A200141
           of any government
           contract


  2.100 State what the contract       Statement of Work                              NAVBLUE Inc., 200-295 Hagey Blvd, Waterloo, ON N2L 6R5, Canada
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                129 Days
        remaining
        List the contract number      A200141
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20           Page 223 of 238
  2.101 State what the contract       Agreement                                      NAVTECH Systems Support Inc, 295 Hagey Boulevard, Suite 2005, Waterloo, ON N2L
        or lease is for and the                                                      6R5, Canada
        nature of the debtor’s
        interest
        State the term                -989 Days
        remaining
        List the contract number      A100545
        of any government
        contract


  2.102 State what the contract       AT&T Rooftop Communications Site Lease         New Cingular Wireless PCS LLC, 208 S Akard St, Dallas, TX 75202-4206
        or lease is for and the       Agreement
        nature of the debtor’s
        interest
        State the term                2484 Days
        remaining
        List the contract number      AN2441
        of any government
        contract


  2.103 State what the contract       Training Services Agreement                    Pan Am International Flight Academy, Inc, 5000 N.W. 36th Street, Miami, FL 33122
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.104 State what the contract       Amendment to Agreement                         Panasonic Avionics Corporation , 26200 Enterprise Way, Vice President, Contracts;
        or lease is for and the                                                      General Counsel, Lake Forest, CA 92630
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.105 State what the contract       IATA Standard Ground Handling Agreement        Pegasus Aircraft Maintenance, LLC, General Manager, 3901 Old Intl. Airport Road,
        or lease is for and the                                                      Anchorage, AK 99502
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.106 State what the contract       Boeing Ave Main Hangar Sublease                PenAir Realty Holdings LLC, P.O Box 221483, Anchorage, AK 99502
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                235 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20           Page 224 of 238
  2.107 State what the contract       Boeing Ave New Hangar Sublease                 PenAir Realty Holdings LLC, P.O Box 221483, Anchorage, AK 99502
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                235 Days
        remaining
        List the contract number
        of any government
        contract


  2.108 State what the contract       Bond Renewal                                   Perman Stoler CHB Inc., P.O. Box 190066, Anchorage, AK 99519-0066
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                -237 Days
        remaining
        List the contract number
        of any government
        contract


  2.109 State what the contract       Agreement for the Bulk Sale and Purchase of    Petro Star Inc, 3900 C Street, Suite 802, Anchorage, AK 99503
        or lease is for and the       Fuel
        nature of the debtor’s
        interest
        State the term                1298 Days
        remaining
        List the contract number
        of any government
        contract


  2.110 State what the contract       Agreement for the Sale of Aircraft Ground      Piedmont Airlines, Inc, Terry J. Petrun, 1000 Rosedale Avenue, Middletown, PA
        or lease is for and the       Handling Services                              17057
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.111 State what the contract       Lease Agreement                                Pitney Bowes
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.112 State what the contract       Business Associate Agreement                   Professional Bene t Services, Inc.
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20           Page 225 of 238
  2.113 State what the contract       Adoption Agreement                             Professional Bene t Services, Inc.
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.114 State what the contract       Retirement Plan Administrative Services        Professional Bene t Services, Inc., 1193 Royvonne Ave SE, Suite 22, Salem, OR
        or lease is for and the       Agreement                                      97302
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.115 State what the contract       Airport Terminal Lease Sand Point Alaska       QAGAN TAYAGUNGIN TRIBAL GOVERNMENT, PO Box 447, Sand Point, AK 99566
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                -3299 Days
        remaining
        List the contract number
        of any government
        contract


  2.116 State what the contract       Lease and Support Agreement: Object Code       Rene Perez & Associates, Miami, FL
        or lease is for and the       Application Software
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.117 State what the contract       License, Support and Hosting Agreement         Revenue Management Systems, Inc. , 2003 Western Avenue, Suite 700, Seattle, WA
        or lease is for and the                                                      98121-2128
        nature of the debtor’s
        interest
        State the term                -387 Days
        remaining
        List the contract number
        of any government
        contract


  2.118 State what the contract       License, Support and Hosting Agreement         Revenue Management Systems, Inc. , 2003 Western Avenue, Suite 700, Seattle, WA
        or lease is for and the                                                      98121-2128
        nature of the debtor’s
        interest
        State the term                1542 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20           Page 226 of 238
  2.119 State what the contract       Recognition of Rights Agreement                Rolls-Royce Corporation, Commercial O ce - Kavita Patel, 450 South Meridian
        or lease is for and the                                                      Street, Indianapolis, IN 46225-1103
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number      ESN 510116
        of any government
        contract


  2.120 State what the contract       Lease Agreement                                Rolls-Royce Corporation, Commercial O ce - Kavita Patel, 450 South Meridian
        or lease is for and the                                                      Street, Indianapolis, IN 46225-1103
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number      ESN 510116
        of any government
        contract


  2.121 State what the contract       Amendment Agreement                            Rolls-Royce Corporation, Rolls-Royce Meridian Center, 450 South Meridian Street,
        or lease is for and the                                                      Mail Code: MC-NB-03, Indianapolis, IN 46225-1103
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number      A16-0191
        of any government
        contract


  2.122 State what the contract       Product Agreement                              Rolls-Royce Corporation, Rolls-Royce Meridian Center, 450 South Meridian Street,
        or lease is for and the                                                      Mail Code: MC-NB-03, Indianapolis, IN 46225-1103
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number      A16-0191
        of any government
        contract


  2.123 State what the contract       Service Agreement                              Royal Business Systems
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                -862 Days
        remaining
        List the contract number      1982-02
        of any government
        contract


  2.124 State what the contract       Service Agreement                              Royal Business Systems
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                -862 Days
        remaining
        List the contract number      1958-03
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20           Page 227 of 238
  2.125 State what the contract       Service Agreement                              Royal Business Systems
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                -497 Days
        remaining
        List the contract number      1982-30
        of any government
        contract


  2.126 State what the contract       Service Agreement                              Royal Business Systems
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                -497 Days
        remaining
        List the contract number      1958-04
        of any government
        contract


  2.127 State what the contract       Aircraft Parts/Tooling Rental Agreement        Saab Aircraft of America LLC
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.128 State what the contract       Services Agreement                             Saab Defense and Security USA LLC Support and Services, 20700 Loudon County
        or lease is for and the                                                      Parkway, Suite 100, Ashburn, VA 20147
        nature of the debtor’s
        interest
        State the term                -497 Days
        remaining
        List the contract number
        of any government
        contract


  2.129 State what the contract       Services Agreement                             Saab Defense and Security USA LLC Support and Services, 20700 Loudon County
        or lease is for and the                                                      Parkway, Suite 100, Ashburn, VA 20147
        nature of the debtor’s
        interest
        State the term                -497 Days
        remaining
        List the contract number
        of any government
        contract


  2.130 State what the contract       Brake Agreement                                Saab Defense and Security USA LLC Support and Services, 20700 Loudon County
        or lease is for and the                                                      Parkway, Suite 100, Ashburn, VA 20147
        nature of the debtor’s
        interest
        State the term                -123 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20            Page 228 of 238
  2.131 State what the contract       Services Agreement                             Saab Defense and Security USA LLC Support and Services, Erik Harrweg, 20700
        or lease is for and the                                                      Loudon County Parkway, Suite 100, Ashburn, VA 20147
        nature of the debtor’s
        interest
        State the term                -497 Days
        remaining
        List the contract number
        of any government
        contract


  2.132 State what the contract       Commercial Agreement                           Saab Defense and Security USA LLC Support and Services, Erik Harrweg, 20700
        or lease is for and the                                                      Loudon County Parkway, Suite 100, Ashburn, VA 20147
        nature of the debtor’s
        interest
        State the term                -132 Days
        remaining
        List the contract number
        of any government
        contract


  2.133 State what the contract       Commercial Agreement Exhibit A                 Saab Defense and Security USA LLC Support and Services, Erik Harrweg, 20700
        or lease is for and the                                                      Loudon County Parkway, Suite 100, Ashburn, VA 20147
        nature of the debtor’s
        interest
        State the term                -132 Days
        remaining
        List the contract number
        of any government
        contract


  2.134 State what the contract       Consignment Agreement                          Saab Defense and Security USA LLC Support and Services, VP and General Manager
        or lease is for and the                                                      Head of Division Support and Services, 20700 Loudon County Parkway, Suite 100,
        nature of the debtor’s                                                       Ashburn, VA 20147
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.135 State what the contract       Saab Support and Services LLC Aircraft         Saab Support and Services LLC, Georgina Torres, 21300 Ridgetop Cir, Ste 1, Sterling,
        or lease is for and the       Parts/Tooling Rental Agreement                 VA 20166-6520
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.136 State what the contract       Amendment to Agreement                         Sabre Inc. , President, Airline Solutions, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                1237 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20            Page 229 of 238
  2.137 State what the contract       Master Agreement                               Sabre Inc. , President, Airline Solutions, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.138 State what the contract       Quote Con rmation                              Sage Software Inc.
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                -473 Days
        remaining
        List the contract number
        of any government
        contract


  2.139 State what the contract       Pay Enrollment Form                            Sage Software Inc.
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                -473 Days
        remaining
        List the contract number
        of any government
        contract


  2.140 State what the contract       Training Services Agreement                    Simcom Aviation Training, 6989 Lee Vista Blvd, Orlando, FL 32822
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                -497 Days
        remaining
        List the contract number
        of any government
        contract


  2.141 State what the contract       Master Lease Agreement                         Somerset Capital Group, Ltd. , 612 Wheelers Farms Road, Merritt Corporate Woods,
        or lease is for and the                                                      Milford, CT 06461
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.142 State what the contract       Agreement to Purchase Leased Property          Somerset Capital Group, Ltd. , Drew Carrano ,
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                -466 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20           Page 230 of 238
  2.143 State what the contract       Equipment Schedule No. 1 to the MLA            Somerset Capital Group, Ltd. , Linda Neisser, 612 Wheelers Farms Road, Merritt
        or lease is for and the                                                      Corporate Woods, Milford, CT 06461
        nature of the debtor’s
        interest
        State the term                -444 Days
        remaining
        List the contract number
        of any government
        contract


  2.144 State what the contract       Equipment Schedule No. 2 to the MLA            Somerset Capital Group, Ltd. , Linda Neisser, 612 Wheelers Farms Road, Merritt
        or lease is for and the                                                      Corporate Woods, Milford, CT 06461
        nature of the debtor’s
        interest
        State the term                -379 Days
        remaining
        List the contract number
        of any government
        contract


  2.145 State what the contract       Equipment Schedule No. 3 to the MLA            Somerset Capital Group, Ltd. , Linda Neisser, 612 Wheelers Farms Road, Merritt
        or lease is for and the                                                      Corporate Woods, Milford, CT 06461
        nature of the debtor’s
        interest
        State the term                -375 Days
        remaining
        List the contract number
        of any government
        contract


  2.146 State what the contract       Southwest Alaska Vocational & Education        Southwest Alaska Vocational & Education Center (SAVEC), Building 647 King
        or lease is for and the       Center King Salmon, Alaska Student Lodging     Salmon Airforce Base, PO Box 615, King Salmon, AK
        nature of the debtor’s        Agreement with PenAir
        interest
        State the term                -625 Days
        remaining
        List the contract number
        of any government
        contract


  2.147 State what the contract       Fuel Dispensing Permit ADA-09283               State of Alaska Department of Transportation and Public Facilities, Anchorage
        or lease is for and the                                                      International Airport, P.O Box 196900, Anchorage, AK 99519
        nature of the debtor’s
        interest
        State the term                1542 Days
        remaining
        List the contract number      ADA-09283
        of any government
        contract


  2.148 State what the contract       Land Lease ADA-30562                           State of Alaska Department of Transportation and Public Facilities, Anchorage
        or lease is for and the                                                      International Airport, P.O Box 196960, Anchorage, AK 99519-6960
        nature of the debtor’s
        interest
        State the term                5019 Days
        remaining
        List the contract number      ADA-30562
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 195        Filed 05/12/20           Page 231 of 238
  2.149 State what the contract       Supplement No. 1 to ADA-30562                  State of Alaska Department of Transportation and Public Facilities, Anchorage
        or lease is for and the                                                      International Airport, P.O Box 196960, Anchorage, AK 99519-6960
        nature of the debtor’s
        interest
        State the term                5019 Days
        remaining
        List the contract number      ADA-30562
        of any government
        contract


  2.150 State what the contract       Supplement No. 2 to ADA-30562                  State of Alaska Department of Transportation and Public Facilities, Anchorage
        or lease is for and the                                                      International Airport, P.O Box 196960, Anchorage, AK 99519-6960
        nature of the debtor’s
        interest
        State the term                5019 Days
        remaining
        List the contract number      ADA-30562
        of any government
        contract


  2.151 State what the contract       Supplement No. 3 to ADA-30562                  State of Alaska Department of Transportation and Public Facilities, Anchorage
        or lease is for and the                                                      International Airport, P.O Box 196960, Anchorage, AK 99519-6960
        nature of the debtor’s
        interest
        State the term                5019 Days
        remaining
        List the contract number      ADA-30562
        of any government
        contract


  2.152 State what the contract       Supplement No. 4 to ADA-30562                  State of Alaska Department of Transportation and Public Facilities, Anchorage
        or lease is for and the                                                      International Airport, P.O Box 196960, Anchorage, AK 99519-6960
        nature of the debtor’s
        interest
        State the term                5019 Days
        remaining
        List the contract number      ADA-30562
        of any government
        contract


  2.153 State what the contract       Land Lease ADA-08841                           State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
        or lease is for and the                                                      Property Management, P.O Box 196960, Anchorage, AK 99519-6960
        nature of the debtor’s
        interest
        State the term                750 Days
        remaining
        List the contract number      ADA-08841
        of any government
        contract


  2.154 State what the contract       Supplement No. 1 to Land Lease ADA-08841       State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
        or lease is for and the                                                      Property Management, P.O Box 196960, Anchorage, AK 99519-6960
        nature of the debtor’s
        interest
        State the term                750 Days
        remaining
        List the contract number      ADA-08841
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20           Page 232 of 238
  2.155 State what the contract       Land Lease ADA-08136                           State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
        or lease is for and the                                                      Property Management, P.O Box 196960, Anchorage, AK 99519-6960
        nature of the debtor’s
        interest
        State the term                4798 Days
        remaining
        List the contract number      ADA-08136
        of any government
        contract


  2.156 State what the contract       Supplement No. 1 to Land Lease ADA-08136       State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
        or lease is for and the                                                      Property Management, P.O Box 196960, Anchorage, AK 99519-6960
        nature of the debtor’s
        interest
        State the term                4798 Days
        remaining
        List the contract number      ADA-08136
        of any government
        contract


  2.157 State what the contract       Land Lease ADA-07780                           State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
        or lease is for and the                                                      Property Management, P.O Box 196960, Anchorage, AK 99519-6960
        nature of the debtor’s
        interest
        State the term                11811 Days
        remaining
        List the contract number      ADA-07780
        of any government
        contract


  2.158 State what the contract       Supplement No. 1 to Land Lease ADA-07780       State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
        or lease is for and the                                                      Property Management, P.O Box 196960, Anchorage, AK 99519-6960
        nature of the debtor’s
        interest
        State the term                11811 Days
        remaining
        List the contract number      ADA-07780
        of any government
        contract


  2.159 State what the contract       Supplement No. 2 to Land Lease ADA-07780       State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
        or lease is for and the                                                      Property Management, P.O Box 196960, Anchorage, AK 99519-6960
        nature of the debtor’s
        interest
        State the term                11811 Days
        remaining
        List the contract number      ADA-07780
        of any government
        contract


  2.160 State what the contract       Land Lease ADA-50736                           State of Alaska Department of Transportation and Public Facilities, Statewide
        or lease is for and the                                                      Aviation Leasing, SE Region, Attn. Leasing & Property Management, P.O Box 112505,
        nature of the debtor’s                                                       Juneau, AK 99502
        interest
        State the term                18272 Days
        remaining
        List the contract number      ADA-50736
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20             Page 233 of 238
  2.161 State what the contract       Supplement No. 1 to Land Lease ADA-50736       State of Alaska Department of Transportation and Public Facilities, Statewide
        or lease is for and the                                                      Aviation Leasing, SE Region, Attn. Leasing & Property Management, P.O Box 112505,
        nature of the debtor’s                                                       Juneau, AK 99502
        interest
        State the term                18272 Days
        remaining
        List the contract number      ADA-50736
        of any government
        contract


  2.162 State what the contract       Fuel Dispensing Permit ADA-08675               State of Alaska, Department of Transportation and Public Facilities, 4111 Aviation
        or lease is for and the                                                      Avenue, Anchorage, AK 99519-6900
        nature of the debtor’s
        interest
        State the term                -285 Days
        remaining
        List the contract number      ADA-08675
        of any government
        contract


  2.163 State what the contract       Supplement No. 1 to Fuel Dispensing Permit     State of Alaska, Department of Transportation and Public Facilities, 4111 Aviation
        or lease is for and the       ADA-08675                                      Avenue, Anchorage, AK 99519-6900
        nature of the debtor’s
        interest
        State the term                -285 Days
        remaining
        List the contract number      ADA-08675
        of any government
        contract


  2.164 State what the contract       Standard Ground Handling Agreement             Tanana Air Service, Brian Martin, PO Box 29, McGrath, AK 99627
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.165 State what the contract       IATA Standard Ground Handling Agreement        TIMCO Line Care, LLC, General Manager, 815 Radar Road, Greensboro, NC 27410
        or lease is for and the       (Simpli ed Procedure)
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.166 State what the contract       Standard Ground Handling Agreement             Triangle Aviation Services, Inc, Mr. Lonnie Fine, 10 Fifth Street, Suite 200, Valley
        or lease is for and the       (Simpli ed Procedure)                          Stream, NY 11581
        nature of the debtor’s
        interest
        State the term                -2179 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20           Page 234 of 238
  2.167 State what the contract       Notice of Debtor Assuming Modi ed Aircraft     U.S. Bank National Association, c/o Montrose Global, LLC, 425 Walnut Street,
        or lease is for and the       Lease                                          Cincinnati, OH 45202
        nature of the debtor’s
        interest
        State the term                119 Days
        remaining
        List the contract number
        of any government
        contract


  2.168 State what the contract       Amended and Restated Lease Agreement No.       U.S. Bank National Association, Corporate Trust Services, Global Structured Finance,
        or lease is for and the       406                                            Attn: Annette Morgan, 300 Delaware Avenue, 9th Floor, EX-DE-WDAW, Wilmington, DE
        nature of the debtor’s                                                       19801
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.169 State what the contract       Custom Master Services Agreement -             US Bank
        or lease is for and the       Customer Signators
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.170 State what the contract       DLG Airport Sublease                           US General Services Administration, 400-15th St SW, Auburn, WA 98001-6599
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                -1988 Days
        remaining
        List the contract number      GS-10B-06915
        of any government
        contract


  2.171 State what the contract       Amended and Restated Assignment and            Wells Fargo Bank Northwest, NA, Attn: Corporate Trust, 299 S. Main St., 12th Floor,
        or lease is for and the       Consent                                        Salt Lake City, UT 84111
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.172 State what the contract       Bankruptcy Claim - GE Capital Lease            Wells Fargo Vendor Financial Services, Inc., Attn: Lisa Boddicker, 1010 Thomas
        or lease is for and the       Agreement                                      Edison Blvd., SW, Cedar Rapids, IA 52404
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number      Case 17-00282
        of any government
        contract
Debtor   Peninsula Aviation Services, Inc.________________________________________          Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 195         Filed 05/12/20            Page 235 of 238
  2.173 State what the contract       Standard Ground Handling Agreement - Annex     WestJet Encore LTD., Jeff Martin, 22 Aerial Place NE, Calgary, Alberta T2E3J1,
        or lease is for and the       B                                              Canada
        nature of the debtor’s
        interest
        State the term                -407 Days
        remaining
        List the contract number
        of any government
        contract


  2.174 State what the contract       Standard Ground Handling Agreement             WestJet Encore LTD., Jeff Martin, 22 Aerial Place NE, Calgary, Alberta T2E3J1,
        or lease is for and the       Amendment - Passenger & Ramp Handling          Canada
        nature of the debtor’s        Services
        interest
        State the term                234 Days
        remaining
        List the contract number
        of any government
        contract


  2.175 State what the contract       Maintenance Services and Repair Estimate       Worldwide Aircraft Services, Inc. , Tony Zick, 2755 N. General Aviation Ave.,
        or lease is for and the                                                      Spring eld, MO 65803
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.176 State what the contract       Annual Exchange Agreement                      Worthington Aviation Parts, Inc., 2995 Lone Oak Circle, Suite 10, Eagan, MN 55121
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.177 State what the contract       Service Quote - TAF Service                    WSI Corporation, Mark Gildersleeve, 400 Minuteman Road, Andover, MA 01810
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                -192 Days
        remaining
        List the contract number      SF-00016314
        of any government
        contract


  2.178 State what the contract       Service Quote - TAF Service                    WSI Corporation, Mark Gildersleeve, 400 Minuteman Road, Andover, MA 01810
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number      SF-00015752
        of any government
        contract
                                     Case 20-10755-BLS                        Doc 195            Filed 05/12/20                 Page 236 of 238

  Fill in this information to identify the case:

  Debtor name: Peninsula Aviation Services, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                                        Check if this is an
  Case number: 20-10762
                                                                                                                                                                        amended ling


O cial Form 206H
Schedule H: Codebtors
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.

1. Does the debtor have any codebtors?

      No. Check this box and submit this form to the court with the debtor’s other schedules. Nothing else needs to be reported on this form.

      Yes


2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules D-G. Include all
guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one
creditor, list each creditor separately in Column 2.

 Column 1: Codebtor                                                                                 Column 2: Creditor


 Name                              Mailing Address                                                  Name                                                              Check all schedules
                                                                                                                                                                      that apply:

2.1                                                                                                BNP Paribas                                                             D
                                    Corvus Airlines, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.2                                                                                                BNP Paribas                                                             D
                                    Frontier Flying Services, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.3                                                                                                BNP Paribas                                                             D
                                    Hageland Aviation Services, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.4                                                                                                BNP Paribas                                                             D
                                    HoTH, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.5                                                                                                BNP Paribas                                                             D
                                    JJM, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.6                                                                                                BNP Paribas                                                             D
                                    Ravn Air Group Holdings, LLC
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G
Debtor   Peninsula Aviation Services, Inc.________________________________________         Case number (if known) 20-10762________________________________________
         Name
                                 Case 20-10755-BLS                     Doc 195       Filed 05/12/20         Page 237 of 238
  2.7                                                                                BNP Paribas                                                 D
                                 Ravn Air Group, Inc.
                                 4700 Old International Airport Road                                                                             E/F
                                 Anchorage, AK99502
                                                                                                                                                 G
                                  Case 20-10755-BLS                     Doc 195      Filed 05/12/20             Page 238 of 238

  Fill in this information to identify the case:

  Debtor name: Peninsula Aviation Services, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                   Check if this is an
  Case number: 20-10762
                                                                                                                                                   amended ling


O cial Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the schedules of
assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents. This form must
state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in nes up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


  I am the president, another o cer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
  representative of the debtor in this case.

  I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


       Schedule A/B: Assets–Real and Personal Property (O cial Form 206A/B)

       Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)

       Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)

       Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G)

       Schedule H: Codebtors (O cial Form 206H)

       Summary of Assets and Liabilities for Non-Individuals (O cial Form 206Sum)

       Amended Schedule

       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (O cial Form 204)

       Other document that requires a
  declaration

I declare under penalty of perjury that the foregoing is true and correct.

05/11/2020                                                                            /s/ John Mannion

Executed on                                                                           Signature of individual signing on behalf of debtor
                                                                                      John Mannion

                                                                                      Printed name
                                                                                      Chief Financial O cer
                                                                                      Position or relationship to debtor
